
	

113 HR 505 IH: Balancing Act
U.S. House of Representatives
2013-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 505
		IN THE HOUSE OF REPRESENTATIVES
		
			February 5, 2013
			Mr. Ellison (for
			 himself, Mr. Grijalva,
			 Mr. Conyers,
			 Mr. McDermott,
			 Ms. Clarke,
			 Mr. Nadler,
			 Ms. Lee of California,
			 Mr. Markey,
			 Ms. Schakowsky,
			 Ms. Chu, Mr. Cohen, Mr.
			 Clay, Ms. Eddie Bernice Johnson of
			 Texas, Mr. Grayson, and
			 Mr. Gutierrez) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committees on the Budget,
			 Oversight and Government
			 Reform, Armed
			 Services, Education and
			 the Workforce, Transportation and Infrastructure, and
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To repeal sequester while achieving balance in deficit
		  reduction between revenue and cuts, and between non-defense cuts and defense
		  cuts, to invest in job creation, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited
			 as the Balancing
			 Act.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Repeal Sequester
					Sec. 101. Repeal of section 251A sequestration to enforce
				budget goal.
					Title II—Close Tax Loopholes to Achieve Balance
					Subtitle A—28 Percent Limitation on Certain Deductions and
				Exclusions
					Sec. 201. 28 percent limitation on certain deductions and
				exclusions.
					Subtitle B—Tax carried interest in investment partnerships as
				ordinary income
					Sec. 211. Partnership interests transferred in connection with
				performance of services.
					Sec. 212. Special rules for partners providing investment
				management services to partnerships.
					Subtitle C—Dual capacity taxpayers
					Sec. 221. Modifications of foreign tax credit rules applicable
				to dual capacity taxpayers.
					Sec. 222. Separate basket treatment taxes paid on foreign oil
				and gas income.
					Subtitle D—Close Exclusion of Foreign-Earned Income
				Loophole
					Sec. 231. Repeal of foreign earned income
				exclusion.
					Subtitle E—Close S Corporation Loophole
					Sec. 241. Employment tax treatment of professional service
				businesses.
					Subtitle F—Limitation on Mortgage Interest Deduction With
				Respect to Boats
					Sec. 251. Mortgage interest deduction allowed with respect to
				boats only if boat is used as the principal residence of the
				taxpayer.
					Title III—Ending Corporate Subsidies
					Subtitle A—End Fossil Fuel Subsidies
					Sec. 301. Termination of various tax expenditures relating to
				fossil fuels.
					Sec. 302. Termination of alternative fuel vehicle refueling
				property credit with respect to fossil fuels.
					Sec. 303. Uniform seven-year amortization for geological and
				geophysical expenditures.
					Sec. 304. Repeal of domestic manufacturing deduction for hard
				mineral mining.
					Sec. 305. Limitation on deduction for income attributable to
				domestic production of oil, natural gas, or primary products
				thereof.
					Sec. 306. Termination of last-in, first-out method of inventory
				for oil, natural gas, and coal companies.
					Sec. 307. Repeal of percentage depletion for coal and hard
				mineral fossil fuels.
					Sec. 308. Termination of capital gains treatment for royalties
				from coal.
					Sec. 309. Increase in oil spill liability trust fund financing
				rate.
					Sec. 310. Denial of deduction for removal costs and damages for
				certain oil spills.
					Sec. 311. Tax on crude oil and natural gas produced from the
				outer Continental Shelf in the Gulf of Mexico.
					Subtitle B—Ending Excessive Corporate Tax Deductions for Stock
				Options
					Sec. 331. Consistent treatment of stock options by
				corporations.
					Sec. 332. Application of executive pay deduction
				limit.
					Subtitle C—Reduce Deduction of Corporate Meals and
				Entertainment
					Sec. 341. Reduction in business meals and entertainment tax
				deduction.
					Title IV—Close International Tax System Loopholes
					Subtitle A—Reformation of U.S. international tax
				system
					Sec. 401. Allocation of expenses and taxes on basis of
				repatriation of foreign income.
					Sec. 402. Excess income from transfers of intangibles to
				low-taxed affiliates treated as subpart F income.
					Sec. 403. Limitations on income shifting through intangible
				property transfers.
					Sec. 404. Limitation on earnings stripping by expatriated
				entities.
					Sec. 405. Prevention of avoidance of tax through reinsurance
				with non-taxed affiliates.
					Subtitle B—Reinsurance
					Sec. 411. Prevention of avoidance of tax through reinsurance
				with non-taxed affiliates.
					Subtitle C—Close loophole for corporate jet
				depreciation
					Sec. 421. General aviation aircraft treated as 7-year
				property.
					Title V—Close Estate Tax Loopholes
					Sec. 501. Valuation rules for certain transfers of nonbusiness
				assets; limitation on minority discounts.
					Sec. 502. Consistent basis reporting between estate and person
				acquiring property from decedent.
					Sec. 503. Required minimum 10-year term, etc., for grantor
				retained annuity trusts.
					Sec. 504. Limitation on GST exemption of perpetual dynasty
				trusts.
					Title VI—Cut Pentagon Waste to Achieve Balance
					Subtitle A—Smarter Approach to nuclear
				Expenditures
					Sec. 601. Short title.
					Sec. 602. Findings.
					Sec. 603. Reduction in nuclear forces.
					Sec. 604. Reports required.
					Subtitle B—Limiting Excessive Contractor
				Compensation
					Sec. 611. Limitation on allowable compensation
				costs.
					Subtitle C—Relocate Troops From Europe to the United
				States
					Sec. 615. Relocation to United States military installations of
				members of the United States Armed Forces assigned to permanent duty in
				Europe.
					Subtitle D—Additional reduction in armed forces end strength
				levels
					Sec. 621. Additional Army and Marine Corps end strength
				reductions through retirement and separation.
					Subtitle E—Procurement of certain submarines, carriers, and
				aircraft
					Sec. 631. Limitation on procurement of Virginia class
				submarines.
					Sec. 632. Limitation on procurement of one Ford class aircraft
				carrier.
					Sec. 633. Authority for procurement of F/A–18E and F/A–18F
				aircraft.
					Sec. 634. Prohibition on procurement of V–22 Osprey
				aircraft.
					Subtitle F—Limit Military Bands
					Sec. 641. Limitation on expenditures for military musical
				units.
					Subtitle G—Reduction in Number of General and Flag
				Officers
					Sec. 651. Return of maximum number of general and flag officers
				to Cold War levels.
					Subtitle H—Audit the Pentagon
					Sec. 661. Purposes.
					Sec. 662. Findings.
					Sec. 663. Spending reductions for agencies without clean
				audits.
					Sec. 664. Report on Department of Defense reporting
				requirements.
					Sec. 665. Sense of Congress in implementation of defense budget
				reductions.
					Title VII—Invest in Job Creation
					Subtitle A—Making Work Pay Extension
					Sec. 701. One-year extension of making work pay
				credit.
					Subtitle B—Support for Teachers and School
				Modernization
					Part I—Preventing teacher layoffs and supporting the creation of
				additional jobs in public early childhood, elementary, and secondary
				education
					Sec. 711. Purpose.
					Sec. 712. Grants for the outlying areas and the Secretary of
				the Interior; availability of funds.
					Sec. 713. State allocation.
					Sec. 714. State application.
					Sec. 715. State reservation and responsibilities.
					Sec. 716. Local educational agencies.
					Sec. 717. Early learning.
					Sec. 718. Maintenance of effort.
					Sec. 719. Reporting.
					Sec. 720. Definitions.
					Sec. 721. Authorization of appropriations.
					Part II—Elementary and secondary schools
					Sec. 731. Purpose.
					Sec. 732. Authorization of appropriations.
					Sec. 733. Allocation of funds.
					Sec. 734. State use of funds.
					Sec. 735. State and local applications.
					Sec. 736. Use of funds.
					Sec. 737. Private schools.
					Sec. 738. Additional provisions.
					Part III—Community College modernization
					Sec. 739. Federal assistance for community college
				modernization.
					Part IV—General provisions
					Sec. 740. Definitions.
					Sec. 741. Buy American.
					Subtitle C—Transportation Infrastructure
				Investments
					Part I—Immediate transportation infrastructure
				investments
					Sec. 751. Immediate transportation infrastructure
				investments.
					Part II—Building and upgrading infrastructure for long-Term
				development
					Subpart A—Immediate transportation infrastructure
				investments
					Sec. 761. Short title.
					Sec. 762. Findings and purpose.
					Sec. 763. Definitions.
					Subpart B—American Infrastructure Financing
				Authority
					Sec. 765. Establishment and general authority of
				AIFA.
					Sec. 766. Voting members of the Board of Directors.
					Sec. 767. Chief executive officer of AIFA.
					Sec. 768. Powers and duties of the Board of
				Directors.
					Sec. 769. Senior management.
					Sec. 770. Special Inspector General for AIFA.
					Sec. 771. Other personnel.
					Sec. 772. Compliance.
					Subpart C—Terms and limitations on direct loans and loan
				guarantees 
					Sec. 773. Eligibility criteria for assistance from AIFA and
				terms and limitations of loans.
					Sec. 774. Loan terms and repayment.
					Sec. 775. Compliance and enforcement.
					Sec. 776. Audits; reports to the President and
				Congress.
					Subpart D—Funding of AIFA
					Sec. 777. Administrative fees.
					Sec. 778. Efficiency of AIFA.
					Sec. 779. Funding.
					Subpart E—Extension of exemption from alternative minimum tax
				treatment for certain tax-Exempt bonds
					Sec. 780. Extension of exemption from alternative minimum tax
				treatment for certain tax-exempt bonds.
				
			IRepeal
			 Sequester
			101.Repeal of
			 section 251A sequestration to enforce budget goalSection 251A of the Balanced Budget and
			 Emergency Deficit Control Act of 1985 is repealed.
			IIClose Tax
			 Loopholes to Achieve Balance
			A28
			 Percent Limitation on Certain Deductions and Exclusions
				201.28 percent
			 limitation on certain deductions and exclusions
					(a)In
			 generalPart I of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 section:
						
							69.Limitation on
				certain deductions and exclusions
								(a)In
				generalIn the case of an individual for any taxable year,
				if—
									(1)the taxpayer’s
				adjusted gross income is above—
										(A)$250,000 in the
				case of a joint return within the meaning of section 6013,
										(B)$225,000 in the
				case of a head of household return,
										(C)$125,000 in the
				case of a married filing separately return, or
										(D)$200,000 in all
				other cases; and
										(2)the taxpayer’s
				adjusted taxable income for such taxable year exceeds the minimum marginal rate
				amount, then the tax imposed under section 1 with respect to such taxpayer for
				such taxable year shall be increased by the amount determined under subsection
				(b). If the taxpayer is subject to tax under section 55,
									then in
				lieu of an increase in tax under section 1, the tax imposed under section 55
				with respect to such taxpayer for such taxable year shall be increased by the
				amount determined under subsection (c).(b)Additional
				amountThe amount determined under this subsection with respect
				to any taxpayer for any taxable year is the excess (if any) of—
									(1)the tax which
				would be imposed under section 1 with respect to such taxpayer for such taxable
				year if adjusted taxable income were substituted for
				taxable income each place it appears therein, over
									(2)the sum of—
										(A)the tax which
				would be imposed under such section with respect to such taxpayer for such
				taxable year on the greater of—
											(i)taxable income,
				or
											(ii)the minimum
				marginal rate amount, plus
											(B)28 percent of the
				excess (if any) of the taxpayer’s adjusted taxable income over the greater
				of—
											(i)the taxpayer’s
				taxable income, or
											(ii)the minimum
				marginal rate amount.
											(c)Additional AMT
				amount
									(1)The amount
				determined under this subsection with respect to any taxpayer for any taxable
				year is the additional amount computed under subsection (b) multiplied by the
				ratio that—
										(A)the result
				of—
											(i)all itemized
				deductions (before the application of section 68), plus
											(ii)the specified
				above-the-line deductions and specified exclusions, minus
											(iii)the amount of
				deductions disallowed under section 56(b)(1)(A) and (B), minus
											(iv)the
				non-preference disallowed deductions, bears to—
											(B)the sum of—
											(i)the total of
				itemized deductions (after the application of section 68), plus
											(ii)the specified
				above-the-line deductions and specified exclusions.
											(2)If the top of the
				AMT exemption phase-out range for the taxpayer exceeds the minimum marginal
				rate amount for the taxpayer and if the taxpayer’s alternative minimum taxable
				income does not exceed the top of the AMT exemption phase-out range, the
				taxpayer must increase its additional AMT amount by 7 percent of the excess
				of—
										(A)the lesser
				of—
											(i)the top of the AMT
				exemption phase-out range, or
											(ii)the taxpayer’s
				alternative minimum taxable income, computed—
												(I)without regard to
				any itemized deduction or any specified above-the-line deduction, and
												(II)by including the
				amount of any specified exclusion; over
												(B)the greater
				of—
											(i)the taxpayer’s
				alternative minimum taxable income, or
											(ii)the minimum
				marginal rate amount.
											(d)Minimum marginal
				rate amountFor purposes of this section, the term minimum
				marginal rate amount means, with respect to any taxpayer for any
				taxable year, the highest amount of the taxpayer’s taxable income which would
				be subject to a marginal rate of tax under section 1 that is less than 36
				percent with respect to such taxable year.
								(e)Adjusted taxable
				incomeFor purposes of this section—
									(1)In
				generalThe term adjusted taxable income means
				taxable income computed—
										(A)without regard to
				any itemized deduction or any specified above-the-line deduction, and
										(B)by including in
				gross income any specified exclusion.
										(2)Specified
				above-the-line deductionThe term specified above-the-line
				deduction means—
										(A)the deduction
				provided under section 162(l) (relating to special rules for health insurance
				costs of self-employed individuals),
										(B)the deduction
				provided under section 199 (relating to income attributable to domestic
				production activities), and
										(C)the deductions
				provided under the following paragraphs of section 62(a):
											(i)Paragraph (2)
				(relating to certain trade and business deductions of employees), other than
				subparagraph (A) thereof.
											(ii)Paragraph (15)
				(relating to moving expenses).
											(iii)Paragraph (16)
				(relating to Archer MSAs).
											(iv)Paragraph (17)
				(relating to interest on education loans).
											(v)Paragraph (18)
				(relating to higher education expenses).
											(vi)Paragraph (19)
				(relating to health savings accounts).
											(3)Specified
				exclusionThe term specified exclusion
				means—
										(A)any interest
				excluded under section 103,
										(B)any exclusion with
				respect to the cost described in section 6051(a)(14) (without regard to
				subparagraph (B) thereof), and
										(C)any foreign earned
				income excluded under section 911.
										(f)Non-Preference
				disallowed deductionsFor purposes of this section, the term
				AMT-allowed deductions means all itemized deductions disallowed
				by section 68 multiplied by the ratio that—
									(1)a taxpayer’s
				itemized deductions for the taxable year that are subject to section 68 (that
				is, not including those excluded under section 68(c)) and that are not limited
				under section 56(b)(1)(A) or (B), bears to
									(2)the taxpayer’s
				itemized deductions for the taxable year that are subject to section 68 (that
				is, not including those excluded under section 68(c)).
									(g)RegulationsThe
				Secretary shall prescribe such regulations as may be appropriate to carry out
				this section, including regulations which provide appropriate adjustments to
				the additional AMT
				amount.
								.
					(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning on or after January 1, 2013.
					BTax carried
			 interest in investment partnerships as ordinary income
				211.Partnership
			 interests transferred in connection with performance of services
					(a)Modification to
			 election To include partnership interest in gross income in year of
			 transferSubsection (c) of section 83 of the Internal Revenue
			 Code of 1986 is amended by redesignating paragraph (4) as paragraph (5) and by
			 inserting after paragraph (3) the following new paragraph:
						
							(4)Partnership
				interestsExcept as provided by the Secretary—
								(A)In
				generalIn the case of any transfer of an interest in a
				partnership in connection with the provision of services to (or for the benefit
				of) such partnership—
									(i)the fair market
				value of such interest shall be treated for purposes of this section as being
				equal to the amount of the distribution which the partner would receive if the
				partnership sold (at the time of the transfer) all of its assets at fair market
				value and distributed the proceeds of such sale (reduced by the liabilities of
				the partnership) to its partners in liquidation of the partnership, and
									(ii)the person
				receiving such interest shall be treated as having made the election under
				subsection (b)(1) unless such person makes an election under this paragraph to
				have such subsection not apply.
									(B)ElectionThe
				election under subparagraph (A)(ii) shall be made under rules similar to the
				rules of subsection
				(b)(2).
								.
					(b)Effective
			 dateThe amendments made by this section shall apply to interests
			 in partnerships transferred after December 31, 2012.
					212.Special rules
			 for partners providing investment management services to partnerships
					(a)In
			 generalPart I of subchapter K of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 section:
						
							710.Special rules
				for partners providing investment management services to partnerships
								(a)Treatment of
				distributive share of partnership itemsFor purposes of this
				title, in the case of an investment services partnership interest—
									(1)In
				generalNotwithstanding section 702(b)—
										(A)an amount equal to
				the net capital gain with respect to such interest for any partnership taxable
				year shall be treated as ordinary income, and
										(B)subject to the
				limitation of paragraph (2), an amount equal to the net capital loss with
				respect to such interest for any partnership taxable year shall be treated as
				an ordinary loss.
										(2)Recharacterization
				of losses limited to recharacterized gainsThe amount treated as
				ordinary loss under paragraph (1)(B) for any taxable year shall not exceed the
				excess (if any) of—
										(A)the aggregate
				amount treated as ordinary income under paragraph (1)(A) with respect to the
				investment services partnership interest for all preceding partnership taxable
				years to which this section applies, over
										(B)the aggregate
				amount treated as ordinary loss under paragraph (1)(B) with respect to such
				interest for all preceding partnership taxable years to which this section
				applies.
										(3)Allocation to
				items of gain and loss
										(A)Net capital
				gainThe amount treated as ordinary income under paragraph (1)(A)
				shall be allocated ratably among the items of long-term capital gain taken into
				account in determining such net capital gain.
										(B)Net capital
				lossThe amount treated as ordinary loss under paragraph (1)(B)
				shall be allocated ratably among the items of long-term capital loss and
				short-term capital loss taken into account in determining such net capital
				loss.
										(4)Terms relating
				to capital gains and lossesFor purposes of this section—
										(A)In
				generalNet capital gain, long-term capital gain, and long-term
				capital loss, with respect to any investment services partnership interest for
				any taxable year, shall be determined under section 1222, except that such
				section shall be applied—
											(i)without regard to
				the recharacterization of any item as ordinary income or ordinary loss under
				this section,
											(ii)by only taking
				into account items of gain and loss taken into account by the holder of such
				interest under section 702 with respect to such interest for such taxable
				year,
											(iii)by treating
				property which is taken into account in determining gains and losses to which
				section 1231 applies as capital assets held for more than 1 year, and
											(iv)without regard to
				section 1202.
											(B)Net capital
				lossThe term net capital loss means the excess of
				the losses from sales or exchanges of capital assets over the gains from such
				sales or exchanges. Rules similar to the rules of clauses (i) through (iv) of
				subparagraph (A) shall apply for purposes of the preceding sentence.
										(5)Special rules
				for dividends
										(A)IndividualsAny
				dividend allocated to any investment services partnership interest shall not be
				treated as qualified dividend income for purposes of section 1(h).
										(B)CorporationsNo
				deduction shall be allowed under section 243 or 245 with respect to any
				dividend allocated to any investment services partnership interest.
										(b)Dispositions of
				partnership interests
									(1)Gain
										(A)In
				generalAny gain on the disposition of an investment services
				partnership interest shall be—
											(i)treated as
				ordinary income, and
											(ii)recognized
				notwithstanding any other provision of this subtitle.
											(B)Exceptions;
				Certain transfers to charities and related personsSubparagraph
				(A) shall not apply to—
											(i)a
				disposition by gift,
											(ii)a
				transfer at death, or
											(iii)other
				disposition identified by the Secretary as a disposition with respect to which
				it would be inconsistent with the purposes of this section to apply
				subparagraph (A), if such gift, transfer, or other disposition is to an
				organization described in section 170(b)(1)(A) (other than any organization
				described in section 509(a)(3) or any fund or account described in section
				4966(d)(2)) or a person with respect to whom the transferred interest is an
				investment services partnership interest.
											(2)LossAny
				loss on the disposition of an investment services partnership interest shall be
				treated as an ordinary loss to the extent of the excess (if any) of—
										(A)the aggregate
				amount treated as ordinary income under subsection (a) with respect to such
				interest for all partnership taxable years to which this section applies,
				over
										(B)the aggregate
				amount treated as ordinary loss under subsection (a) with respect to such
				interest for all partnership taxable years to which this section
				applies.
										(3)Election with
				respect to certain exchangesParagraph (1)(A)(ii) shall not apply
				to the contribution of an investment services partnership interest to a
				partnership in exchange for an interest in such partnership if—
										(A)the taxpayer makes
				an irrevocable election to treat the partnership interest received in the
				exchange as an investment services partnership interest, and
										(B)the taxpayer
				agrees to comply with such reporting and recordkeeping requirements as the
				Secretary may prescribe.
										(4)Distributions of
				partnership property
										(A)In
				generalIn the case of any distribution of property by a
				partnership with respect to any investment services partnership interest held
				by a partner, the partner receiving such property shall recognize gain equal to
				the excess (if any) of—
											(i)the fair market
				value of such property at the time of such distribution, over
											(ii)the adjusted
				basis of such property in the hands of such partner (determined without regard
				to subparagraph (C)).
											(B)Treatment of
				gain as ordinary incomeAny gain recognized by such partner under
				subparagraph (A) shall be treated as ordinary income to the same extent and in
				the same manner as the increase in such partner’s distributive share of the
				taxable income of the partnership would be treated under subsection (a) if,
				immediately prior to the distribution, the partnership had sold the distributed
				property at fair market value and all of the gain from such disposition were
				allocated to such partner. For purposes of applying paragraphs (2) and (3) of
				subsection (a), any gain treated as ordinary income under this subparagraph
				shall be treated as an amount treated as ordinary income under subsection
				(a)(1)(A).
										(C)Adjustment of
				basisIn the case a distribution to which subparagraph (A)
				applies, the basis of the distributed property in the hands of the distributee
				partner shall be the fair market value of such property.
										(D)Special rules
				with respect to mergers, divisions, and technical terminationsIn
				the case of a taxpayer which satisfies requirements similar to the requirements
				of subparagraphs (A) and (B) of paragraph (3), this paragraph and paragraph
				(1)(A)(ii) shall not apply to the distribution of a partnership interest if
				such distribution is in connection with a contribution (or deemed contribution)
				of any property of the partnership to which section 721 applies pursuant to a
				transaction described in paragraph (1)(B) or (2) of section 708(b).
										(c)Investment
				services partnership interestFor purposes of this
				section—
									(1)In
				generalThe term investment services partnership
				interest means any interest in an investment partnership acquired or
				held by any person in connection with the conduct of a trade or business
				described in paragraph (2) by such person (or any person related to such
				person). An interest in an investment partnership held by any person—
										(A)shall not be
				treated as an investment services partnership interest for any period before
				the first date on which it is so held in connection with such a trade or
				business,
										(B)shall not cease to
				be an investment services partnership interest merely because such person holds
				such interest other than in connection with such a trade or business,
				and
										(C)shall be treated
				as an investment services partnership interest if acquired from a related
				person in whose hands such interest was an investment services partnership
				interest.
										(2)Businesses to
				which this section appliesA trade or business is described in
				this paragraph if such trade or business primarily involves the performance of
				any of the following services with respect to assets held (directly or
				indirectly) by the investment partnership referred to in paragraph (1):
										(A)Advising as to the
				advisability of investing in, purchasing, or selling any specified
				asset.
										(B)Managing,
				acquiring, or disposing of any specified asset.
										(C)Arranging
				financing with respect to acquiring specified assets.
										(D)Any activity in
				support of any service described in subparagraphs (A) through (C).
										(3)Investment
				partnership
										(A)In
				generalThe term investment partnership means any
				partnership if, at the end of any calendar quarter ending after December 31,
				2012—
											(i)substantially all
				of the assets of the partnership are specified assets (determined without
				regard to any section 197 intangible within the meaning of section 197(d)),
				and
											(ii)more than half of
				the contributed capital of the partnership is attributable to contributions of
				property by one or more persons in exchange for interests in the partnership
				which (in the hands of such persons) constitute property held for the
				production of income.
											(B)Special rules
				for determining if property held for the production of
				incomeExcept as otherwise provided by the Secretary, for
				purposes of determining whether any interest in a partnership constitutes
				property held for the production of income under subparagraph (A)(ii)—
											(i)any election under
				subsection (e) or (f) of section 475 shall be disregarded, and
											(ii)paragraph (5)(B)
				shall not apply.
											(C)Antiabuse
				rulesThe Secretary may issue regulations or other guidance which
				prevent the avoidance of the purposes of subparagraph (A), including
				regulations or other guidance which treat convertible and contingent debt (and
				other debt having the attributes of equity) as a capital interest in the
				partnership.
										(D)Controlled
				groups of entities
											(i)In
				generalIn the case of a controlled group of entities, if an
				interest in the partnership received in exchange for a contribution to the
				capital of the partnership by any member of such controlled group would (in the
				hands of such member) constitute property not held for the production of
				income, then any interest in such partnership held by any member of such group
				shall be treated for purposes of subparagraph (A) as constituting (in the hands
				of such member) property not held for the production of income.
											(ii)Controlled
				group of entitiesFor purposes of clause (i), the term
				controlled group of entities means a controlled group of
				corporations as defined in section 1563(a)(1), applied without regard to
				subsections (a)(4) and (b)(2) of section 1563. A partnership or any other
				entity (other than a corporation) shall be treated as a member of a controlled
				group of entities if such entity is controlled (within the meaning of section
				954(d)(3)) by members of such group (including any entity treated as a member
				of such group by reason of this sentence).
											(4)Specified
				assetThe term specified asset means securities
				(as defined in section 475(c)(2) without regard to the last sentence thereof),
				real estate held for rental or investment, interests in partnerships,
				commodities (as defined in section 475(e)(2)), cash or cash equivalents, or
				options or derivative contracts with respect to any of the foregoing.
									(5)Related
				persons
										(A)In
				generalA person shall be treated as related to another person if
				the relationship between such persons is described in section 267(b) or
				707(b).
										(B)Attribution of
				partner servicesAny service described in paragraph (2) which is
				provided by a partner of a partnership shall be treated as also provided by
				such partnership.
										(d)Exception for
				certain capital interests
									(1)In
				generalIn the case of any portion of an investment services
				partnership interest which is a qualified capital interest, all items of gain
				and loss (and any dividends) which are allocated to such qualified capital
				interest shall not be taken into account under subsection (a) if—
										(A)allocations of
				items are made by the partnership to such qualified capital interest in the
				same manner as such allocations are made to other qualified capital interests
				held by partners who do not provide any services described in subsection (c)(2)
				and who are not related to the partner holding the qualified capital interest,
				and
										(B)the allocations
				made to such other interests are significant compared to the allocations made
				to such qualified capital interest.
										(2)Authority to
				provide exceptions to allocation requirementsTo the extent
				provided by the Secretary in regulations or other guidance—
										(A)Allocations to
				portion of qualified capital interestParagraph (1) may be
				applied separately with respect to a portion of a qualified capital
				interest.
										(B)No or
				insignificant allocations to nonservice providersIn any case in
				which the requirements of paragraph (1)(B) are not satisfied, items of gain and
				loss (and any dividends) shall not be taken into account under subsection (a)
				to the extent that such items are properly allocable under such regulations or
				other guidance to qualified capital interests.
										(C)Allocations to
				service providers’ qualified capital interests which are less than other
				allocationsAllocations shall not be treated as failing to meet
				the requirement of paragraph (1)(A) merely because the allocations to the
				qualified capital interest represent a lower return than the allocations made
				to the other qualified capital interests referred to in such paragraph.
										(3)Special rule for
				changes in services and capital contributionsIn the case of an
				interest in a partnership which was not an investment services partnership
				interest and which, by reason of a change in the services with respect to
				assets held (directly or indirectly) by the partnership or by reason of a
				change in the capital contributions to such partnership, becomes an investment
				services partnership interest, the qualified capital interest of the holder of
				such partnership interest immediately after such change shall not, for purposes
				of this subsection, be less than the fair market value of such interest
				(determined immediately before such change).
									(4)Special rule for
				tiered partnershipsExcept as otherwise provided by the
				Secretary, in the case of tiered partnerships, all items which are allocated in
				a manner which meets the requirements of paragraph (1) to qualified capital
				interests in a lower-tier partnership shall retain such character to the extent
				allocated on the basis of qualified capital interests in any upper-tier
				partnership.
									(5)Exception for
				no-self-charged carry and management fee provisionsExcept as
				otherwise provided by the Secretary, an interest shall not fail to be treated
				as satisfying the requirement of paragraph (1)(A) merely because the
				allocations made by the partnership to such interest do not reflect the cost of
				services described in subsection (c)(2) which are provided (directly or
				indirectly) to the partnership by the holder of such interest (or a related
				person).
									(6)Special rule for
				dispositionsIn the case of any investment services partnership
				interest any portion of which is a qualified capital interest, subsection (b)
				shall not apply to so much of any gain or loss as bears the same proportion to
				the entire amount of such gain or loss as—
										(A)the distributive
				share of gain or loss that would have been allocated to the qualified capital
				interest (consistent with the requirements of paragraph (1)) if the partnership
				had sold all of its assets at fair market value immediately before the
				disposition, bears to
										(B)the distributive
				share of gain or loss that would have been so allocated to the investment
				services partnership interest of which such qualified capital interest is a
				part.
										(7)Qualified
				capital interestFor purposes of this subsection—
										(A)In
				generalThe term qualified capital interest means
				so much of a partner’s interest in the capital of the partnership as is
				attributable to—
											(i)the fair market
				value of any money or other property contributed to the partnership in exchange
				for such interest (determined without regard to section 752(a)),
											(ii)any amounts which
				have been included in gross income under section 83 with respect to the
				transfer of such interest, and
											(iii)the excess (if
				any) of—
												(I)any items of
				income and gain taken into account under section 702 with respect to such
				interest, over
												(II)any items of
				deduction and loss so taken into account.
												(B)Adjustment to
				qualified capital interest
											(i)Distributions
				and lossesThe qualified capital interest shall be reduced by
				distributions from the partnership with respect to such interest and by the
				excess (if any) of the amount described in subparagraph (A)(iii)(II) over the
				amount described in subparagraph (A)(iii)(I).
											(ii)Special rule
				for contributions of propertyIn the case of any contribution of
				property described in subparagraph (A)(i) with respect to which the fair market
				value of such property is not equal to the adjusted basis of such property
				immediately before such contribution, proper adjustments shall be made to the
				qualified capital interest to take into account such difference consistent with
				such regulations or other guidance as the Secretary may provide.
											(C)Technical
				terminations, etc., disregardedNo increase or decrease in the
				qualified capital interest of any partner shall result from a termination,
				merger, consolidation, or division described in section 708, or any similar
				transaction.
										(8)Treatment of
				certain loans
										(A)Proceeds of
				partnership loans not treated as qualified capital interest of service
				providing partnersFor purposes of this subsection, an investment
				services partnership interest shall not be treated as a qualified capital
				interest to the extent that such interest is acquired in connection with the
				proceeds of any loan or other advance made or guaranteed, directly or
				indirectly, by any other partner or the partnership (or any person related to
				any such other partner or the partnership). The preceding sentence shall not
				apply to the extent the loan or other advance is repaid before January 1, 2013
				unless such repayment is made with the proceeds of a loan or other advance
				described in the preceding sentence.
										(B)Reduction in
				allocations to qualified capital interests for loans from nonservice-providing
				partners to the partnershipFor purposes of this subsection, any
				loan or other advance to the partnership made or guaranteed, directly or
				indirectly, by a partner not providing services described in subsection (c)(2)
				to the partnership (or any person related to such partner) shall be taken into
				account in determining the qualified capital interests of the partners in the
				partnership.
										(e)Other income and
				gain in connection with investment management services
									(1)In
				generalIf—
										(A)a person performs
				(directly or indirectly) investment management services for any investment
				entity,
										(B)such person holds
				(directly or indirectly) a disqualified interest with respect to such entity,
				and
										(C)the value of such
				interest (or payments thereunder) is substantially related to the amount of
				income or gain (whether or not realized) from the assets with respect to which
				the investment management services are performed, any income or gain with
				respect to such interest shall be treated as ordinary income. Rules similar to
				the rules of subsections (a)(5) and (d) shall apply for purposes of this
				subsection.
										(2)DefinitionsFor
				purposes of this subsection—
										(A)Disqualified
				interest
											(i)In
				generalThe term disqualified interest means, with
				respect to any investment entity—
												(I)any interest in
				such entity other than indebtedness,
												(II)convertible or
				contingent debt of such entity,
												(III)any option or
				other right to acquire property described in subclause (I) or (II), and
												(IV)any derivative
				instrument entered into (directly or indirectly) with such entity or any
				investor in such entity.
												(ii)ExceptionsSuch
				term shall not include—
												(I)a partnership
				interest,
												(II)except as
				provided by the Secretary, any interest in a taxable corporation, and
												(III)except as
				provided by the Secretary, stock in an S corporation.
												(B)Taxable
				corporationThe term taxable corporation
				means—
											(i)a
				domestic C corporation, or
											(ii)a
				foreign corporation substantially all of the income of which is—
												(I)effectively
				connected with the conduct of a trade or business in the United States,
				or
												(II)subject to a
				comprehensive foreign income tax (as defined in section 457A(d)(2)).
												(C)Investment
				management servicesThe term investment management
				services means a substantial quantity of any of the services described
				in subsection (c)(2).
										(D)Investment
				entityThe term investment entity means any entity
				which, if it were a partnership, would be an investment partnership.
										(f)RegulationsThe
				Secretary shall prescribe such regulations or other guidance as is necessary or
				appropriate to carry out the purposes of this section, including regulations or
				other guidance to—
									(1)provide
				modifications to the application of this section (including treating related
				persons as not related to one another) to the extent such modification is
				consistent with the purposes of this section, and
									(2)coordinate this
				section with the other provisions of this title.
									(g)Cross
				referenceFor 40 percent penalty on certain underpayments due to
				the avoidance of this section, see section
				6662.
								.
					(b)Application of
			 section 751 to indirect dispositions of investment services partnership
			 interests
						(1)In
			 generalSubsection (a) of section 751 of the Internal Revenue
			 Code of 1986 is amended by striking or at the end of paragraph
			 (1), by inserting or at the end of paragraph (2), and by
			 inserting after paragraph (2) the following new paragraph:
							
								(3)investment
				services partnership interests held by the
				partnership,
								.
						(2)Certain
			 distributions treated as sales or exchangesSubparagraph (A) of
			 section 751(b)(1) of the Internal Revenue Code of 1986 is amended by striking
			 or at the end of clause (i), by inserting or at
			 the end of clause (ii), and by inserting after clause (ii) the following new
			 clause:
							
								(iii)investment
				services partnership interests held by the
				partnership,
								.
						(3)Application of
			 special rules in the case of tiered partnershipsSubsection (f)
			 of section 751 of the Internal Revenue Code of 1986 is amended by striking
			 or at the end of paragraph (1), by inserting or
			 at the end of paragraph (2), and by inserting after paragraph (2) the following
			 new paragraph:
							
								(3)investment
				services partnership interests held by the
				partnership,
								.
						(4)Investment
			 services partnership interests; qualified capital
			 interestsSection 751 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
							
								(g)Investment
				services partnership interestsFor purposes of this
				section—
									(1)In
				generalThe term investment services partnership
				interest has the meaning given such term by section 710(c).
									(2)Adjustments for
				qualified capital interestsThe amount to which subsection (a)
				applies by reason of paragraph (3) thereof shall not include so much of such
				amount as is attributable to any portion of the investment services partnership
				interest which is a qualified capital interest (determined under rules similar
				to the rules of section 710(d)).
									(3)Recognition of
				gainsAny gain with respect to which subsection (a) applies by
				reason of paragraph (3) thereof shall be recognized notwithstanding any other
				provision of this title.
									(4)Coordination
				with inventory itemsAn investment services partnership interest
				held by the partnership shall not be treated as an inventory item of the
				partnership.
									(5)Prevention of
				double countingUnder regulations or other guidance prescribed by
				the Secretary, subsection (a)(3) shall not apply with respect to any amount to
				which section 710
				applies.
									.
						(c)Treatment for
			 purposes of section 7704Subsection (d) of section 7704 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 paragraph:
						
							(6)Income from
				certain carried interests not qualified
								(A)In
				generalSpecified carried interest income shall not be treated as
				qualifying income.
								(B)Specified
				carried interest incomeFor purposes of this paragraph—
									(i)In
				generalThe term specified carried interest income
				means—
										(I)any item of income
				or gain allocated to an investment services partnership interest (as defined in
				section 710(c)) held by the partnership,
										(II)any gain on the
				disposition of an investment services partnership interest (as so defined) or a
				partnership interest to which (in the hands of the partnership) section 751
				applies, and
										(III)any income or
				gain taken into account by the partnership under subsection (b)(4) or (e) of
				section 710.
										(ii)Exception for
				qualified capital interestsA rule similar to the rule of section
				710(d) shall apply for purposes of clause (i).
									(C)Coordination
				with other provisionsSubparagraph (A) shall not apply to any
				item described in paragraph (1)(E) (or so much of paragraph (1)(F) as relates
				to paragraph (1)(E)).
								(D)Special rules
				for certain partnerships
									(i)Certain
				partnerships owned by real estate investment trustsSubparagraph
				(A) shall not apply in the case of a partnership which meets each of the
				following requirements:
										(I)Such partnership
				is treated as publicly traded under this section solely by reason of interests
				in such partnership being convertible into interests in a real estate
				investment trust which is publicly traded.
										(II)Fifty percent or
				more of the capital and profits interests of such partnership are owned,
				directly or indirectly, at all times during the taxable year by such real
				estate investment trust (determined with the application of section
				267(c)).
										(III)Such partnership
				meets the requirements of paragraphs (2), (3), and (4) of section
				856(c).
										(ii)Certain
				partnerships owning other publicly traded
				partnershipsSubparagraph (A) shall not apply in the case of a
				partnership which meets each of the following requirements:
										(I)Substantially all
				of the assets of such partnership consist of interests in one or more publicly
				traded partnerships (determined without regard to subsection (b)(2)).
										(II)Substantially all
				of the income of such partnership is ordinary income or section 1231 gain (as
				defined in section 1231(a)(3)).
										(E)Transitional
				ruleSubparagraph (A) shall not apply to any taxable year of the
				partnership beginning before the date which is 10 years after January 1,
				2013.
								.
					(d)Imposition of
			 penalty on underpayments
						(1)In
			 generalSubsection (b) of section 6662 of the Internal Revenue
			 Code of 1986 is amended by inserting after paragraph (7) the following new
			 paragraph:
							
								(8)The application of
				section 710(e) or the regulations or other guidance prescribed under section
				710(h) to prevent the avoidance of the purposes of section
				710.
								.
						(2)Amount of
			 penalty
							(A)In
			 generalSection 6662 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
								
									(k)Increase in
				penalty in case of property transferred for investment management
				servicesIn the case of any portion of an underpayment to which
				this section applies by reason of subsection (b)(8), subsection (a) shall be
				applied with respect to such portion by substituting 40 percent
				for 20
				percent.
									.
							(B)Conforming
			 amendmentSubparagraph (B) of
			 section 6662A(e)(2) is amended by striking or (i) and inserting
			 , (i), or (k).
							(3)Special rules
			 for application of reasonable cause exceptionSubsection (c) of section 6664 is
			 amended—
							(A)by redesignating
			 paragraphs (3) and (4) as paragraphs (4) and (5), respectively;
							(B)by striking
			 paragraph (3) in paragraph (5)(A), as so redesignated, and
			 inserting paragraph (4); and
							(C)by inserting after
			 paragraph (2) the following new paragraph:
								
									(3)Special rule for
				underpayments attributable to investment management services
										(A)In
				generalParagraph (1) shall
				not apply to any portion of an underpayment to which section 6662 applies by
				reason of subsection (b)(8) unless—
											(i)the relevant facts
				affecting the tax treatment of the item are adequately disclosed,
											(ii)there is or was
				substantial authority for such treatment, and
											(iii)the taxpayer
				reasonably believed that such treatment was more likely than not the proper
				treatment.
											(B)Rules relating
				to reasonable beliefRules similar to the rules of subsection
				(d)(3) shall apply for purposes of subparagraph
				(A)(iii).
										.
							(e)Income and loss
			 from investment services partnership interests taken into account in
			 determining net earnings from self-Employment
						(1)Internal revenue
			 code
							(A)In
			 generalSection 1402(a) of the Internal Revenue Code of 1986 is
			 amended by striking and at the end of paragraph (16), by
			 striking the period at the end of paragraph (17) and inserting ;
			 and, and by inserting after paragraph (17) the following new
			 paragraph:
								
									(18)notwithstanding
				the preceding provisions of this subsection, in the case of any individual
				engaged in the trade or business of providing services described in section
				710(c)(2) with respect to any entity, investment services partnership income or
				loss (as defined in subsection (m)) of such individual with respect to such
				entity shall be taken into account in determining the net earnings from
				self-employment of such
				individual.
									.
							(B)Investment
			 services partnership income or lossSection 1402 of the Internal
			 Revenue Code is amended by adding at the end the following new
			 subsection:
								
									(m)Investment
				services partnership income or lossFor purposes of subsection
				(a)—
										(1)In
				generalThe term investment services partnership income or
				loss means, with respect to any investment services partnership
				interest (as defined in section 710(c)), the net of—
											(A)the amounts
				treated as ordinary income or ordinary loss under subsections (b) and (e) of
				section 710 with respect to such interest,
											(B)all items of
				income, gain, loss, and deduction allocated to such interest, and
											(C)the amounts
				treated as realized from the sale or exchange of property other than a capital
				asset under section 751 with respect to such interest.
											(2)Exception for
				qualified capital interestsA rule similar to the rule of section
				710(d) shall apply for purposes of applying paragraph
				(1)(B)(ii).
										.
							(2)Social security
			 ActSection 211(a) of the Social Security Act is amended by
			 striking and at the end of paragraph (15), by striking the
			 period at the end of paragraph (16) and inserting ; and, and by
			 inserting after paragraph (16) the following new paragraph:
							
								(17)Notwithstanding
				the preceding provisions of this subsection, in the case of any individual
				engaged in the trade or business of providing services described in section
				710(c)(2) of the Internal Revenue Code of 1986 with respect to any entity,
				investment services partnership income or loss (as defined in section 1402(m)
				of such Code) shall be taken into account in determining the net earnings from
				self-employment of such
				individual.
								.
						(f)Conforming
			 amendments
						(1)Subsection (d) of
			 section 731 of the Internal Revenue Code of 1986 is amended by inserting
			 section 710(b)(4) (relating to distributions of partnership
			 property), after to the extent otherwise provided
			 by.
						(2)Section 741 of the
			 Internal Revenue Code of 1986 is amended by inserting or section 710
			 (relating to special rules for partners providing investment management
			 services to partnerships) before the period at the end.
						(3)The table of
			 sections for part I of subchapter K of chapter 1 of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new item:
							
								
									Sec. 710. Special rules for partners
				providing investment management services to
				partnerships.
								
								.
						(g)Effective
			 date
						(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall apply to taxable years ending after
			 December 31, 2012.
						(2)Partnership
			 taxable years which include effective dateIn applying section
			 710(a) of the Internal Revenue Code of 1986 (as added by this section) in the
			 case of any partnership taxable year which includes January 1, 2013, the amount
			 of the net income referred to in such section shall be treated as being the
			 lesser of the net income for the entire partnership taxable year or the net
			 income determined by only taking into account items attributable to the portion
			 of the partnership taxable year which is after such date.
						(3)Dispositions of
			 partnership interests
							(A)In
			 generalSection 710(b) of such Code (as added by this section)
			 shall apply to dispositions and distributions after December 31, 2012.
							(B)Indirect
			 dispositionsThe amendments made by subsection (b) shall apply to
			 transactions after December 31, 2012.
							(4)Other income and
			 gain in connection with investment management servicesSection
			 710(e) of such Code (as added by this section) shall take effect on January 1,
			 2013.
						CDual capacity
			 taxpayers
				221.Modifications
			 of foreign tax credit rules applicable to dual capacity taxpayers
					(a)In
			 generalSection 901 of the Internal Revenue Code of 1986
			 (relating to credit for taxes of foreign countries and of possessions of the
			 United States) is amended by redesignating subsection (n) as subsection (o) and
			 by inserting after subsection (m) the following new subsection:
						
							(n)Special rules
				relating to dual capacity taxpayers
								(1)General
				ruleNotwithstanding any other provision of this chapter, any
				amount paid or accrued by a dual capacity taxpayer or any member of the
				worldwide affiliated group of which such dual capacity taxpayer is also a
				member to any foreign country or to any possession of the United States for any
				period shall not be considered a tax to the extent such amount exceeds the
				amount (determined in accordance with regulations) which would have been
				required to be paid if the taxpayer were not a dual capacity taxpayer.
								(2)Dual capacity
				taxpayerFor purposes of this subsection, the term dual
				capacity taxpayer means, with respect to any foreign country or
				possession of the United States, a person who—
									(A)is subject to a
				levy of such country or possession, and
									(B)receives (or will
				receive) directly or indirectly a specific economic benefit (as determined in
				accordance with regulations) from such country or possession.
									(3)RegulationsThe
				Secretary may issue such regulations or other guidance as is necessary or
				appropriate to carry out the purposes of this
				subsection.
								.
					(b)Contrary treaty
			 obligations upheldThe amendments made by this section shall not
			 apply to the extent contrary to any treaty obligation of the United
			 States.
					(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 that, if such amounts were an amount of tax paid or accrued, would be
			 considered paid or accrued in taxable years beginning after December 31,
			 2012.
					222.Separate basket
			 treatment taxes paid on foreign oil and gas income
					(a)Separate basket
			 for foreign tax creditParagraph (1) of section 904(d) of the
			 Internal Revenue Code of 1986 is amended by striking and at the
			 end of subparagraph (A), by striking the period at the end of subparagraph (B)
			 and inserting , and, and by adding at the end the
			 following:
						
							(C)combined foreign
				oil and gas income (as defined in section
				907(b)(1)).
							.
					(b)CoordinationSection
			 904(d)(2) of such Code is amended by redesignating subparagraphs (J) and (K) as
			 subparagraphs (K) and (L) and by inserting after subparagraph (I) the
			 following:
						
							(J)Coordination
				with combined foreign oil and gas incomeFor purposes of this
				section, passive category income and general category income shall not include
				combined foreign oil and gas income (as defined in section
				907(b)(1)).
							.
					(c)Conforming
			 amendments
						(1)Section 907(a) is
			 hereby repealed.
						(2)Section 907(c)(4)
			 is hereby repealed.
						(3)Section 907(f) is
			 hereby repealed.
						(d)Effective
			 dates
						(1)In
			 generalThe amendments made by this section shall apply to
			 taxable years beginning after December 31, 2012.
						(2)Transitional
			 rules
							(A)CarryoversAny
			 unused foreign oil and gas taxes which under section 907(f) of such Code (as in
			 effect before the amendment made by subsection (c)(3)) would have been
			 allowable as a carryover to the taxpayer’s first taxable year beginning after
			 December 31, 2012 (without regard to the limitation of paragraph (2) of such
			 section 907(f) for first taxable year) shall be allowed as carryovers under
			 section 904(c) of such Code in the same manner as if such taxes were unused
			 taxes under such section 904(c) with respect to foreign oil and gas extraction
			 income.
							(B)LossesThe
			 amendment made by subsection (c)(2) shall not apply to foreign oil and gas
			 extraction losses arising in taxable years beginning on or before the date of
			 the enactment of this Act.
							DClose Exclusion of
			 Foreign-Earned Income Loophole
				231.Repeal of
			 foreign earned income exclusion
					(a)In
			 generalSubsection (a) of section 911 of the Internal Revenue
			 Code of 1986 is amended by striking for any taxable year— and
			 all that follows through the end and inserting for any taxable year the
			 housing cost amount of such individual..
					(b)Conforming
			 amendments
						(1)Subsection (f) of
			 section 86 of such Code is amended by inserting and at the end
			 of paragraph (2), by striking , and at the end of paragraph (3)
			 and inserting a period, and by striking paragraph (4).
						(2)Section 1401(a) of such Code is amended by
			 striking paragraph (11).
						(3)(A)Clause (i) of section 1411(a)(1)(B) of such
			 Code is amended by striking modified.
							(B)Section 1411 of such Code is amended by
			 striking subsection (d) and by redesignating subsection (e) as subsection
			 (d).
							(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
					EClose S
			 Corporation Loophole
				241.Employment tax
			 treatment of professional service businesses
					(a)In
			 generalSection 1402 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
						
							(m)Special rules
				for professional service businesses
								(1)Shareholders
				providing services to specified s corporations
									(A)In
				generalIn the case of an applicable shareholder who provides
				substantial services with respect to a professional service business referred
				to in subparagraph (C) of a specified S corporation—
										(i)such shareholder
				shall be treated as engaged in the trade or business of such professional
				service business with respect to items of income or loss described in section
				1366 which are attributable to such business, and
										(ii)such
				shareholder’s net earnings from self-employment shall include such
				shareholder’s pro rata share of such items of income or loss, except that in
				computing such pro rata share of such items the exceptions provided in
				subsection (a) shall apply.
										(B)Treatment of
				family membersExcept as otherwise provided by the Secretary, the
				applicable shareholder’s pro rata share of items referred to in subparagraph
				(A) shall be increased by the pro rata share of such items of each member of
				such applicable shareholder’s family (within the meaning of section 318(a)(1))
				who does not provide substantial services with respect to such professional
				service business.
									(C)Specified s
				corporationFor purposes of this subsection, the term
				specified S corporation means—
										(i)any S corporation
				which is a partner in a partnership which is engaged in a professional service
				business if substantially all of the activities of such S corporation are
				performed in connection with such partnership, and
										(ii)any other S
				corporation which is engaged in a professional service business if 75 percent
				or more of the gross income of such business is attributable to service of 3 or
				fewer shareholders of such corporation.
										(D)Applicable
				shareholderFor purposes of this paragraph, the term
				applicable shareholder means any shareholder whose modified
				adjusted gross income for the taxable year exceeds—
										(i)in
				the case of a shareholder making a joint return under section 6013 or a
				surviving spouse (as defined in section 2(a)), $250,000,
										(ii)in the case of a
				married shareholder (as defined in section 7703) filing a separate return, half
				of the dollar amount determined under clause (i), and
										(iii)in any other
				case, $200,000.
										(2)Partners
									(A)In
				generalIn the case of any partnership which is engaged in a
				professional service business, subsection (a)(13) shall not apply to any
				applicable partner who provides substantial services with respect to such
				professional service business.
									(B)Applicable
				partnerFor purposes of this paragraph, the term
				applicable partner means any partner whose modified adjusted
				gross income for the taxable year exceeds—
										(i)in
				the case of a partner making a joint return under section 6013 or a surviving
				spouse (as defined in section 2(a)), $250,000,
										(ii)in the case of a
				married partner (as defined in section 7703) filing a separate return, half of
				the dollar amount determined under clause (i), and
										(iii)in any other
				case, $200,000.
										(3)Professional
				service businessFor purposes of this subsection, the term
				professional service business means any trade or business (or
				portion thereof) providing services in the fields of health, law, lobbying,
				engineering, architecture, accounting, actuarial science, performing arts,
				consulting, athletics, investment advice or management, or brokerage
				services.
								(4)Modified
				adjusted gross incomeFor purposes of this subsection, the term
				modified adjusted gross income means adjusted gross
				income—
									(A)determined without
				regard to any deduction allowed under section 164(f), and
									(B)increased by the
				amount excluded from gross income under section 911(a)(1).
									(5)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary or appropriate
				to carry out the purposes of this subsection, including regulations which
				prevent the avoidance of the purposes of this subsection through tiered
				entities or otherwise.
								(6)Cross
				referenceFor employment tax treatment of wages paid to
				shareholders of S corporations, see subtitle
				C.
								.
					(b)Conforming
			 amendmentSection 211 of the Social Security Act is amended by
			 adding at the end the following new subsection:
						
							(l)Special rules
				for professional service businesses
								(1)Shareholders
				providing services to specified s corporations
									(A)In
				generalIn the case of an applicable shareholder who provides
				substantial services with respect to a professional service business referred
				to in subparagraph (C) of a specified S corporation—
										(i)such shareholder
				shall be treated as engaged in the trade or business of such professional
				service business with respect to items of income or loss described in section
				1366 of the Internal Revenue Code of 1986 which are attributable to such
				business, and
										(ii)such
				shareholder’s net earnings from self-employment shall include such
				shareholder’s pro rata share of such items of income or loss, except that in
				computing such pro rata share of such items the exceptions provided in
				subsection (a) shall apply.
										(B)Treatment of
				family membersExcept as otherwise provided by the Secretary of
				the Treasury, the applicable shareholder’s pro rata share of items referred to
				in subparagraph (A) shall be increased by the pro rata share of such items of
				each member of such applicable shareholder’s family (within the meaning of
				section 318(a)(1) of the Internal Revenue Code of 1986) who does not provide
				substantial services with respect to such professional service business.
									(C)Specified s
				corporationFor purposes of this subsection, the term
				specified S corporation means—
										(i)any S corporation
				(as defined in section 1361(a) of the Internal Revenue Code of 1986) which is a
				partner in a partnership which is engaged in a professional service business if
				substantially all of the activities of such S corporation are performed in
				connection with such partnership, and
										(ii)any other S
				corporation (as so defined) which is engaged in a professional service business
				if 75 percent or more of the gross income of such business is attributable to
				service of 3 or fewer shareholders of such corporation.
										(D)Applicable
				shareholderFor purposes of this paragraph, the term
				applicable shareholder means any shareholder whose modified
				adjusted gross income for the taxable year exceeds—
										(i)in
				the case of a shareholder making a joint return under section 6013 of the
				Internal Revenue Code of 1986 or a surviving spouse (as defined in section 2(a)
				of such Code), $250,000,
										(ii)in the case of a
				married shareholder (as defined in section 7703 of such Code) filing a separate
				return, half of the dollar amount determined under clause (i), and
										(iii)in any other
				case, $200,000.
										(2)Partners
									(A)In
				generalIn the case of any partnership which is engaged in a
				professional service business, subsection (a)(12) shall not apply to any
				applicable partner who provides substantial services with respect to such
				professional service business.
									(B)Applicable
				partnerFor purposes of this paragraph, the term
				applicable partner means any partner whose modified adjusted
				gross income for the taxable year exceeds—
										(i)in
				the case of a partner making a joint return under section 6013 of the Internal
				Revenue Code of 1986 or a surviving spouse (as defined in section 2(a) of such
				Code), $250,000,
										(ii)in the case of a
				married partner (as defined in section 7703 of such Code) filing a separate
				return, half of the dollar amount determined under clause (i), and
										(iii)in any other
				case, $200,000.
										(3)Professional
				service businessFor purposes of this subsection, the term
				professional service business means any trade or business (or
				portion thereof) providing services in the fields of health, law, lobbying,
				engineering, architecture, accounting, actuarial science, performing arts,
				consulting, athletics, investment advice or management, or brokerage
				services.
								(4)Modified
				adjusted gross incomeFor purposes of this subsection, the term
				modified adjusted gross income means adjusted gross income as
				determined under section 62 of the Internal Revenue Code of 1986—
									(A)determined without
				regard to any deduction allowed under section 164(f) of such Code, and
									(B)increased by the
				amount excluded from gross income under section 911(a)(1) of such
				Code.
									.
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2012.
					FLimitation on
			 Mortgage Interest Deduction With Respect to Boats
				251.Mortgage
			 interest deduction allowed with respect to boats only if boat is used as the
			 principal residence of the taxpayer
					(a)In
			 generalSubclause (ii) of section 163(h)(4)(A) of the Internal
			 Revenue Code of 1986 is amended by inserting (other than a boat)
			 after 1 other residence of the taxpayer.
					(b)Effective
			 date
						(1)In
			 generalThe amendment made by this section shall apply to
			 indebtedness incurred after the date of the enactment of this Act.
						(2)Special rule for
			 refinancingsFor purposes of this subsection, indebtedness
			 resulting from the refinancing of indebtedness shall be treated as incurred on
			 the date the refinanced indebtedness was incurred (taking into account the
			 application of this paragraph in the case of multiple refinancings) but only to
			 the extent the indebtedness resulting from such refinancing does not exceed the
			 refinanced indebtedness.
						IIIEnding Corporate
			 Subsidies
			AEnd Fossil Fuel
			 Subsidies
				301.Termination of
			 various tax expenditures relating to fossil fuels
					(a)In
			 generalSubchapter C of
			 chapter 90 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new section:
						
							7875.Termination of
				certain provisions relating to fossil fuel incentives
								(a)In
				generalThe following
				provisions shall not apply to taxable years beginning after the date of the
				enactment of the Balancing
				Act:
									(1)Section 43 (relating to enhanced oil
				recovery credit).
									(2)Section 45I
				(relating to credit for producing oil and natural gas from marginal
				wells).
									(3)Section 45K (relating to credit for
				producing fuel from a nonconventional source).
									(4)Section 193
				(relating to tertiary injectants).
									(5)Section 199(d)(9)
				(relating to special rule for taxpayers with oil related qualified production
				activities income).
									(6)Section 461(i)(2)
				(relating to special rule for spudding of oil or natural gas wells).
									(7)Section 469(c)(3)
				(relating to working interests in oil and natural gas property).
									(8)Section 613A (relating to limitations on
				percentage depletion in case of oil and natural gas wells).
									(9)Section 617 (relating to deduction and
				recapture of certain mining exploration expenditures).
									(10)Section 7704(d)(1)(E) (relating to
				qualifying income).
									(b)Provisions
				relating to propertyThe
				following provisions shall not apply to property placed in service after the
				date of the enactment of the Balancing
				Act:
									(1)Subparagraphs (C)(iii) and (E)(viii) of
				section 168(e)(3) (relating to classification of certain property).
									(2)Section 169 (relating to amortization of
				pollution control facilities) with respect to any atmospheric pollution control
				facility.
									(3)Section 179C
				(relating to election to expense certain refineries).
									(c)Provisions
				relating to costs and expensesThe following provisions shall not
				apply to costs or expenses paid or incurred after the date of the enactment of
				the Balancing Act:
									(1)Section 179B
				(relating to deduction for capital costs incurred in complying with
				Environmental Protection Agency sulfur regulations).
									(2)Section 198
				(relating to expensing of environmental remediation costs).
									(3)Section 263(c) (relating to intangible
				drilling and development costs) with respect to costs in the case of oil and
				natural gas wells.
									(4)Section 468 (relating to special rules for
				mining and solid waste reclamation and closing costs).
									(d)5-Year carryback for marginal oil and
				natural gas well production creditSection 39(a)(3) (relating to
				5-year carryback for marginal oil and natural gas well production credit) shall
				not apply to credits determined in taxable years beginning after the date of
				the enactment of the Balancing
				Act.
								(e)Credit for
				carbon dioxide sequestrationSection 45Q (relating to credit for
				carbon dioxide sequestration) shall not apply to carbon dioxide captured after
				the date of the enactment of the Balancing
				Act.
								(f)Allocated
				creditsNo new credits shall be certified under section 48A
				(relating to qualifying advanced coal project credit) or section 48B (relating
				to qualifying gasification project credit) after the date of the enactment of
				the Balancing Act.
								(g)Arbitrage bondsSection
				148(b)(4) (relating to safe harbor for prepaid natural gas) shall not apply to
				obligations issued after the date of the enactment of the
				Balancing
				Act.
								.
					(b)Conforming
			 amendmentThe table of sections for subchapter C of chapter 90 is
			 amended by adding at the end the following new item:
						
							
								Sec. 7875. Termination of certain
				provisions.
							
							.
					302.Termination of
			 alternative fuel vehicle refueling property credit with respect to fossil
			 fuels
					(a)In
			 generalParagraph (2) of section 30C(c) of the Internal Revenue
			 Code of 1986 is amended—
						(1)by striking
			 , natural gas, compressed natural gas, liquefied natural gas, liquefied
			 petroleum gas, in subparagraph (A),
						(2)by striking
			 subparagraph (B), and
						(3)by redesignating
			 subparagraph (C) as subparagraph (B).
						(b)Technical
			 amendmentParagraph (2) of section 30C(g) of the Internal Revenue
			 Code of 1986 is amended by striking the second period.
					(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2012.
					303.Uniform
			 seven-year amortization for geological and geophysical expenditures
					(a)In
			 generalSection 167(h) of the Internal Revenue Code of 1986 is
			 amended—
						(1)by striking
			 24-month period each place it appears in paragraphs (1) and (4)
			 and inserting 7-year period, and
						(2)by striking
			 paragraph (5).
						(b)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred after the date of the enactment of this Act.
					304.Repeal of
			 domestic manufacturing deduction for hard mineral mining
					(a)In
			 generalSubparagraph (B) of section 199(c)(4) of the Internal
			 Revenue Code of 1986 is amended by striking and at the end of
			 clause (ii), by striking the period at the end of clause (iii) and inserting
			 , and, and by adding at the end the following new clause:
						
							(iv)the mining of any
				hard
				mineral.
							.
					(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
					305.Limitation on
			 deduction for income attributable to domestic production of oil, natural gas,
			 or primary products thereof
					(a)Denial of
			 deductionParagraph (4) of section 199(c) of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 subparagraph:
						
							(E)Special rule for
				oil, natural gas, and coal incomeThe term domestic
				production gross receipts shall not include gross receipts from the
				production, refining, processing, transportation, or distribution of oil,
				natural gas, or coal, or any primary product (within the meaning of subsection
				(d)(9))
				thereof.
							.
					(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
					306.Termination of
			 last-in, first-out method of inventory for oil, natural gas, and coal
			 companies
					(a)In
			 generalSection 472 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
						
							(h)Termination for
				oil, natural gas, and coal companiesSubsection (a) shall not apply to any
				taxpayer that is in the trade or business of the production, refining,
				processing, transportation, or distribution of oil, natural gas, or coal for
				any taxable year beginning after December 31,
				2012.
							.
					(b)Additional
			 terminationSection 473 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
						
							(h)Termination for
				oil, natural gas, and coal companiesThis section shall not apply to any
				taxpayer that is in the trade or business of the production, refining,
				processing, transportation, or distribution of oil, natural gas, or coal for
				any taxable year beginning after December 31,
				2012.
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
					307.Repeal of
			 percentage depletion for coal and hard mineral fossil fuels
					(a)In
			 generalSection 613 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
						
							(f)Termination with
				respect to coal and hard mineral fossil fuelsIn the case of
				coal, lignite, and oil shale (other than oil shale described in subsection
				(b)(5)), the allowance for depletion shall be computed without reference to
				this section for any taxable year beginning after the date of the enactment of
				the Balancing
				Act.
							.
					(b)Conforming
			 amendments
						(1)Coal and
			 ligniteSection 613(b)(4) of the Internal Revenue Code of 1986 is
			 amended by striking coal, lignite,.
						(2)Oil
			 shaleSection 613(b)(2) of such Code is amended to read as
			 follows:
							
								(2)15
				percentIf, from deposits in the United States, gold, silver,
				copper, and iron
				ore.
								.
						(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
					308.Termination of
			 capital gains treatment for royalties from coal
					(a)In
			 generalSubsection (c) of section 631 of the Internal Revenue
			 Code of 1986 is amended—
						(1)by striking
			 coal (including lignite), or iron ore and inserting iron
			 ore,
						(2)by striking
			 coal or iron ore each place it appears and inserting iron
			 ore,
						(3)by striking
			 iron ore or coal each place it appears and inserting iron
			 ore, and
						(4)by striking
			 coal
			 or in the heading.
						(b)Conforming
			 amendmentThe heading of section 631 of the Internal Revenue Code
			 of 1986 is amended by striking , coal,.
					(c)Effective
			 dateThe amendments made by this section shall apply to
			 dispositions after the date of the enactment of this Act.
					309.Increase in oil
			 spill liability trust fund financing rate
					(a)In
			 generalSubparagraph (B) of section 4611(c)(2) of the Internal
			 Revenue Code of 1986 is amended to read as follows:
						
							(B)the Oil Spill
				Liability Trust Fund financing rate is—
								(i)in
				the case of crude oil received or petroleum products entered before January 1,
				2013, 8 cents a barrel,
								(ii)in the case of
				crude oil received or petroleum products entered after December 31, 2012, and
				before January 1, 2017, 9 cents a barrel, and
								(iii)in the case of
				crude oil received or petroleum products entered after December 31, 2016, 10
				cents a
				barrel.
								.
					(b)Effective
			 dateThe amendment made by this section shall apply to crude oil
			 received and petroleum products entered after the date of the enactment of this
			 Act.
					310.Denial of deduction
			 for removal costs and damages for certain oil spills
					(a)In
			 generalPart IX of subchapter
			 B of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new section:
						
							280I.Expenses for
				removal costs and damages relating to certain oil spill liabilityNo deduction shall be allowed under this
				chapter for any amount paid or incurred with respect to any costs or damages
				for which the taxpayer is liable under section 1002 of the Oil Pollution Act of
				1990 (33 U.S.C.
				2702).
							.
					(b)Clerical
			 amendmentThe table of
			 sections for part IX of subchapter B of chapter 1 of such Code is amended by
			 adding at the end the following new item:
						
							
								Sec. 280I. Expenses for removal costs and damages relating to
				certain oil spill
				liability.
							
							.
					(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to any liability arising in taxable years ending after the date of the
			 enactment of this Act.
					311.Tax on crude
			 oil and natural gas produced from the outer Continental Shelf in the Gulf of
			 Mexico
					(a)In
			 generalSubtitle E of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new chapter:
						
							56Tax on severance
				of crude oil and natural gas from the outer Continental Shelf in the Gulf of
				Mexico
								
									Sec. 5896. Imposition of
				  tax.
									Sec. 5897. Taxable crude oil or natural
				  gas and removal price.
									Sec. 5898. Special rules and
				  definitions.
								
								5896.Imposition of
				tax
									(a)In
				generalIn addition to any other tax imposed under this title,
				there is hereby imposed a tax equal to 13 percent of the removal price of any
				taxable crude oil or natural gas removed from the premises during any taxable
				period.
									(b)Credit for
				Federal royalties paid
										(1)In
				generalThere shall be allowed as a credit against the tax
				imposed by subsection (a) with respect to the production of any taxable crude
				oil or natural gas an amount equal to the aggregate amount of royalties paid
				under Federal law with respect to such production.
										(2)LimitationThe
				aggregate amount of credits allowed under paragraph (1) to any taxpayer for any
				taxable period shall not exceed the amount of tax imposed by subsection (a) for
				such taxable period.
										(c)Tax paid by
				producerThe tax imposed by this section shall be paid by the
				producer of the taxable crude oil or natural gas.
									5897.Taxable crude
				oil or natural gas and removal price
									(a)Taxable crude
				oil or natural gasFor purposes of this chapter, the term
				taxable crude oil or natural gas means crude oil or natural gas
				which is produced from Federal submerged lands on the outer Continental Shelf
				in the Gulf of Mexico pursuant to a lease entered into with the United States
				which authorizes the production.
									(b)Removal
				priceFor purposes of this chapter—
										(1)In
				generalExcept as otherwise provided in this subsection, the term
				removal price means—
											(A)in the case of
				taxable crude oil, the amount for which a barrel of such crude oil is sold,
				and
											(B)in the case of
				taxable natural gas, the amount per 1,000 cubic feet for which such natural gas
				is sold.
											(2)Sales between
				related personsIn the case of a sale between related persons,
				the removal price shall not be less than the constructive sales price for
				purposes of determining gross income from the property under section
				613.
										(3)Oil or natural
				gas removed from property before saleIf crude oil or natural gas
				is removed from the property before it is sold, the removal price shall be the
				constructive sales price for purposes of determining gross income from the
				property under section 613.
										(4)Refining begun
				on propertyIf the manufacture or conversion of crude oil into
				refined products begins before such oil is removed from the property—
											(A)such oil shall be
				treated as removed on the day such manufacture or conversion begins, and
											(B)the removal price
				shall be the constructive sales price for purposes of determining gross income
				from the property under section 613.
											(5)PropertyThe
				term property has the meaning given such term by section
				614.
										5898.Special rules
				and definitions
									(a)Administrative
				requirements
										(1)Withholding and
				deposit of taxThe Secretary shall provide for the withholding
				and deposit of the tax imposed under section 5896 on a quarterly basis.
										(2)Records and
				informationEach taxpayer liable for tax under section 5896 shall
				keep such records, make such returns, and furnish such information (to the
				Secretary and to other persons having an interest in the taxable crude oil or
				natural gas) with respect to such oil as the Secretary may by regulations
				prescribe.
										(3)Taxable periods;
				return of tax
											(A)Taxable
				periodExcept as provided by the Secretary, each calendar year
				shall constitute a taxable period.
											(B)ReturnsThe
				Secretary shall provide for the filing, and the time for filing, of the return
				of the tax imposed under section 5896.
											(b)DefinitionsFor
				purposes of this chapter—
										(1)ProducerThe
				term producer means the holder of the economic interest with
				respect to the crude oil or natural gas.
										(2)Crude
				oilThe term crude oil includes crude oil
				condensates and natural gasoline.
										(3)Premises and
				crude oil productThe terms premises and crude
				oil product have the same meanings as when used for purposes of
				determining gross income from the property under section 613.
										(c)Adjustment of
				removal priceIn determining the removal price of oil or natural
				gas from a property in the case of any transaction, the Secretary may adjust
				the removal price to reflect clearly the fair market value of oil or natural
				gas removed.
									(d)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary or appropriate
				to carry out the purposes of this
				chapter.
									.
					(b)Deductibility of
			 taxThe first sentence of section 164(a) is amended by inserting
			 after paragraph (6) the following new paragraph:
						
							(7)The tax imposed by
				section 5896(a) (after application of section 5896(b)) on the severance of
				crude oil or natural gas from the outer Continental Shelf in the Gulf of
				Mexico.
							.
					(c)Clerical
			 amendmentThe table of chapters for subtitle E is amended by
			 adding at the end the following new item:
						
							
								Chapter 56. Tax on severance of crude oil
				and natural gas from the outer Continental Shelf in the Gulf of
				Mexico.
							
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to crude oil
			 or natural gas removed after December 31, 2012.
					BEnding Excessive
			 Corporate Tax Deductions for Stock Options
				331.Consistent treatment of stock options by
			 corporations
					(a)Consistent treatment for wage
			 deduction
						(1)In generalSection 83(h) is amended—
							(A)by striking In the case of
			 and inserting:
								
									(1)In generalIn the case
				of
									, and
							(B)by adding at the end the following new
			 paragraph:
								
									(2)Stock optionsIn the case of property transferred to a
				person in connection with a stock option, any deduction related to such stock
				option shall be allowed only under section 162(q) and paragraph (1) shall not
				apply.
									.
							(2)Treatment of compensation paid with stock
			 optionsSection 162 is
			 amended by redesignating subsection (q) as subsection (r) and by inserting
			 after subsection (p) the following new subsection:
							
								(q)Treatment of compensation paid with stock
				options
									(1)In generalIn the case of compensation for personal
				services that is paid with stock options, the deduction under subsection (a)(1)
				shall not exceed the amount the taxpayer has treated as compensation cost with
				respect to such stock options for the purpose of ascertaining income, profit,
				or loss in a report or statement to shareholders, partners, or other
				proprietors (or to beneficiaries), and shall be taken into account in the same
				period that such compensation cost is recognized for such purpose.
									(2)Special rules for controlled
				groupsThe Secretary may
				prescribe rules for the application of paragraph (1) in cases where the stock
				option is granted by—
										(A)a parent or subsidiary corporation (within
				the meaning of section 424) of the taxpayer, or
										(B)another
				corporation.
										.
						(b)Consistent treatment for research tax
			 creditSection 41(b)(2)(D) is
			 amended by inserting at the end the following new clause:
						
							(iv)Special rule for stock
				optionsThe amount which may
				be treated as wages for any taxable year in connection with the issuance of a
				stock option shall not exceed the amount allowed for such taxable year as a
				compensation deduction under section 162(q) with respect to such stock
				option.
							.
					(c)Application of amendmentsThe amendments made by this section shall
			 apply to stock options exercised after the date of the enactment of this Act,
			 except that—
						(1)such amendments shall not apply to stock
			 options that were granted before such date and that vested in taxable periods
			 beginning on or before June 15, 2005,
						(2)for stock options that were granted before
			 such date of enactment and vested during taxable periods beginning after June
			 15, 2005, and ending before such date of enactment, a deduction under section
			 162(q) of the Internal Revenue Code of 1986 (as added by subsection (a)(2))
			 shall be allowed in the first taxable period of the taxpayer that ends after
			 such date of enactment,
						(3)for public entities reporting as small
			 business issuers and for non-public entities required to file public reports of
			 financial condition, paragraphs (1) and (2) shall be applied by substituting
			 December 15, 2005 for June 15, 2005, and
						(4)no deduction shall be allowed under section
			 83(h) or section 162(q) of such Code with respect to any stock option the
			 vesting date of which is changed to accelerate the time at which the option may
			 be exercised in order to avoid the applicability of such amendments.
						332.Application of executive pay deduction
			 limit
					(a)In generalSubparagraph (D) of section 162(m)(4) of
			 the Internal Revenue Code of 1986 is amended to read as follows:
						
							(D)Stock option compensationThe term applicable employee
				remuneration shall include any compensation deducted under subsection
				(q), and such compensation shall not qualify as performance-based compensation
				under subparagraph
				(C).
							.
					(b)Effective
			 dateThe amendment made by
			 this section shall apply to stock options exercised or granted after the date
			 of the enactment of this Act.
					CReduce Deduction
			 of Corporate Meals and Entertainment
				341.Reduction in
			 business meals and entertainment tax deduction
					(a)In
			 generalSection 274(n)(1) of the Internal Revenue Code of 1986
			 (relating to only 50 percent of meal and entertainment expenses allowed as
			 deduction) is amended by striking 50 percent and inserting
			 25 percent.
					(b)Conforming
			 amendmentSection 274(n) of the Internal Revenue Code of 1986 is
			 amended by striking paragraph (3).
					(c)Clerical
			 amendmentThe heading for section 274(n) of the Internal Revenue
			 Code of 1986 is amended by striking Only 50 Percent and inserting
			 Only 25
			 Percent.
					(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2012.
					IVClose
			 International Tax System Loopholes
			AReformation of
			 U.S. international tax system
				401.Allocation of
			 expenses and taxes on basis of repatriation of foreign income
					(a)In
			 generalPart III of subchapter N of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by inserting after subpart G the following new
			 subpart:
						
							HSpecial Rules for
				Allocation of Foreign-Related Deductions and Foreign Tax Credits
								
									Sec. 975. Deductions allocated to deferred foreign income may
				  not offset United States source income.
									Sec. 976. Amount of foreign taxes computed on overall
				  basis.
									Sec. 977. Application of subpart.
								
								975.Deductions
				allocated to deferred foreign income may not offset United States source
				income
									(a)Current year
				deductionsFor purposes of
				this chapter, foreign-related deductions for any taxable year—
										(1)shall be taken
				into account for such taxable year only to the extent that such deductions are
				allocable to currently-taxed foreign income, and
										(2)to the extent not
				so allowed, shall be taken into account in subsequent taxable years as provided
				in subsection (b).
										Foreign-related deductions shall be
				allocated to currently taxed foreign income in the same proportion which
				currently taxed foreign income bears to the sum of currently taxed foreign
				income and deferred foreign income.(b)Deductions
				related to repatriated deferred foreign income
										(1)In
				generalIf there is repatriated foreign income for a taxable
				year, the portion of the previously deferred deductions allocated to the
				repatriated foreign income shall be taken into account for the taxable year as
				a deduction allocated to income from sources outside the United States. Any
				such amount shall not be included in foreign-related deductions for purposes of
				applying subsection (a) to such taxable year.
										(2)Portion of
				previously deferred deductionsFor purposes of paragraph (1), the
				portion of the previously deferred deductions allocated to repatriated foreign
				income is—
											(A)the amount which
				bears the same proportion to such deductions, as
											(B)the repatriated
				income bears to the previously deferred foreign income.
											(c)Definitions and
				special ruleFor purposes of
				this section—
										(1)Foreign-related
				deductionsThe term foreign-related deductions means
				the total amount of deductions and expenses which would be allocated or
				apportioned to gross income from sources without the United States for the
				taxable year if both the currently-taxed foreign income and deferred foreign
				income were taken into account.
										(2)Currently-taxed
				foreign incomeThe term currently-taxed foreign
				income means the amount of gross income from sources without the United
				States for the taxable year (determined without regard to repatriated foreign
				income for such year).
										(3)Deferred foreign
				incomeThe term deferred foreign income means the
				excess of—
											(A)the amount that would be includible in
				gross income under subpart F of this part for the taxable year if—
												(i)all controlled
				foreign corporations were treated as one controlled foreign corporation,
				and
												(ii)all earnings and
				profits of all controlled foreign corporations were subpart F income (as
				defined in section 952), over
												(B)the sum of—
												(i)all dividends
				received during the taxable year from controlled foreign corporations,
				plus
												(ii)amounts
				includible in gross income under section 951(a).
												(4)Previously
				deferred foreign incomeThe
				term previously deferred foreign income means the aggregate amount
				of deferred foreign income for all prior taxable years to which this part
				applies, determined as of the beginning of the taxable year, reduced by the
				repatriated foreign income for all such prior taxable years.
										(5)Repatriated
				foreign incomeThe term repatriated foreign income
				means the amount included in gross income on account of distributions out of
				previously deferred foreign income.
										(6)Previously
				deferred deductionsThe term
				previously deferred deductions means the aggregate amount of
				foreign-related deductions not taken into account under subsection (a) for all
				prior taxable years (determined as of the beginning of the taxable year),
				reduced by any amounts taken into account under subsection (b) for such prior
				taxable years.
										(7)Treatment of
				certain foreign taxes
											(A)Paid by
				controlled foreign corporationSection 78 shall not apply for purposes of
				determining currently-taxed foreign income and deferred foreign income.
											(B)Paid by
				taxpayerFor purposes of determining currently-taxed foreign
				income, gross income from sources without the United States shall be reduced by
				the aggregate amount of taxes described in the applicable paragraph of section
				901(b) which are paid by the taxpayer (without regard to sections 902 and 960)
				during the taxable year.
											(8)Coordination
				with section 976In determining currently-taxed foreign income
				and deferred foreign income, the amount of deemed foreign tax credits shall be
				determined with regard to section 976.
										976.Amount of
				foreign taxes computed on overall basis
									(a)Current year
				allowanceFor purposes of
				this chapter, the amount taken into account as foreign income taxes for any
				taxable year shall be an amount which bears the same ratio to the total foreign
				income taxes for that taxable year as—
										(1)the
				currently-taxed foreign income for such taxable year, bears to
										(2)the sum of the
				currently-taxed foreign income and deferred foreign income for such
				year.
										The
				portion of the total foreign income taxes for any taxable year not taken into
				account under the preceding sentence for a taxable year shall only be taken
				into account as provided in subsection (b) (and shall not be taken into account
				for purposes of applying sections 902 and 960).(b)Allowance
				related to repatriated deferred foreign income
										(1)In
				generalIf there is
				repatriated foreign income for any taxable year, the portion of the previously
				deferred foreign income taxes paid or accrued during such taxable year shall be
				taken into account for the taxable year as foreign taxes paid or accrued. Any
				such taxes so taken into account shall not be included in foreign income taxes
				for purposes of applying subsection (a) to such taxable year.
										(2)Portion of
				previously deferred foreign income taxesFor purposes of
				paragraph (1), the portion of the previously deferred foreign income taxes
				allocated to repatriated deferred foreign income is—
											(A)the amount which
				bears the same proportion to such taxes, as
											(B)the repatriated
				deferred income bears to the previously deferred foreign income.
											(c)Definitions and
				special ruleFor purposes of
				this section—
										(1)Previously
				deferred foreign income taxesThe term previously deferred foreign
				income taxes means the aggregate amount of total foreign income taxes
				not taken into account under subsection (a) for all prior taxable years
				(determined as of the beginning of the taxable year), reduced by any amounts
				taken into account under subsection (b) for such prior taxable years.
										(2)Total foreign
				income taxesThe term
				total foreign income taxes means the sum of foreign income taxes
				paid or accrued during the taxable year (determined without regard to section
				904(c)) plus the increase in foreign income taxes that would be paid or accrued
				during the taxable year under sections 902 and 960 if—
											(A)all controlled
				foreign corporations were treated as one controlled foreign corporation,
				and
											(B)all earnings and
				profits of all controlled foreign corporations were subpart F income (as
				defined in section 952).
											(3)Foreign income
				taxesThe term foreign
				income taxes means any income, war profits, or excess profits taxes paid
				by the taxpayer to any foreign country or possession of the United
				States.
										(4)Currently-taxed
				foreign income and deferred foreign incomeThe terms currently-taxed foreign
				income and deferred foreign income have the meanings given
				such terms by section 975(c)).
										977.Application of
				subpartThis subpart—
									(1)shall be applied
				before subpart A, and
									(2)shall be applied
				separately with respect to the categories of income specified in section
				904(d)(1).
									.
					(b)Clerical
			 amendmentThe table of subparts for part III of subpart N of
			 chapter 1 of such Code is amended by inserting after the item relating to
			 subpart G the following new item:
						
							
								Subpart H. Special Rules for Allocation of Foreign-Related
				Deductions and Foreign Tax
				Credits.
							
							.
					(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
					402.Excess income from
			 transfers of intangibles to low-taxed affiliates treated as subpart F
			 income
					(a)In
			 generalSubsection (a) of
			 section 954 of such Code is amended by inserting after paragraph (3) the
			 following new paragraph:
						
							(4)the foreign base company excess intangible
				income for the taxable year (determined under subsection (f) and reduced as
				provided in subsection (b)(5)),
				and
							.
					(b)Foreign base
			 company excess intangible incomeSection 954 of such Code is
			 amended by inserting after subsection (e) the following new subsection:
						
							(f)Foreign base
				company excess intangible incomeFor purposes of subsection (a)(4) and this
				subsection:
								(1)Foreign base
				company excess intangible income defined
									(A)In
				generalThe term foreign base company excess intangible
				income means, with respect to any covered intangible, the excess
				of—
										(i)the sum of—
											(I)gross income from
				the sale, lease, license, or other disposition of property in which such
				covered intangible is used directly or indirectly, and
											(II)gross income from
				the provision of services related to such covered intangible or in connection
				with property in which such covered intangible is used directly or indirectly,
				over
											(ii)150 percent of
				the costs properly allocated and apportioned to the gross income taken into
				account under clause (i) other than expenses for interest and taxes and any
				expenses which are not directly allocable to such gross income.
										(B)Same country
				income not taken into accountIf—
										(i)the sale, lease,
				license, or other disposition of the property referred to in subparagraph
				(A)(i)(I) is for use, consumption, or disposition in the country under the laws
				of which the controlled foreign corporation is created or organized, or
										(ii)the services
				referred to in subparagraph (A)(i)(II) are performed in such country,
										the
				gross income from such sale, lease, license, or other disposition, or provision
				of services, shall not be taken into account under subparagraph (A)(i).(2)Exception based
				on effective foreign income tax rate
									(A)In
				generalForeign base company excess intangible income shall not
				include the applicable percentage of any item of income received by a
				controlled foreign corporation if the taxpayer establishes to the satisfaction
				of the Secretary that such income was subject to an effective rate of income
				tax imposed by a foreign country in excess of 5 percent.
									(B)Applicable
				percentageFor purposes of subparagraph (A), the term
				applicable percentage means the ratio (expressed as a
				percentage), not greater than 100 percent, of—
										(i)the number of
				percentage points by which the effective rate of income tax referred to in
				subparagraph (A) exceeds 5 percentage points, over
										(ii)10 percentage
				points.
										(C)Treatment of
				losses in determining effective rate of foreign income taxFor
				purposes of determining the effective rate of income tax imposed by any foreign
				country—
										(i)such effective
				rate shall be determined without regard to any losses carried to the relevant
				taxable year, and
										(ii)to the extent the
				income with respect to such intangible reduces losses in the relevant taxable
				year, such effective rate shall be treated as being the effective rate which
				would have been imposed on such income without regard to such losses.
										(3)Covered
				intangibleThe term covered intangible means, with
				respect to any controlled foreign corporation, any intangible property (as
				defined in section 936(h)(3)(B))—
									(A)which is sold,
				leased, licensed, or otherwise transferred (directly or indirectly) to such
				controlled foreign corporation from a related person, or
									(B)with respect to
				which such controlled foreign corporation and one or more related persons has
				(directly or indirectly) entered into any shared risk or development agreement
				(including any cost sharing agreement).
									(4)Related
				personThe term related person has the meaning
				given such term in subsection
				(d)(3).
								.
					(c)Separate basket
			 for foreign tax creditSubsection (d) of section 904 of such Code
			 is amended by redesignating paragraph (7) as paragraph (8) and by inserting
			 after paragraph (6) the following new paragraph:
						
							(6)Separate
				application to foreign base company excess intangible income
								(A)In
				generalSubsections (a), (b),
				and (c) of this section and sections 902, 907, and 960 shall be applied
				separately with respect to each item of income which is taken into account
				under section 954(a)(4) as foreign base company excess intangible
				income.
								(B)RegulationsThe
				Secretary may issue such regulations or other guidance as is necessary or
				appropriate to carry out the purposes of this subsection, including regulations
				or other guidance which provides that related items of income may be aggregated
				for purposes of this
				paragraph.
								.
					(d)Conforming
			 amendments
						(1)Paragraph (4) of
			 section 954(b) of such Code is amended by inserting foreign base company
			 excess intangible income described in subsection (a)(4) or before
			 foreign base company oil-related income in the last sentence
			 thereof.
						(2)Subsection (b) of
			 section 954 of such Code is amended by adding at the end the following new
			 paragraph:
							
								(7)Foreign base
				company excess intangible income not treated as another kind of base company
				incomeIncome of a
				corporation which is foreign base company excess intangible income shall not be
				considered foreign base company income of such corporation under paragraph (2),
				(3), or (5) of subsection
				(a).
								.
						(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
					403.Limitations on
			 income shifting through intangible property transfers
					(a)Clarification of
			 definition of intangible assetClause (vi) of section
			 936(h)(3)(B) of such Code is amended by inserting (including any section
			 197 intangible described in subparagraph (A), (B), or (C)(i) of subsection
			 (d)(1) of such section) after item.
					(b)Clarification of
			 allowable valuation methods
						(1)Foreign
			 corporationsParagraph (2) of section 367(d) of such Code is
			 amended by adding at the end the following new subparagraph:
							
								(D)Regulatory
				authorityFor purposes of the last sentence of subparagraph (A),
				the Secretary may require—
									(i)the valuation of
				transfers of intangible property on an aggregate basis, or
									(ii)the valuation of
				such a transfer on the basis of the realistic alternatives to such a
				transfer,
									in any
				case in which the Secretary determines that such basis is the most reliable
				means of valuation of such
				transfers..
						(2)Allocation among
			 taxpayersSection 482 of such Code is amended by adding at the
			 end the following: For purposes of the preceding sentence, the Secretary
			 may require the valuation of transfers of intangible property on an aggregate
			 basis or the valuation of such a transfer on the basis of the realistic
			 alternatives to such a transfer, in any case in which the Secretary determines
			 that such basis is the most reliable means of valuation of such
			 transfers..
						(c)Effective
			 date
						(1)In
			 generalThe amendments made by this section shall apply to
			 transfers in taxable years beginning after the date of the enactment of this
			 Act.
						(2)No
			 inferenceNothing in the amendment made by subsection (a) shall
			 be construed to create any inference with respect to the application of section
			 936(h)(3) of the Internal Revenue Code of 1986, or the authority of the
			 Secretary of the Treasury to provide regulations for such application, on or
			 before the date of the enactment of such amendment.
						404.Limitation on
			 earnings stripping by expatriated entities
					(a)In
			 generalSubsection (j) of section 163 of such Code is
			 amended—
						(1)by redesignating
			 paragraph (9) as paragraph (10), and
						(2)by inserting after
			 paragraph (8) the following new paragraph:
							
								(9)Special rules
				for expatriated entities
									(A)In
				generalIn the case of a corporation to which this subsection
				applies which is an expatriated entity, this subsection shall apply to such
				corporation with the following modifications:
										(i)Paragraph (2)(A)
				shall be applied without regard to clause (ii) thereof.
										(ii)Paragraph (1)(B)
				shall be applied—
											(I)without regard to
				the parenthetical, and
											(II)by substituting
				in the 1st succeeding taxable year and in the 2nd through 10th
				succeeding taxable years to the extent not previously taken into account under
				this subparagraph for in the succeeding taxable
				year.
											(iii)Paragraph (2)(B)
				shall be applied—
											(I)without regard to
				clauses (ii) and (iii), and
											(II)by substituting
				25 percent of the adjusted taxable income of the corporation for such
				taxable year for the matter of clause (i)(II) thereof.
											(B)Expatriated
				entityFor purposes of this paragraph—
										(i)In
				generalWith respect to a corporation and a taxable year, the
				term expatriated entity has the meaning given such term by section
				7874(a)(2), determined as if such section and the regulations under such
				section as in effect on the first day of such taxable year applied to all
				taxable years of the corporation beginning after July 10, 1989.
										(ii)Exception for
				surrogates treated as a domestic corporationThe term
				expatriated entity does not include a surrogate foreign
				corporation which is treated as a domestic corporation by reason of section
				7874(b).
										.
						(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
					405.Prevention of
			 avoidance of tax through reinsurance with non-taxed affiliates
					(a)In generalPart III of subchapter L of chapter 1 of
			 the Internal Revenue Code of 1986 is amended by adding at the end the following
			 new section:
						
							849.Special rules
				for reinsurance of non-life contracts with non-taxed affiliates
								(a)In
				generalThe taxable income
				under section 831(a) or the life insurance company taxable income under section
				801(b) (as the case may be) of an insurance company shall be determined by not
				taking into account—
									(1)any non-taxed
				reinsurance premium,
									(2)any additional amount paid by such
				insurance company with respect to the reinsurance for which such non-taxed
				reinsurance premium is paid, to the extent such additional amount is properly
				allocable to such non-taxed reinsurance premium, and
									(3)any return premium, ceding commission,
				reinsurance recovered, or other amount received by such insurance company with
				respect to the reinsurance for which such non-taxed reinsurance premium is
				paid, to the extent such return premium, ceding commission, reinsurance
				recovered, or other amount is properly allocable to such non-taxed reinsurance
				premium.
									(b)Non-Taxed reinsurance
				premiumsFor purposes of this
				section—
									(1)In
				generalThe term non-taxed reinsurance premium means
				any reinsurance premium paid directly or indirectly to an affiliated
				corporation with respect to reinsurance of risks (other than excepted risks),
				to the extent that the income attributable to the premium is not subject to tax
				under this subtitle (either as the income of the affiliated corporation or as
				amounts included in gross income by a United States shareholder under section
				951).
									(2)Excepted
				risksThe term excepted risks means any risk with
				respect to which reserves described in section 816(b)(1) are
				established.
									(c)Affiliated corporationsFor purposes of this section, a corporation
				shall be treated as affiliated with an insurance company if both corporations
				would be members of the same controlled group of corporations (as defined in
				section 1563(a)) if section 1563 were applied—
									(1)by substituting
				at least 50 percent for at least 80 percent each
				place it appears in subsection (a)(1), and
									(2)without regard to
				subsections (a)(4), (b)(2)(C), (b)(2)(D), and (e)(3)(C).
									(d)Election To treat reinsurance income as
				effectively connected
									(1)In generalA specified affiliated corporation may
				elect for any taxable year to treat specified reinsurance income as—
										(A)income effectively connected with the
				conduct of a trade or business in the United States, and
										(B)for purposes of
				any treaty between the United States and any foreign country, income
				attributable to a permanent establishment in the United States.
										(2)Effect of electionIn the case of any specified reinsurance
				income with respect to which the election under this subsection applies—
										(A)Deduction allowed for reinsurance
				premiumsFor exemption from
				subsection (a), see definition of non-taxed reinsurance premiums in subsection
				(b).
										(B)Exception from excise taxThe tax imposed by section 4371 shall not
				apply with respect to any income treated as effectively connected with the
				conduct of a trade or business in the United States under paragraph (1).
										(C)Taxation under
				this subchapterSuch income shall be subject to tax under this
				subchapter to the same extent and in the same manner as if such income were the
				income of a domestic insurance company.
										(D)Coordination with foreign tax credit
				provisionsFor purposes of
				subpart A of part III of subchapter N and sections 78 and 960—
											(i)such specified reinsurance income shall be
				treated as derived from sources without the United States, and
											(ii)subsections (a), (b), and (c) of section
				904 and sections 902, 907, and 960 shall be applied separately with respect to
				each item of such income.
											The Secretary may issue
				regulations or other guidance which provide that related items of specified
				reinsurance income may be aggregated for purposes of applying clause
				(ii).(3)Specified affiliated
				corporationFor purposes of
				this subsection, the term specified affiliated corporation means
				any affiliated corporation which is a foreign corporation and which meets such
				requirements as the Secretary shall prescribe to ensure that tax on the
				specified reinsurance income of such corporation is properly determined and
				paid.
									(4)Specified reinsurance incomeFor purposes of this paragraph, the term
				specified reinsurance income means all income of a specified
				affiliated corporation which is attributable to reinsurance with respect to
				which subsection (a) would (but for the election under this subsection)
				apply.
									(5)Rules related to electionAny election under paragraph (1)
				shall—
										(A)be made at such time and in such form and
				manner as the Secretary may provide, and
										(B)apply for the taxable year for which made
				and all subsequent taxable years unless revoked with the consent of the
				Secretary.
										(e)RegulationsThe Secretary shall prescribe such
				regulations or other guidance as may be appropriate to carry out, or to prevent
				the avoidance of the purposes of, this section, including regulations or other
				guidance which provide for the application of this section to alternative
				reinsurance transactions, fronting transactions, conduit and reciprocal
				transactions, and any economically equivalent
				transactions.
								.
					(b)Clerical
			 amendmentThe table of
			 sections for part III of subchapter L of chapter 1 of such Code is amended by
			 adding at the end the following new item:
						
							
								Sec. 849. Special rules for reinsurance of non-life contracts
				with non-taxed
				affiliates.
							
							.
					(c)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after December 31,
			 2012.
					BReinsurance
				411.Prevention of
			 avoidance of tax through reinsurance with non-taxed affiliates
					(a)In generalPart III of subchapter L of chapter 1 of
			 the Internal Revenue Code of 1986 is amended by adding at the end the following
			 new section:
						
							849.Special rules
				for reinsurance of non-life contracts with non-taxed affiliates
								(a)In
				generalThe taxable income
				under section 831(a) or the life insurance company taxable income under section
				801(b) (as the case may be) of an insurance company shall be determined by not
				taking into account—
									(1)any non-taxed
				reinsurance premium,
									(2)any additional amount paid by such
				insurance company with respect to the reinsurance for which such non-taxed
				reinsurance premium is paid, to the extent such additional amount is properly
				allocable to such non-taxed reinsurance premium, and
									(3)any return premium, ceding commission,
				reinsurance recovered, or other amount received by such insurance company with
				respect to the reinsurance for which such non-taxed reinsurance premium is
				paid, to the extent such return premium, ceding commission, reinsurance
				recovered, or other amount is properly allocable to such non-taxed reinsurance
				premium.
									(b)Non-Taxed reinsurance
				premiumsFor purposes of this
				section—
									(1)In
				generalThe term non-taxed reinsurance premium means
				any reinsurance premium paid directly or indirectly to an affiliated
				corporation with respect to reinsurance of risks (other than excepted risks),
				to the extent that the income attributable to the premium is not subject to tax
				under this subtitle (either as the income of the affiliated corporation or as
				amounts included in gross income by a United States shareholder under section
				951).
									(2)Excepted
				risksThe term excepted risks means any risk with
				respect to which reserves described in section 816(b)(1) are
				established.
									(c)Affiliated corporationsFor purposes of this section, a corporation
				shall be treated as affiliated with an insurance company if both corporations
				would be members of the same controlled group of corporations (as defined in
				section 1563(a)) if section 1563 were applied—
									(1)by substituting
				at least 50 percent for at least 80 percent each
				place it appears in subsection (a)(1), and
									(2)without regard to
				subsections (a)(4), (b)(2)(C), (b)(2)(D), and (e)(3)(C).
									(d)Election To treat reinsurance income as
				effectively connected
									(1)In generalA specified affiliated corporation may
				elect for any taxable year to treat specified reinsurance income as—
										(A)income effectively connected with the
				conduct of a trade or business in the United States, and
										(B)for purposes of
				any treaty between the United States and any foreign country, income
				attributable to a permanent establishment in the United States.
										(2)Effect of electionIn the case of any specified reinsurance
				income with respect to which the election under this subsection applies—
										(A)Deduction allowed for reinsurance
				premiumsFor exemption from
				subsection (a), see definition of non-taxed reinsurance premiums in subsection
				(b).
										(B)Exception from excise taxThe tax imposed by section 4371 shall not
				apply with respect to any income treated as effectively connected with the
				conduct of a trade or business in the United States under paragraph (1).
										(C)Taxation under
				this subchapterSuch income shall be subject to tax under this
				subchapter to the same extent and in the same manner as if such income were the
				income of a domestic insurance company.
										(D)Coordination with foreign tax credit
				provisionsFor purposes of
				subpart A of part III of subchapter N and sections 78 and 960—
											(i)such specified reinsurance income shall be
				treated as derived from sources without the United States, and
											(ii)subsections (a), (b), and (c) of section
				904 and sections 902, 907, and 960 shall be applied separately with respect to
				each item of such income.
											The Secretary may issue
				regulations or other guidance which provide that related items of specified
				reinsurance income may be aggregated for purposes of applying clause
				(ii).(3)Specified affiliated
				corporationFor purposes of
				this subsection, the term specified affiliated corporation means
				any affiliated corporation which is a foreign corporation and which meets such
				requirements as the Secretary shall prescribe to ensure that tax on the
				specified reinsurance income of such corporation is properly determined and
				paid.
									(4)Specified reinsurance incomeFor purposes of this paragraph, the term
				specified reinsurance income means all income of a specified
				affiliated corporation which is attributable to reinsurance with respect to
				which subsection (a) would (but for the election under this subsection)
				apply.
									(5)Rules related to electionAny election under paragraph (1)
				shall—
										(A)be made at such time and in such form and
				manner as the Secretary may provide, and
										(B)apply for the taxable year for which made
				and all subsequent taxable years unless revoked with the consent of the
				Secretary.
										(e)RegulationsThe Secretary shall prescribe such
				regulations or other guidance as may be appropriate to carry out, or to prevent
				the avoidance of the purposes of, this section, including regulations or other
				guidance which provide for the application of this section to alternative
				reinsurance transactions, fronting transactions, conduit and reciprocal
				transactions, and any economically equivalent
				transactions.
								.
					(b)Clerical
			 amendmentThe table of
			 sections for part III of subchapter L of chapter 1 of such Code is amended by
			 adding at the end the following new item:
						
							
								Sec. 849. Special rules for reinsurance of non-life contracts
				with non-taxed
				affiliates.
							
							.
					(c)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after December 31,
			 2012.
					CClose loophole for
			 corporate jet depreciation
				421.General
			 aviation aircraft treated as 7-year property
					(a)In
			 generalSubparagraph (C) of section 168(e)(3) of the Internal
			 Revenue Code of 1986 (relating to classification of certain property) is
			 amended by striking and at the end of clause (iv), by
			 redesignating clause (v) as clause (vi), and by inserting after clause (iv) the
			 following new clause:
						
							(v)any general
				aviation aircraft,
				and
							.
					(b)Class
			 lifeParagraph (3) of section 168(g) Internal Revenue Code of
			 1986 is amended by inserting after subparagraph (E) the following new
			 subparagraph:
						
							(F)General aviation
				aircraft. In the case of any general aviation aircraft, the recovery period
				used for purposes of paragraph (2) shall be 12
				years.
							.
					(c)General aviation
			 aircraftSubsection (i) of section 168 Internal Revenue Code of
			 1986 is amended by inserting after paragraph (19) the following new
			 paragraph:
						
							(20)General
				aviation aircraftThe term general aviation
				aircraft means any airplane or helicopter (including airframes and
				engines) not used in commercial or contract carrying of passengers or freight,
				but which primarily engages in the carrying of
				passengers.
							.
					(d)Effective
			 dateThis section shall be effective for property placed in
			 service after December 31, 2012.
					VClose
			 Estate Tax Loopholes
			501.Valuation rules for
			 certain transfers of nonbusiness assets; limitation on minority
			 discounts
				(a)In
			 generalSection 2031 of the Internal Revenue Code of 1986 is
			 amended by redesignating subsection (d) as subsection (f) and by inserting
			 after subsection (c) the following new subsections:
					
						(d)Valuation rules
				for certain transfers of nonbusiness assetsFor purposes of this
				chapter and chapter 12—
							(1)In
				generalIn the case of the transfer of any interest in an entity
				other than an interest which is actively traded (within the meaning of section
				1092)—
								(A)the value of any
				nonbusiness assets held by the entity shall be determined as if the transferor
				had transferred such assets directly to the transferee (and no valuation
				discount shall be allowed with respect to such nonbusiness assets), and
								(B)the nonbusiness
				assets shall not be taken into account in determining the value of the interest
				in the entity.
								(2)Nonbusiness
				assetsFor purposes of this subsection—
								(A)In
				generalThe term nonbusiness asset means any asset
				which is not used in the active conduct of 1 or more trades or
				businesses.
								(B)Exception for
				certain passive assetsExcept as provided in subparagraph (C), a
				passive asset shall not be treated for purposes of subparagraph (A) as used in
				the active conduct of a trade or business unless—
									(i)the asset is
				property described in paragraph (1) or (4) of section 1221(a) or is a hedge
				with respect to such property, or
									(ii)the asset is real
				property used in the active conduct of 1 or more real property trades or
				businesses (within the meaning of section 469(c)(7)(C)) in which the transferor
				materially participates and with respect to which the transferor meets the
				requirements of section 469(c)(7)(B)(ii).
									For
				purposes of clause (ii), material participation shall be determined under the
				rules of section 469(h), except that section 469(h)(3) shall be applied without
				regard to the limitation to farming activity.(C)Exception for
				working capitalAny asset (including a passive asset) which is
				held as a part of the reasonably required working capital needs of a trade or
				business shall be treated as used in the active conduct of a trade or
				business.
								(3)Passive
				assetFor purposes of this subsection, the term passive
				asset means any—
								(A)cash or cash
				equivalents,
								(B)except to the
				extent provided by the Secretary, stock in a corporation or any other equity,
				profits, or capital interest in any entity,
								(C)evidence of
				indebtedness, option, forward or futures contract, notional principal contract,
				or derivative,
								(D)asset described in
				clause (iii), (iv), or (v) of section 351(e)(1)(B),
								(E)annuity,
								(F)real property used
				in 1 or more real property trades or businesses (as defined in section
				469(c)(7)(C)),
								(G)asset (other than
				a patent, trademark, or copyright) which produces royalty income,
								(H)commodity,
								(I)collectible
				(within the meaning of section 401(m)), or
								(J)any other asset
				specified in regulations prescribed by the Secretary.
								(4)Look-thru
				rules
								(A)In
				generalIf a nonbusiness asset of an entity consists of a
				10-percent interest in any other entity, this subsection shall be applied by
				disregarding the 10-percent interest and by treating the entity as holding
				directly its ratable share of the assets of the other entity. This subparagraph
				shall be applied successively to any 10-percent interest of such other entity
				in any other entity.
								(B)10-percent
				interestThe term 10-percent interest means—
									(i)in
				the case of an interest in a corporation, ownership of at least 10 percent (by
				vote or value) of the stock in such corporation,
									(ii)in the case of an
				interest in a partnership, ownership of at least 10 percent of the capital or
				profits interest in the partnership, and
									(iii)in any other
				case, ownership of at least 10 percent of the beneficial interests in the
				entity.
									(C)Exception for
				actively traded interestsSubparagraph (A) shall not apply to any
				nonbusiness asset which consists of an interest which is actively traded
				(within the meaning of section 1092).
								(5)Coordination
				with subsection (b)Subsection
				(b) shall apply after the application of this subsection.
							(e)Limitation on
				minority discountsFor purposes of this chapter and chapter 12,
				in the case of the transfer of any interest in an entity other than an interest
				which is actively traded (within the meaning of section 1092), no discount
				shall be allowed by reason of the fact that the transferee does not have
				control of such entity if the transferee and members of the family (as defined
				in section 2032A(e)(2)) of the transferee have control of such entity
				(determined immediately after such
				transfer).
						.
				(b)Effective
			 dateThe amendments made by this section shall apply to transfers
			 after the date of the enactment of this Act.
				502.Consistent
			 basis reporting between estate and person acquiring property from
			 decedent
				(a)Consistent use
			 of basis
					(1)Property
			 acquired from a decedentSection 1014 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 subsection:
						
							(f)Basis must be
				consistent with estate tax return
								(1)In
				generalFor purposes of this section, the value used to determine
				the basis of any interest in property in the hands of the person acquiring such
				property shall not exceed the value of such interest as finally determined for
				purposes of chapter 11.
								(2)Special rule
				where no final determinationIn any case in which the final value
				of property has not been determined under chapter 11 and there has been a
				statement furnished under section 6035(a), the value used to determine the
				basis of any interest in property in the hands of the person acquiring such
				property shall not exceed the amount reported on any statement furnished under
				section 6035(a).
								(3)RegulationsThe
				Secretary may by regulations provide exceptions to the application of this
				subsection.
								.
					(2)Property
			 acquired by gifts and transfers in trustSection 1015 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
						
							(f)Basis must be
				consistent gift tax return
								(1)In
				generalFor purposes of this section, the value used to determine
				the basis of any interest in property in the hands of the person acquiring such
				property shall not exceed the value of such interest as finally determined for
				purposes of chapter 12.
								(2)Special rule
				where no final determinationIn any case in which the final value
				of property has not been determined under chapter 12 and there has been a
				statement furnished under section 6035(b), the value used to determine the
				basis of any interest in property in the hands of the person acquiring such
				property shall not exceed the amount reported on any statement furnished under
				section 6035(b).
								(3)RegulationsThe
				Secretary may by regulations provide exceptions to the application of this
				subsection.
								.
					(b)Information
			 reporting
					(1)In
			 generalSubpart A of part III of subchapter A of chapter 61 of
			 the Internal Revenue Code of 1986 is amended by inserting after section 6034A
			 the following new section:
						
							6035.Basis
				information to persons acquiring property from decedent or by gift
								(a)Information with
				respect to property acquired from decedents
									(1)In
				generalThe executor of any estate required to file a return
				under section 6018(a) shall furnish to the Secretary and to each person
				acquiring any interest in property included in the decedent's gross estate for
				Federal estate tax purposes a statement identifying the value of each interest
				in such property as reported on such return and such other information with
				respect to such interest as the Secretary may prescribe.
									(2)Statements by
				beneficiariesEach person required to file a return under section
				6018(b) shall furnish to the Secretary and to each other person who holds a
				legal or beneficial interest in the property to which such return relates a
				statement identifying the information described in paragraph (1).
									(3)Time for
				furnishing statement
										(A)In
				generalEach statement required to be furnished under paragraph
				(1) or (2) shall be furnished at such time as the Secretary may prescribe, but
				in no case at a time later than the earlier of—
											(i)the date which is
				30 days after the date on which the return under section 6018 was required to
				be filed (including extensions, if any), or
											(ii)the date which is
				30 days after the date such return is filed.
											(B)AdjustmentsIn
				any case in which there is an adjustment to the information required to be
				included on a statement filed under paragraph (1) or (2) after such statement
				has been filed, a supplemental statement under such paragraph shall be filed
				not later than the date which is 30 days after such adjustment is made.
										(b)Information with
				respect to property acquired by gift
									(1)In
				generalEach person making a transfer by gift who is required to
				file a return under section 6019 with respect to such transfer shall furnish to
				the Secretary and to each person acquiring any interest in property by reason
				of such transfer a statement identifying the value of each interest in such
				property as reported on such return and such other information with respect to
				such interest as the Secretary may prescribe.
									(2)Time for
				furnishing statement
										(A)In
				generalEach statement required to be furnished under paragraph
				(1) shall be furnished at such time as the Secretary may prescribe, but in no
				case at a time later than the earlier of—
											(i)the date which is
				30 days after the date on which the return under section 6019 was required to
				be filed (including extensions, if any), or
											(ii)the date which is
				30 days after the date such return is filed.
											(B)AdjustmentsIn
				any case in which there is an adjustment to the information required to be
				included on a statement filed under paragraph (1) after such statement has been
				filed, a supplemental statement under such paragraph shall be filed not later
				than the date which is 30 days after such adjustment is made.
										(c)RegulationsThe
				Secretary shall prescribe such regulations as necessary to carry out this
				section, including regulations relating to—
									(1)the application of
				this section to property with regard to which no estate or gift tax return is
				required to be filed, and
									(2)situations in
				which the surviving joint tenant or other recipient may have better information
				than the executor regarding the basis or fair market value of the
				property.
									.
					(2)Penalty for
			 failure to file
						(A)ReturnSection
			 6724(d)(1) of the Internal Revenue Code of 1986 is amended by striking
			 and at the end of subparagraph (B), by striking the period at
			 the end of subparagraph (C) and inserting , and, and by adding
			 at the end the following new subparagraph:
							
								(D)any statement
				required to be filed with the Secretary under section
				6035.
								.
						(B)StatementSection
			 6724(d)(2) of such Code is amended by striking or at the end of
			 subparagraph (GG), by striking the period at the end of subparagraph (HH) and
			 inserting , or, and by adding at the end the following new
			 subparagraph:
							
								(II)section 6035
				(other than a statement described in paragraph
				(1)(D)).
								.
						(3)Clerical
			 amendmentThe table of sections for subpart A of part III of
			 subchapter A of chapter 61 of the Internal Revenue Code of 1986 is amended by
			 inserting after the item relating to section 6034A the following new
			 item:
						
							
								Sec. 6035. Basis information to persons acquiring property from
				decedent or by
				gift.
							
							.
					(c)Penalty for
			 inconsistent reporting
					(1)In
			 generalSubsection (b) of section 6662 of the Internal Revenue
			 Code of 1986 is amended by inserting after paragraph (7) the following new
			 paragraph:
						
							(8)Any inconsistent
				estate or gift
				basis.
							.
					(2)Inconsistent
			 basis reportingSection 6662 of such Code is amended by adding at
			 the end the following new subsection:
						
							(k)Inconsistent
				estate or gift basis reportingFor purposes of this section, the
				term inconsistent estate or gift basis means the portion of the
				understatement which is attributable to—
								(1)in the case of
				property acquired from a decedent, a basis determination with respect to such
				property which is not consistent with the value of such property as determined
				under section 1014(f), and
								(2)in the case of
				property acquired by gift, a basis determination with respect to such property
				which is not consistent with the value of such property as determined under
				section
				1015(f).
								.
					(d)Effective
			 dateThe amendments made by this section shall apply to transfers
			 for which returns are filed after the date of the enactment of this Act.
				503.Required minimum
			 10-year term, etc., for grantor retained annuity trusts
				(a)In
			 generalSubsection (b) of
			 section 2702 of the Internal Revenue Code of 1986 is amended—
					(1)by redesignating
			 paragraphs (1), (2) and (3) as subparagraphs (A), (B), and (C), respectively,
			 and by moving such subparagraphs (as so redesignated) 2 ems to the
			 right;
					(2)by striking
			 For purposes of and inserting the following:
						
							(1)In
				generalFor purposes
				of
							; 
					(3)by striking
			 paragraph (1) or (2) in paragraph (1)(C) (as so redesignated)
			 and inserting subparagraph (A) or (B); and
					(4)by adding at the
			 end the following new paragraph:
						
							(2)Additional
				requirements with respect to grantor retained annuitiesFor
				purposes of subsection (a), in the case of an interest described in paragraph
				(1)(A) (determined without regard to this paragraph) which is retained by the
				transferor, such interest shall be treated as described in such paragraph only
				if—
								(A)the right to
				receive the fixed amounts referred to in such paragraph is for a term of not
				less than 10 years,
								(B)such fixed
				amounts, when determined on an annual basis, do not decrease relative to any
				prior year during the first 10 years of the term referred to in subparagraph
				(A), and
								(C)the remainder
				interest has a value greater than zero determined as of the time of the
				transfer.
								.
					(b)Effective
			 dateThe amendments made by this section shall apply to transfers
			 made after the date of the enactment of this Act.
				504.Limitation on
			 GST exemption of perpetual dynasty trusts
				(a)In
			 generalSection 2642 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
					
						(h)Expiration of
				GST exemption 90 years after establishment of trust
							(1)In
				generalIn the case of any generation-skipping transfer made from
				a trust after the date which is 90 years after the date on which such trust is
				created, the inclusion ratio with respect to any property transferred in such
				transfer shall be 1.
							(2)Special
				rulesFor purposes of this
				subsection—
								(A)Date of creation
				of certain deemed separate trustsIn the case of any portion of a trust which
				is treated as a separate trust under section 2654(b)(1), such separate trust
				shall be treated as created on the date of the first transfer described in such
				section with respect to such separate trust.
								(B)Date of creation
				of pour-over trustsIn the case of any generation-skipping
				transfer of property which involves the transfer of property from 1 trust to
				another trust, the date of the creation of the transferee trust shall be
				treated as being the earlier of—
									(i)the date of the
				creation of such transferee trust, or
									(ii)the date of the
				creation of the transferor trust.
									In the
				case of multiple transfers to which the preceding sentence applies, the date of
				the creation of the transferor trust shall be determined under the preceding
				sentence before the application of the preceding sentence to determine the date
				of the creation of the transferee trust.(C)Exception for
				certain transfers for education and medical expensesSubparagraph
				(B) shall not apply to the transfer of property from 1 trust to another trust
				if—
									(i)such transfer is
				described in section 2642(c)(2), and
									(ii)the individual
				referred to in such section with respect to the transferee trust was also a
				beneficiary of the transferor trust.
									(3)RegulationsThe
				Secretary may prescribe such regulations or other guidance as may be necessary
				or appropriate to carry out this
				subsection.
							.
				(b)Effective
			 date
					(1)In
			 generalThe amendments made this section shall apply to—
						(A)trusts created
			 after the date of the enactment of this Act, and
						(B)generation-skipping
			 transfers made from trusts created on or before such date, but only to the
			 extent such transfer is made out of corpus added to the trust after such date
			 (or out of income attributable to corpus so added).
						(2)Determination of
			 date of creationFor purposes of this subsection, the rules of
			 sections 2642(h)(2) (as added by this section) and 2654(b) of the Internal
			 Revenue Code of 1986 shall apply for purposes of determining the date of the
			 creation of any trust.
					(3)ExceptionsThe
			 Secretary of the Treasury, or his designee, shall issue regulations or other
			 guidance which provide exceptions to the application of the amendments made by
			 this section which are substantially similar to the relevant exceptions under
			 paragraph (2) of section 1433(b) of the Tax Reform Act of 1986.
					VICut Pentagon
			 Waste to Achieve Balance
			ASmarter Approach
			 to nuclear Expenditures
				601.Short
			 titleThis title may be cited
			 as the Smarter Approach to Nuclear
			 Expenditures Act.
				602.FindingsCongress finds the following:
					(1)The Berlin Wall fell in 1989, the U.S.S.R.
			 no longer exists, and the Cold War is over. The nature of threats to the
			 national security and military interests of the United States has changed.
			 However, the United States continues to maintain an enormous arsenal of nuclear
			 weapons and delivery systems that were devised with the Cold War in
			 mind.
					(2)The current nuclear arsenal of the United
			 States includes approximately 5,000 total nuclear warheads, of which
			 approximately 2,000 are deployed with three delivery components: long-range
			 strategic bomber aircraft, land-based intercontinental ballistic missiles, and
			 submarine-launched ballistic missiles. The bomber fleet of the United States
			 comprises 93 B–52 and 20 B–2 aircraft. The United States maintains 450
			 intercontinental ballistic missiles. The United States also maintains 14
			 Ohio-class submarines, up to 12 of which are deployed at sea. Each of these
			 submarines is armed with up to 96 independently targetable nuclear
			 warheads.
					(3)This Cold War-based approach to nuclear
			 security comes at significant cost. Over the next 10 years, the United States
			 will spend hundreds of billions of dollars maintaining its nuclear force. A
			 substantial decrease in the nuclear arsenal of the United States is prudent for
			 both the budget and national security.
					(4)The national security interests of the
			 United States can be well served by reducing the total number of deployed
			 nuclear warheads and their delivery systems, as suggested by the Department of
			 Defense’s January 2012 strategic guidance titled Sustaining U.S. Global
			 Leadership: Priorities for 21st Century Defense. Furthermore, a number
			 of arms control, nuclear, and national security experts have urged the United
			 States to reduce the number of deployed nuclear warheads to no more than
			 1,000.
					(5)Economic security and national security are
			 linked and both will be well served by smart defense spending. Admiral Mike
			 Mullen, Chairman of the Joint Chiefs of Staff, stated on June 24, 2010, that
			 Our national debt is our biggest national security threat and on
			 August 2, 2011, stated that I haven’t changed my view that the
			 continually increasing debt is the biggest threat we have to our national
			 security..
					(6)The Government Accountability Office has
			 found that there is significant waste in the construction of the nuclear
			 facilities of the National Nuclear Security Administration of the Department of
			 Energy.
					603.Reduction in
			 nuclear forces
					(a)Prohibition on
			 use of B–2 and B–52 aircraft for nuclear missionsNotwithstanding any other provision of law,
			 none of the funds authorized to be appropriated or otherwise made available for
			 fiscal year 2014 or any fiscal year thereafter for the Department of Defense
			 may be obligated or expended to arm a B–2 or B–52 aircraft with a nuclear
			 weapon.
					(b)Prohibition on
			 new long-Range penetrating bomber aircraftNotwithstanding any other provision of law,
			 none of the funds authorized to be appropriated or otherwise made available for
			 any of fiscal years 2014 through 2024 for the Department of Defense may be
			 obligated or expended for the research, development, test, and evaluation or
			 procurement of a long-range penetrating bomber aircraft.
					(c)Prohibition on
			 F–35 nuclear missionNotwithstanding any other provision of law,
			 none of the funds authorized to be appropriated or otherwise made available for
			 fiscal year 2014 or any fiscal year thereafter for the Department of Defense or
			 the Department of Energy may be used to make the F–35 Joint Strike Fighter
			 aircraft capable of carrying nuclear weapons.
					(d)Termination of
			 B61 LEPNotwithstanding any
			 other provision of law, none of the funds authorized to be appropriated or
			 otherwise made available for fiscal year 2014 or any fiscal year thereafter for
			 the Department of Defense or the Department of Energy may be obligated or
			 expended for the B61 life extension program.
					(e)Termination of
			 W78 LEPNotwithstanding any
			 other provision of law, none of the funds authorized to be appropriated or
			 otherwise made available for fiscal year 2014 or any fiscal year thereafter for
			 the Department of Defense or the Department of Energy may be obligated or
			 expended for the W78 life extension program.
					(f)Reduction of
			 nuclear-Armed submarinesNotwithstanding any other provision of law,
			 beginning in fiscal year 2014, the forces of the Navy shall include not more
			 than eight operational ballistic-missile submarines available for
			 deployment.
					(g)Limitation on
			 SSBN–X submarinesNotwithstanding any other provision of
			 law—
						(1)none of the funds authorized to be
			 appropriated or otherwise made available for any of fiscal years 2014 through
			 2024 for the Department of Defense may be obligated or expended for the
			 procurement of an SSBN–X submarine; and
						(2)none of the funds authorized to be
			 appropriated or otherwise made available for fiscal year 2025 or any fiscal
			 year thereafter for the Department of Defense may be obligated or expended for
			 the procurement of more than eight such submarines.
						(h)Reduction of
			 ICBMsNotwithstanding any
			 other provision of law, none of the funds authorized to be appropriated or
			 otherwise made available for fiscal year 2014 or any fiscal year thereafter for
			 the Department of Defense may be obligated or expended to maintain more than
			 200 intercontinental ballistic missiles.
					(i)Reduction of
			 SLBMsNotwithstanding any
			 other provision of law, none of the funds authorized to be appropriated or
			 otherwise made available for fiscal year 2014 or any fiscal year thereafter for
			 the Department of Defense may be obligated or expended to maintain more than
			 250 submarine-launched ballistic missiles.
					(j)Prohibition on
			 new ICBMNotwithstanding any
			 other provision of law, none of the funds authorized to be appropriated or
			 otherwise made available for fiscal year 2014 or any fiscal year thereafter for
			 the Department of Defense may be obligated or expended for the research,
			 development, test, and evaluation or procurement of a new intercontinental
			 ballistic missile.
					(k)Termination of
			 MOX fuel plant projectNotwithstanding any other provision of law,
			 none of the funds authorized to be appropriated or otherwise made available for
			 fiscal year 2014 or any fiscal year thereafter for the Department of Defense or
			 the Department of Energy may be obligated or expended for the Mixed Oxide (MOX)
			 Fuel Fabrication Facility project.
					(l)Termination of
			 CMRR projectNotwithstanding
			 section 4215 of the Atomic Energy Defense Act or any other provision of law,
			 none of the funds authorized to be appropriated or otherwise made available for
			 fiscal year 2014 or any fiscal year thereafter for the Department of Defense or
			 the Department of Energy may be obligated or expended for the Chemistry and
			 Metallurgy Research Replacement nuclear facility.
					(m)Termination of
			 UPFNotwithstanding any other
			 provision of law, none of the funds authorized to be appropriated or otherwise
			 made available for fiscal year 2014 or any fiscal year thereafter for the
			 Department of Defense or the Department of Energy may be obligated or expended
			 for the Uranium Processing Facility located at the Y–12 National Security
			 Complex.
					(n)Termination of
			 MEADSNotwithstanding any
			 other provision of law, none of the funds authorized to be appropriated or
			 otherwise made available for fiscal year 2014 or any fiscal year thereafter for
			 the Department of Defense may be obligated or expended for the medium extended
			 air defense system.
					604.Reports
			 required
					(a)Initial
			 reportNot later than 180
			 days after the date of the enactment of this Act, the Secretary of Defense and
			 the Secretary of Energy shall jointly submit to the appropriate committees of
			 Congress a report outlining the plan of each Secretary to carry out section
			 603.
					(b)Annual
			 reportNot later than March
			 1, 2014, and each year thereafter, the Secretary of Defense and the Secretary
			 of Energy shall jointly submit to the appropriate committees of Congress a
			 report outlining the plan of each Secretary to carry out section 603, including
			 any updates to previously submitted reports.
					(c)Annual nuclear
			 weapons accountingNot later
			 than September 30, 2014, and each year thereafter, the President shall transmit
			 to the appropriate committees of Congress a report containing a comprehensive
			 accounting by the Director of the Office of Management and Budget of the
			 amounts obligated and expended by the Federal Government for each nuclear
			 weapon and related nuclear program during—
						(1)the fiscal year covered by the report;
			 and
						(2)the life cycle of such weapon or
			 program.
						(d)Appropriate
			 committees of Congress definedIn this section, the term
			 appropriate committees of Congress means—
						(1)the Committee on Armed Services, the
			 Committee on Foreign Relations, the Committee on Appropriations, and the
			 Committee on Energy and Natural Resources of the Senate; and
						(2)the Committee on Armed Services, the
			 Committee on Foreign Affairs, the Committee on Appropriations, the Committee on
			 Energy and Commerce, and the Committee on Natural Resources of the House of
			 Representatives.
						BLimiting Excessive
			 Contractor Compensation
				611.Limitation on
			 allowable compensation costs
					(a)Limitation
						(1)Civilian
			 contractsSection 4304(a)(16) of title 41, United States Code, is
			 amended to read as follows:
							
								(16)Costs of
				compensation of contractor and subcontractor employees for a fiscal year,
				regardless of the contract funding source, to the extent that such compensation
				exceeds the rate payable for level I of the Executive Schedule under section
				5312 of title
				5.
								.
						(2)Defense
			 contractsSection 2324(e)(1)(P) of title 10, United States Code,
			 is amended to read as follows:
							
								(P)Costs of compensation of contractor
				and subcontractor employees for a fiscal year, regardless of the contract
				funding source, to the extent that such compensation exceeds the rate payable
				for level I of the Executive Schedule under section 5312 of title
				5.
								.
						(b)Conforming
			 amendments
						(1)In
			 generalSection 1127 of title 41, United States Code, is hereby
			 repealed.
						(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 11 of
			 title 41, United States Code, is amended by striking the item relating to
			 section 1127.
						CRelocate Troops
			 From Europe to the United States
				615.Relocation to
			 United States military installations of members of the United States Armed
			 Forces assigned to permanent duty in Europe
					(a)Relocation
			 requiredNot later than one
			 year after the date of the enactment of this Act, the Secretary of Defense
			 shall complete the relocation to military installations in the United States of
			 at least 10,000 members of the Armed Forces of the United States who, as of the
			 date of the enactment of this Act, are assigned to permanent duty ashore in
			 Europe. The members relocated shall not be replaced by the assignment of other
			 members of the Armed Forces of the United States to permanent duty ashore in
			 Europe.
					(b)Exclusion of
			 certain membersFor purposes
			 of complying with this section, the Secretary of Defense shall not select
			 members of the Armed Forces performing the following assignments for relocation
			 to the United States:
						(1)Members assigned
			 to permanent duty ashore in Iceland, Greenland, and the Azores.
						(2)Members performing
			 duties in Europe for more than 179 days under a military-to-military contact
			 program under section 168 of title 10, United States Code.
						(c)Exceptions;
			 waiverThis section shall not
			 apply in the event of a declaration of war or an armed attack on any European
			 member nation of the North Atlantic Treaty Organization. The President may
			 waive operation of this section if the President declares an emergency and
			 immediately informs the Congress of the waiver and the reasons therefor.
					(d)Conforming
			 amendment to permanent ceiling on United States military presence in
			 EuropeSection 1002(c)(1) of the Department of Defense
			 Authorization Act, 1985 (22 U.S.C. 1928 note) is amended by striking
			 100,000 and inserting 60,000.
					DAdditional
			 reduction in armed forces end strength levels
				621.Additional Army and
			 Marine Corps end strength reductions through retirement and separation
					(a)ArmyIn addition to the reductions in end
			 strength levels of active duty members of the Army otherwise required to be
			 achieved during fiscal years 2013 through 2017, the Secretary of the Army shall
			 reduce the end strength numbers for active duty personnel as of the end of
			 fiscal year 2017 by an additional 20,000.
					(b)Marine
			 CorpsIn addition to the reductions in end strength levels of
			 active duty members of the Marine Corps otherwise required to be achieved
			 during fiscal years 2013 through 2017, the Secretary of the Navy shall reduce
			 the end strength numbers for active duty personnel as of the end of fiscal year
			 2017 by an additional 7,000.
					(c)Methods of
			 achieving reductionsTo
			 achieve the personnel reductions required by subsections (a) and (b), the
			 Secretary of the Army and the Secretary of the Navy shall rely on the
			 retirement and separation of members of the Army and Marine Corps, including as
			 a result of the use of enhanced selective early retirement boards and early
			 discharges under section 638a of title 10, United States Code, as reinstated by
			 section 502 of the National Defense Authorization Act for Fiscal Year 2013
			 (Public Law 112–239).
					EProcurement of
			 certain submarines, carriers, and aircraft
				631.Limitation on
			 procurement of Virginia class submarinesNotwithstanding any other provision of law,
			 none of the funds authorized to be appropriated or otherwise made available for
			 fiscal years 2014 through 2024 for the Department of Defense may be obligated
			 or expended to procure more than one Virginia class submarine per fiscal
			 year.
				632.Limitation on
			 procurement of one Ford class aircraft carrier
					(a)LimitationNotwithstanding any other provision of law,
			 none of the funds authorized to be appropriated or otherwise made available for
			 fiscal year 2014 or any fiscal year thereafter for the Department of Defense
			 may be obligated or expended to procure the Ford class aircraft carrier
			 designated CVN–80.
					(b)Effect on
			 requirement for 11 operational aircraft carriersSubsection (a) applies even in the event
			 that the number of operational aircraft carriers for the naval combat forces of
			 the Navy becomes less than 11, notwithstanding section 5065(b) of title 10,
			 United States Code.
					633.Authority for
			 procurement of F/A–18E and F/A–18F aircraft
					(a)Replacement of
			 planned procurement of F–35C aircraft
						(1)Limitation on
			 procurementNotwithstanding
			 any other provision of law, none of the funds authorized to be appropriated or
			 otherwise made available for fiscal year 2014 or any fiscal year thereafter for
			 the Department of Defense may be obligated or expended to procure the 237 F–35C
			 aircraft that the Secretary of the Navy planned to procure as of the date on
			 which the budget of the President was submitted to Congress under section
			 1105(a) of title 31, United States Code, for fiscal year 2013.
						(2)Authority for
			 procurementOf the funds
			 authorized to be appropriated or otherwise made available for fiscal year 2014
			 or any fiscal year thereafter for the Department of Defense, the Secretary of
			 the Navy may procure not more than a total of 240 F/A–18E and F/A–18F
			 aircraft.
						(b)Replacement of
			 procurement of F–35B aircraft
						(1)Limitation on
			 procurementNotwithstanding
			 any other provision of law, none of the funds authorized to be appropriated or
			 otherwise made available for fiscal year 2014 or any fiscal year thereafter for
			 the Department of Defense may be obligated or expended to procure more than 200
			 F–35B aircraft.
						(2)Authority for
			 procurementOf the funds
			 authorized to be appropriated or otherwise made available for fiscal year 2014
			 or any fiscal year thereafter for the Department of Defense, the Secretary of
			 the Navy may procure not more than a total of 220 F/A–18E and F/A–18F
			 aircraft.
						634.Prohibition on
			 procurement of V–22 Osprey aircraftNotwithstanding any other provision of law,
			 none of the funds authorized to be appropriated or otherwise made available for
			 fiscal year 2014 or any fiscal year thereafter for the Department of Defense
			 may be obligated or expended for the procurement of V–22 Osprey
			 aircraft.
				FLimit Military
			 Bands
				641.Limitation on
			 expenditures for military musical unitsAmounts expended for any fiscal year for
			 military musical units (as defined in section 974 of title 10, United States
			 Code) may not exceed $200,000,000.
				GReduction in
			 Number of General and Flag Officers
				651.Return of maximum
			 number of general and flag officers to Cold War levelsSection 526 of title 10, United States Code,
			 is amended by adding at the end the following new subsection:
					
						(i)Additional
				limitation stated as ratio of members on active dutyNotwithstanding any other provision of this
				section, the number of general officers on active duty in the Army, Air Force,
				or Marine Corps, and the number of flag officers on active duty in the Navy,
				may not exceed six general officers or flag officers for each 10,000 members of
				that armed force on active
				duty.
						.
				HAudit the
			 Pentagon
				661.PurposesThe purposes of this subtitle are as
			 follows:
					(1)To strengthen
			 American national security by ensuring that—
						(A)military planning,
			 operations, weapons development, and a long-term national security strategy are
			 connected to sound financial controls; and
						(B)defense dollars
			 are spent efficiently.
						(2)To instill a
			 culture of accountability at the Department of Defense that supports the vast
			 majority of dedicated members of the Armed Forces and civilians who want to
			 ensure proper accounting and prevent waste, fraud, and abuse.
					662.FindingsCongress finds the following:
					(1)The 2011 Financial
			 Report of the United States Government found that 32 of 35 major Federal
			 agencies received clean audit opinions. Two more, the Department of Homeland
			 Security and the Department of State, received qualified audit
			 opinions but are making progress. Only the Department of Defense had a
			 disclaimer because it lacked any auditable reporting or
			 accounting available for independent review.
					(2)The financial
			 management of the Department of Defense has been on the
			 High-Risk list of the Government Accountability Office (GAO).
			 The GAO found that the Department is not consistently able to control
			 costs; ensure basic accountability; anticipate future costs and claims on the
			 budget; measure performance; maintain funds control; and prevent and detect
			 fraud, waste, and abuse.
					(3)At a September
			 2010 hearing of the Senate, the Government Accountability Office stated that
			 past expenditures by the Department of Defense of $5,800,000,000 to improve
			 financial information, and billions of dollars more of anticipated expenditures
			 on new information technology systems for that purpose, may not suffice to
			 achieve full audit readiness of the financial statement of the Department. At
			 that hearing, the Government Accountability Office could not predict when the
			 Department would achieve full audit readiness of such statements.
					(4)Section 9 of
			 article I of the Constitution of the United States requires all agencies of the
			 Federal Government, including the Department of Defense, to publish a
			 regular statement and account of the receipts and expenditures of all public
			 money.
					(5)Section 303(d) of
			 the Chief Financial Officers Act of 1990 (Public Law 101–576) required that
			 financial statements be prepared and independently audited for the Department
			 of the Army by March 31, 1992, and for the Department of the Air Force by March
			 31, 1993. Neither the Department of the Army nor the Department of the Air
			 Force has complied.
					(6)Section 3515 of
			 title 31, United States Code, requires the agencies of the Federal Government,
			 including the Department of Defense, to present auditable financial statements
			 beginning not later than March 1, 1997. The Department has not complied with
			 this law.
					(7)The Federal
			 Financial Management Improvement Act of 1996 (31 U.S.C. 3512 note) requires
			 financial systems acquired by the Federal Government, including the Department
			 of Defense, to be able to provide information to leaders to manage and control
			 the cost of government. The Department has not complied with this law.
					(8)The National
			 Defense Authorization Act for Fiscal Year 2002 (Public Law 107–107) requires
			 the Secretary of Defense to report to Congress annually on the reliability of
			 the financial statements of the Department of Defense, to minimize resources
			 spent on producing unreliable financial statements, and to use resources saved
			 to improve financial management policies, procedures, and internal
			 controls.
					(9)In 2005, the
			 Department of Defense created a Financial Improvement and Audit Readiness
			 (FIAR) Plan, overseen by a directorate within the office of the Under Secretary
			 of Defense (Comptroller), to improve Department business processes with the
			 goal of producing timely, reliable, and accurate financial information that
			 could generate an audit-ready annual financial statement. In December 2005,
			 that directorate, known as the FIAR Directorate, issued the first of a series
			 of semiannual reports on the status of the Financial Improvement and Audit
			 Readiness Plan.
					(10)The National
			 Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84) requires
			 regular status reports on the Financial Improvement and Audit Readiness Plan
			 described in paragraph (9), and codified as a statutory requirement the goal of
			 the Plan in ensuring that Department of Defense financial statements are
			 validated as ready for audit not later than September 30, 2017.
					663.Spending
			 reductions for agencies without clean audits
					(a)Applicability
						(1)In
			 generalSubject to paragraph (2), this section applies to each
			 Federal agency identified by the Director of the Office of Management and
			 Budget as required to have an audited financial statement under section 3515 of
			 title 31, United States Code.
						(2)Applicability to
			 military departments and defense agenciesFor purposes of
			 paragraph (1), in the case of the Department of Defense, each military
			 department and each Defense Agency shall be treated as a separate Federal
			 agency.
						(b)DefinitionsIn
			 this section, the terms financial statement and external
			 independent auditor have the meanings given those terms in section
			 3521(e) of title 31, United States Code.
					(c)Adjustments for
			 financial accountability
						(1)Reduction
			 requiredIf a Federal agency has not submitted a financial
			 statement for a fiscal year by March 1 of the next fiscal year, or if such
			 financial statement has not received either an unqualified or a qualified audit
			 opinion by an independent external auditor by such date, the discretionary
			 budget authority available for the Federal agency for the then current fiscal
			 year is reduced by 5 percent, with the reduction applied proportionately to
			 each account (other than an account listed in subsection (d) or an account for
			 which a waiver is made under subsection (e)).
						(2)Treatment of
			 reductionAn amount equal to the total amount of any reduction
			 made under paragraph (2) shall be retained in the general fund of the Treasury
			 for the purposes of deficit reduction.
						(d)Accounts
			 excludedThe following accounts are excluded from any reductions
			 referred to in subsection (c)(1):
						(1)Military
			 personnel, reserve personnel, and National Guard personnel accounts of the
			 Department of Defense.
						(2)The Defense Health
			 Program account of the Department of Defense.
						(e)WaiverThe
			 President may waive subsection (c)(1) with respect to an account if the
			 President certifies that applying the subsection to that account would harm
			 national security or members of the Armed Forces who are serving in a combat
			 zone.
					(f)ReportNot
			 later than 60 days after an adjustment is made under subsection (c), the
			 Director of the Office of Management and Budget shall submit to Congress a
			 report describing the amount of the adjustment and the affected
			 accounts.
					664.Report on
			 Department of Defense reporting requirementsNot later than 180 days after the date of
			 the enactment of this Act, the Under Secretary of Defense (Comptroller) shall
			 submit to Congress a report setting forth the following:
					(1)A
			 list of each report of the Department of Defense required by law to be
			 submitted to Congress which, in the opinion of the Under Secretary, would no
			 longer be necessary if the financial statements of the Department of Defense
			 were audited with an unqualified opinion.
					(2)A
			 list of each report of the Department required by law to be submitted to
			 Congress which, in the opinion of the Under Secretary, interferes with the
			 capacity of the Department to achieve an audit of the financial statements of
			 the Department with an unqualified opinion.
					665.Sense of
			 Congress in implementation of defense budget reductionsIt is the sense of Congress that—
					(1)as the overall
			 defense budget is cut, congressional defense committees and the Department of
			 Defense should not endanger members of the Armed Forces by reducing wounded
			 warrior accounts or vital protection (such as body armor) for members of the
			 Armed Forces in harm’s way;
					(2)the valuation of
			 legacy assets by the Department of Defense should be simplified without
			 compromising essential controls or generally accepted government auditing
			 standards; and
					(3)nothing in this
			 subtitle should be construed to require or permit the declassification of
			 accounting details about classified defense programs, and, as required by law,
			 the Department of Defense should ensure financial accountability in such
			 programs using proven practices, including using auditors with security
			 clearances.
					VIIInvest in Job
			 Creation
			AMaking Work Pay
			 Extension
				701.One-year
			 extension of making work pay credit
					(a)In
			 generalSubsection (e) of
			 section 36A of the Internal Revenue Code of 1986 is amended to read as
			 follows:
						
							(e)TerminationThis section shall not apply to taxable
				years—
								(1)beginning after
				December 31, 2010, and before January 1, 2013, or
								(2)beginning after
				December 31,
				2013.
								.
					(b)Treatment of
			 possessionsParagraph (1) of section 1001(b) of the American
			 Recovery and Reinvestment Tax Act of 2009 is amended by striking 2009
			 and 2010 both places it appears and inserting 2009, 2010, and
			 2013.
					(c)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2012.
					BSupport for
			 Teachers and School Modernization
				IPreventing teacher
			 layoffs and supporting the creation of additional jobs in public early
			 childhood, elementary, and secondary education
					711.PurposeThe purpose of this part is to provide funds
			 to States to prevent teacher layoffs and support the creation of additional
			 jobs in public early childhood, elementary, and secondary education in the
			 2012–2013 and 2013–2014 school years.
					712.Grants for the
			 outlying areas and the Secretary of the Interior; availability of
			 funds
						(a)Reservation of
			 fundsFrom the amount appropriated to carry out this subtitle
			 under
			 section 721, the Secretary—
							(1)shall reserve up
			 to one-half of one percent to provide assistance to the outlying areas on the
			 basis of their respective needs, as determined by the Secretary, for activities
			 consistent with this part under such terms and conditions as the Secretary may
			 determine;
							(2)shall reserve up
			 to one-half of one percent to provide assistance to the Secretary of the
			 Interior to carry out activities consistent with this part, in schools operated
			 or funded by the Bureau of Indian Education; and
							(3)may reserve up to
			 $2,000,000 for administration and oversight of this subtitle, including program
			 evaluation.
							(b)Availability of
			 fundsFunds made available under
			 section 721 shall remain available to the
			 Secretary until September 30, 2014.
						713.State
			 allocation
						(a)AllocationAfter
			 reserving funds under section
			 section 712(a), the Secretary shall
			 allocate the remaining funds appropriated under
			 section 721 to States, of which—
							(1)60 percent shall
			 be allocated to States on the basis of their relative population of individuals
			 aged 5 through 17; and
							(2)40 percent shall
			 be allocated to States on the basis of their relative total population.
							(b)AwardsThe
			 Secretary shall award a State’s allocation under subsection (a) to the Governor
			 of the State only if the Secretary has approved the State’s application under
			 section 714.
						(c)Alternate
			 distribution of funds
							(1)In
			 generalIf, within 30 days after the date of enactment of this
			 Act, a Governor has not submitted an approvable application to the Secretary,
			 the Secretary shall, consistent with paragraph (2), provide for funds allocated
			 to that State to be distributed to another entity or other entities in the
			 State for the support of early childhood, elementary, and secondary education,
			 under such terms and conditions as the Secretary may establish.
							(2)Maintenance of
			 effort
								(A)Governor
			 assuranceThe Secretary shall not allocate funds under paragraph
			 (1) unless the Governor of the State provides an assurance to the Secretary
			 that the State will for fiscal years 2013 and 2014 meet the requirements of
			 section 718.
								(B)Allocations to
			 other entitiesNotwithstanding subparagraph (A), the Secretary
			 may allocate up to 50 percent of the funds that are available to the State
			 under paragraph (1) to another entity or entities in the State, provided that
			 the State educational agency submits data to the Secretary demonstrating that
			 the State will for fiscal year 2013 meet the requirements of
			 section 718(a) or the Secretary otherwise
			 determines that the State will meet those requirements, or such comparable
			 requirements as the Secretary may establish, for that year.
								(3)RequirementsAn
			 entity that receives funds under paragraph (1) shall use those funds in
			 accordance with the requirements of this subtitle.
							(d)ReallocationIf
			 a State does not receive funding under this part or only receives a portion of
			 its allocation under subsection (c), the Secretary shall reallocate the State’s
			 entire allocation or the remaining portion of its allocation, as the case may
			 be, to the remaining States in accordance with subsection (a).
						714.State
			 applicationThe Governor of a
			 State desiring to receive a grant under this subtitle shall submit an
			 application to the Secretary within 30 days of the date of enactment of this
			 Act, in such manner, and containing such information as the Secretary may
			 reasonably require to determine the State’s compliance with applicable
			 provisions of law.
					715.State
			 reservation and responsibilities
						(a)ReservationEach
			 State receiving a grant under
			 section 713(b) may reserve—
							(1)not more than 10
			 percent of the grant funds for awards to State-funded early learning programs;
			 and
							(2)not more than 2
			 percent of the grant funds for the administrative costs of carrying out its
			 responsibilities under this subtitle.
							(b)State
			 responsibilitiesEach State receiving a grant under this part
			 shall, after reserving any funds under
			 subsection (a)—
							(1)use the remaining
			 grant funds only for awards to local educational agencies for the support of
			 early childhood, elementary, and secondary education; and
							(2)distribute those
			 funds, through subgrants, to its local educational agencies by
			 distributing—
								(A)60 percent on the
			 basis of the local educational agencies’ relative shares of enrollment;
			 and
								(B)40 percent on the
			 basis of the local educational agencies’ relative shares of funds received
			 under part A of title I of the Elementary and Secondary Education Act of 1965
			 for fiscal year 2012; and
								(3)make those funds
			 available to local educational agencies no later than 100 days after receiving
			 a grant from the Secretary.
							(c)ProhibitionsA
			 State shall not use funds received under this subtitle to directly or
			 indirectly—
							(1)establish,
			 restore, or supplement a rainy-day fund;
							(2)supplant State
			 funds in a manner that has the effect of establishing, restoring, or
			 supplementing a rainy-day fund;
							(3)reduce or retire
			 debt obligations incurred by the State; or
							(4)supplant State
			 funds in a manner that has the effect of reducing or retiring debt obligations
			 incurred by the State.
							716.Local
			 educational agenciesEach
			 local educational agency that receives a subgrant under this part—
						(1)shall use the
			 subgrant funds only for compensation and benefits and other expenses, such as
			 support services, necessary to retain existing employees, recall or rehire
			 former employees, or hire new employees to provide early childhood, elementary,
			 or secondary educational and related services;
						(2)shall obligate
			 those funds not later than September 30, 2014; and
						(3)may not use those
			 funds for general administrative expenses or for other support services or
			 expenditures, as those terms are defined by the National Center for Education
			 Statistics in the Common Core of Data, as of the date of enactment of this
			 Act.
						717.Early
			 learningEach State-funded
			 early learning program that receives funds under this subtitle shall—
						(1)use those funds
			 only for compensation, benefits, and other expenses, such as support services,
			 necessary to retain early childhood educators, recall or rehire former early
			 childhood educators, or hire new early childhood educators to provide early
			 learning services; and
						(2)obligate those
			 funds not later than September 30, 2014.
						718.Maintenance of
			 effort
						(a)RequirementThe
			 Secretary shall not allocate funds to a State under this subtitle unless the
			 State provides an assurance to the Secretary that—
							(1)for State fiscal
			 year 2013—
								(A)the State will
			 maintain State support for early childhood, elementary, and secondary education
			 (in the aggregate or on the basis of expenditure per pupil) and for public
			 institutions of higher education (not including support for capital projects or
			 for research and development or tuition and fees paid by students) at not less
			 than the level of such support for each of the two categories for State fiscal
			 year 2012; or
								(B)the State will
			 maintain State support for early childhood, elementary, and secondary education
			 and for public institutions of higher education (not including support for
			 capital projects or for research and development or tuition and fees paid by
			 students) at a percentage of the total revenues available to the State that is
			 equal to or greater than the percentage provided for State fiscal year 2012;
			 and
								(2)for State fiscal
			 year 2014—
								(A)the State will
			 maintain State support for early childhood, elementary, and secondary education
			 (in the aggregate or on the basis of expenditure per pupil) and for public
			 institutions of higher education (not including support for capital projects or
			 for research and development or tuition and fees paid by students) at not less
			 than the level of such support for each of the two categories for State fiscal
			 year 2013; or
								(B)the State will
			 maintain State support for early childhood, elementary, and secondary education
			 and for public institutions of higher education (not including support for
			 capital projects or for research and development or tuition and fees paid by
			 students) at a percentage of the total revenues available to the State that is
			 equal to or greater than the percentage provided for State fiscal year
			 2013.
								(b)WaiverThe
			 Secretary may waive the requirements of this section if the Secretary
			 determines that a waiver would be equitable due to—
							(1)exceptional or
			 uncontrollable circumstances, such as a natural disaster; or
							(2)a
			 precipitous decline in the financial resources of the State.
							719.ReportingEach State that receives a grant under this
			 part shall submit, on an annual basis, a report to the Secretary that
			 contains—
						(1)a
			 description of how funds received under this part were expended or obligated;
			 and
						(2)an estimate of the
			 number of jobs supported by the State using funds received under this
			 subtitle.
						720.DefinitionsIn this part:
						(1)ESEA
			 definitionsExcept as otherwise provided, the terms local
			 educational agency, outlying area,
			 Secretary, State, and State educational
			 agency have the meanings given those terms in section 9101 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
						(2)StateThe
			 term State does not include an outlying area.
						(3)Early child
			 educatorThe term early childhood educator means
			 an individual who—
							(A)works directly
			 with children in a State-funded early learning program in a low-income
			 community;
							(B)is involved
			 directly in the care, development, and education of infants, toddlers, or young
			 children age five and under; and
							(C)has completed a
			 baccalaureate or advanced degree in early childhood development or early
			 childhood education, or in a field related to early childhood education.
							(4)State-funded
			 early learning programThe term State-funded early
			 learning program means a program that provides educational services to
			 children from birth to kindergarten entry and receives funding from a
			 State.
						721.Authorization
			 of appropriationsThere are
			 authorized to be appropriated, and there are appropriated, $30,000,000,000 to
			 carry out this part for fiscal year 2013.
					IIElementary and
			 secondary schools
					731.PurposeThe purpose of this part is to provide
			 assistance for the modernization, renovation, and repair of elementary and
			 secondary school buildings in public school districts across America in order
			 to support the achievement of improved educational outcomes in those
			 schools.
					732.Authorization
			 of appropriationsThere are
			 authorized to be appropriated, and there are appropriated, $25,000,000,000 to
			 carry out this part, which shall be available for obligation by the Secretary
			 until September 30, 2014.
					733.Allocation of
			 funds
						(a)ReservationsOf
			 the amount made available to carry out this part, the Secretary shall
			 reserve—
							(1)one-half of one
			 percent for the Secretary of the Interior to carry out modernization,
			 renovation, and repair activities described in
			 section 736 in schools operated or funded by
			 the Bureau of Indian Education;
							(2)one-half of one
			 percent to make grants to the outlying areas for modernization, renovation, and
			 repair activities described in
			 section 736; and
							(3)such funds as the
			 Secretary determines are needed to conduct a survey, by the National Center for
			 Education Statistics, of the school construction, modernization, renovation,
			 and repair needs of the public schools of the United States.
							(b)State
			 allocationAfter reserving funds under subsection (a), the
			 Secretary shall allocate the remaining amount among the States in proportion to
			 their respective allocations under part A of title I of the Elementary and
			 Secondary Education Act of 1965 (in this part referred to as the
			 ESEA) (20 U.S.C. 6311 et seq.) for fiscal year 2013, except
			 that—
							(1)the Secretary
			 shall allocate 40 percent of such remaining amount to the 100 local educational
			 agencies with the largest numbers of children aged 5–17 living in poverty, as
			 determined using the most recent data available from the Department of Commerce
			 that are satisfactory to the Secretary, in proportion to those agencies’
			 respective allocations under part A of title I of the ESEA for fiscal year
			 2013; and
							(2)the allocation to
			 any State shall be reduced by the aggregate amount of the allocations under
			 paragraph (1) to local educational agencies in that State.
							(c)Remaining
			 allocation
							(1)StatesIf
			 a State does not apply for its allocation under subsection (b) (or applies for
			 less than the full allocation for which it is eligible) or does not use that
			 allocation in a timely manner, the Secretary may—
								(A)reallocate all or
			 a portion of that allocation to the other States in accordance with subsection
			 (b); or
								(B)use all or a
			 portion of that allocation to make direct allocations to local educational
			 agencies within the State based on their respective allocations under part A of
			 title I of the ESEA for fiscal year 2013 or such other method as the Secretary
			 may determine.
								(2)Local
			 educational agenciesIf a local educational agency does not apply
			 for its allocation under subsection (b)(1), applies for less than the full
			 allocation for which it is eligible, or does not use that allocation in a
			 timely manner, the Secretary may reallocate all or a portion of its allocation
			 to the State in which that agency is located.
							734.State use of
			 funds
						(a)ReservationEach
			 State that receives a grant under this part may reserve not more than one
			 percent of the State’s allocation under
			 section 733(b) for the purpose of
			 administering the grant, except that no State may reserve more than $750,000
			 for this purpose.
						(b)Funds to local
			 educational agencies
							(1)Formula
			 subgrantsFrom the grant funds that are not reserved under
			 subsection (a), a State shall allocate at least 50 percent to local educational
			 agencies, including charter schools that are local educational agencies, that
			 did not receive funds under
			 section 733(b)(1) from the Secretary,
			 in accordance with their respective allocations under part A of title I of the
			 ESEA for fiscal year 2013, except that no such local educational agency shall
			 receive less than $10,000.
							(2)Additional
			 subgrantsThe State shall use any funds remaining, after
			 reserving funds under subsection (a) and allocating funds under paragraph (1),
			 for subgrants to local educational agencies that did not receive funds under
			 section 733(b)(1), including charter
			 schools that are local educational agencies, to support modernization,
			 renovation, and repair projects that the State determines, using objective
			 criteria, are most needed in the State, with priority given to projects in
			 rural local educational agencies.
							(c)Remaining
			 fundsIf a local educational agency does not apply for an
			 allocation under subsection (b)(1), applies for less than its full allocation,
			 or fails to use that allocation in a timely manner, the State may reallocate
			 any unused portion to other local educational agencies in accordance with
			 subsection (b).
						735.State and local
			 applications
						(a)State
			 applicationA State that desires to receive a grant under this
			 part shall submit an application to the Secretary at such time, in such manner,
			 and containing such information and assurances as the Secretary may require,
			 which shall include—
							(1)an identification
			 of the State agency or entity that will administer the program under this part;
			 and
							(2)the State’s
			 process for determining how the grant funds will be distributed and
			 administered, including—
								(A)how the State will
			 determine the criteria and priorities in making subgrants under
			 section 734(b)(2);
								(B)any additional
			 criteria the State will use in determining which projects it will fund under
			 that section;
								(C)a description of
			 how the State will consider—
									(i)the
			 needs of local educational agencies for assistance under this part;
									(ii)the
			 impact of potential projects on job creation in the State;
									(iii)the fiscal
			 capacity of local educational agencies applying for assistance;
									(iv)the
			 percentage of children in those local educational agencies who are from
			 low-income families; and
									(v)the
			 potential for leveraging assistance provided by the program under this part
			 through matching or other financing mechanisms;
									(D)a description of
			 how the State will ensure that the local educational agencies receiving
			 subgrants meet the requirements of this part;
								(E)a description of
			 how the State will ensure that the State and its local educational agencies
			 meet the deadlines established in
			 section 738;
								(F)a description of
			 how the State will give priority to the use of green practices that are
			 certified, verified, or consistent with any applicable provisions of—
									(i)the
			 LEED Green Building Rating System;
									(ii)Energy
			 Star;
									(iii)the CHPS
			 Criteria;
									(iv)Green Globes;
			 or
									(v)an
			 equivalent program adopted by the State or another jurisdiction with authority
			 over the local educational agency;
									(G)a description of
			 the steps that the State will take to ensure that local educational agencies
			 receiving subgrants under this part will adequately maintain any facilities
			 that are modernized, renovated, or repaired with such subgrant funds;
			 and
								(H)such additional
			 information and assurances as the Secretary may require.
								(b)Local
			 applicationA local educational agency that is eligible under
			 section 733(b)(1) that desires to
			 receive a grant under this part shall submit an application to the Secretary at
			 such time, in such manner, and containing such information and assurances as
			 the Secretary may require, which shall include—
							(1)a
			 description of how the local educational agency will meet the deadlines and
			 requirements of this part;
							(2)a
			 description of the steps that the local educational agency will take to
			 adequately maintain any facilities that are modernized, renovated, or repaired
			 with funds under this part; and
							(3)such additional
			 information and assurances as the Secretary may require.
							736.Use of
			 funds
						(a)In
			 generalFunds awarded to local educational agencies under this
			 part shall be used only for either or both of the following modernization,
			 renovation, or repair activities in facilities that are used for elementary or
			 secondary education or for early learning programs:
							(1)Direct payments
			 for school modernization, renovation, or repair.
							(2)To pay interest on
			 bonds or payments for other financing instruments that are newly issued for the
			 purpose of financing school modernization, renovation, or repair.
							(b)Supplement, not
			 supplantFunds made available under this part shall be used to
			 supplement, and not supplant, other Federal, State, and local funds that would
			 otherwise be expended to modernize, renovate, or repair eligible school
			 facilities.
						(c)ProhibitionFunds
			 awarded to local educational agencies under this part may not be used
			 for—
							(1)new
			 construction;
							(2)payment of routine
			 maintenance costs; or
							(3)modernization,
			 renovation, or repair of stadiums or other facilities primarily used for
			 athletic contests or exhibitions or other events for which admission is charged
			 to the general public.
							737.Private
			 schools
						(a)In
			 generalSection 9501 of the ESEA (20 U.S.C. 7881) shall apply to
			 this part in the same manner as it applies to activities under that Act, except
			 that—
							(1)such section 9501
			 shall not apply with respect to the title to any real property modernized,
			 renovated, or repaired with assistance provided under this part;
							(2)educational
			 services or other benefits funded under this part for private schools shall be
			 provided only to private, nonprofit elementary or secondary schools with a rate
			 of child poverty of at least 40 percent and may include only—
								(A)modifications of
			 school facilities necessary to meet the standards applicable to public schools
			 under the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et
			 seq.);
								(B)modifications of
			 school facilities necessary to meet the standards applicable to public schools
			 under section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794); and
								(C)asbestos or
			 polychlorinated biphenyls abatement or removal from school facilities;
			 and
								(3)expenditures for
			 services provided using funds made available under
			 section 736 shall be considered equal for
			 purposes of section 9501(a)(4) of the ESEA if the per-pupil expenditures for
			 services described in paragraph (2) for students enrolled in private, nonprofit
			 elementary and secondary schools that have child-poverty rates of at least 40
			 percent are consistent with the per-pupil expenditures under this part for
			 children enrolled in the public schools of the local educational agency
			 receiving funds under this part.
							(b)Remaining
			 fundsIf the expenditure for services described in subsection
			 (a)(2) is less than the amount calculated under subsection (a)(3) because of
			 insufficient need for those services, the remainder shall be available to the
			 local educational agency for modernization, renovation, or repair of its school
			 facilities.
						(c)ApplicationIf
			 any provision of this section, or the application thereof, to any person or
			 circumstance is judicially determined to be invalid, the remainder of the
			 section and the application to other persons or circumstances shall not be
			 affected thereby.
						738.Additional
			 provisions
						(a)24-Month period
			 of availabilityFunds appropriated under
			 section 732 shall be available for obligation
			 by local educational agencies receiving grants from the Secretary under
			 section 733(b)(1), by States reserving
			 funds under
			 section 734(a), and by local educational
			 agencies receiving subgrants under
			 section 734(b)(1) only during the
			 period that ends 24 months after the date of enactment of this Act.
						(b)36-Month period
			 of availabilityFunds appropriated under
			 section 732 shall be available for obligation
			 by local educational agencies receiving subgrants under
			 section 734(b)(2) only during the
			 period that ends 36 months after the date of enactment of this Act.
						(c)Applicability of
			 GEPASection 439 of the General Education Provisions Act (20
			 U.S.C. 1232b) shall apply to funds available under this part.
						(d)LimitationFor
			 purposes of
			 section 733(b)(1), Hawaii, the District
			 of Columbia, and the Commonwealth of Puerto Rico are not local educational
			 agencies.
						IIICommunity
			 College modernization
					739.Federal
			 assistance for community college modernization
						(a)In
			 general
							(1)Grant
			 programFrom the amounts made available under
			 subsection (h), the Secretary shall award
			 grants to States to modernize, renovate, or repair existing facilities at
			 community colleges.
							(2)Allocation
								(A)ReservationsOf
			 the amount made available to carry out this section, the Secretary shall
			 reserve—
									(i)up
			 to 0.25 percent for grants to institutions that are eligible under section 316
			 of the Higher Education Act of 1965 (20 U.S.C. 1059c) to provide for
			 modernization, renovation, and repair activities described in this section;
			 and
									(ii)up
			 to 0.25 percent for grants to the outlying areas to provide for modernization,
			 renovation, and repair activities described in this section.
									(B)AllocationAfter
			 reserving funds under
			 subparagraph (A), the Secretary
			 shall allocate to each State that has an application approved by the Secretary
			 an amount that bears the same relation to any remaining funds as the total
			 number of students in such State who are enrolled in institutions described in
			 section 740(b)(1)(A) plus the number of students who are estimated to be
			 enrolled in and pursuing a degree or certificate that is not a bachelor’s,
			 master’s, professional, or other advanced degree in institutions described in
			 section 740(b)(1)(B), based on the proportion of degrees or certificates
			 awarded by such institutions that are not bachelor’s, master’s, professional,
			 or other advanced degrees, as reported to the Integrated Postsecondary Data
			 System bears to the estimated total number of such students in all States,
			 except that no State shall receive less than $2,500,000.
								(C)ReallocationAmounts
			 not allocated under this section to a State because the State either did not
			 submit an application under subsection (b), the State submitted an application
			 that the Secretary determined did not meet the requirements of such subsection,
			 or the State cannot demonstrate to the Secretary a sufficient demand for
			 projects to warrant the full allocation of the funds, shall be proportionately
			 reallocated under this paragraph to the other States that have a demonstrated
			 need for, and are receiving, allocations under this section.
								(D)State
			 administrationA State that receives a grant under this section
			 may use not more than one percent of that grant to administer it, except that
			 no State may use more than $750,000 of its grant for this purpose.
								(3)Supplement, not
			 supplantFunds made available under this section shall be used to
			 supplement, and not supplant, other Federal, State, and local funds that would
			 otherwise be expended to modernize, renovate, or repair existing community
			 college facilities.
							(b)ApplicationA
			 State that desires to receive a grant under this section shall submit an
			 application to the Secretary at such time, in such manner, and containing such
			 information and assurances as the Secretary may require. Such application shall
			 include a description of—
							(1)how the funds
			 provided under this section will improve instruction at community colleges in
			 the State and will improve the ability of those colleges to educate and train
			 students to meet the workforce needs of employers in the State;
							(2)the projected
			 start of each project and the estimated number of persons to be employed in the
			 project; and
							(3)the cost of each
			 project and the total amount of funds requested for each project and for all
			 projects.
							(c)Prohibited uses
			 of funds
							(1)In
			 generalNo funds awarded under this section may be used
			 for—
								(A)payment of routine
			 maintenance costs;
								(B)construction,
			 modernization, renovation, or repair of stadiums or other facilities primarily
			 used for athletic contests or exhibitions or other events for which admission
			 is charged to the general public; or
								(C)construction,
			 modernization, renovation, or repair of facilities—
									(i)used
			 for sectarian instruction, religious worship, or a school or department of
			 divinity; or
									(ii)in
			 which a substantial portion of the functions of the facilities are subsumed in
			 a religious mission.
									(2)Four-year
			 institutionsNo funds awarded to a four-year public institution
			 of higher education under this section may be used for any facility, service,
			 or program of the institution that is not available to students who are
			 pursuing a degree or certificate that is not a bachelor’s, master’s,
			 professional, or other advanced degree.
							(d)Green
			 projectsIn providing assistance to community college projects
			 under this section, the State shall consider the extent to which a community
			 college’s project involves activities that are certified, verified, or
			 consistent with the applicable provisions of—
							(1)the LEED Green
			 Building Rating System;
							(2)Energy
			 Star;
							(3)the CHPS Criteria,
			 as applicable;
							(4)Green Globes;
			 or
							(5)an equivalent
			 program adopted by the State or the State higher education agency that includes
			 a verifiable method to demonstrate compliance with such program.
							(e)Application of
			 GEPASection 439 of the General Education Provisions Act (20
			 U.S.C. 1232b) shall apply to funds available under this section.
						(f)Reports by the
			 statesEach State that receives a grant under this section shall,
			 not later than September 30, 2013, and annually thereafter for each fiscal year
			 in which the State expends funds received under this section, submit to the
			 Secretary a report that includes—
							(1)a
			 description of the projects for which the grant was, or will be, used;
							(2)a
			 description of the amount and nature of the assistance provided to each
			 community college under this section; and
							(3)the number of jobs
			 created by the projects funded under this section.
							(g)Report by the
			 secretaryThe Secretary shall submit to the authorizing
			 committees (as defined in section 103 of the Higher Education Act of 1965; 20
			 U.S.C. 1003) an annual report on the grants made under this section, including
			 the information described in subsection (f).
						(h)Availability of
			 funds
							(1)There are
			 authorized to be appropriated, and there are appropriated, to carry out this
			 section (in addition to any other amounts appropriated to carry out this
			 section and out of any money in the Treasury not otherwise appropriated),
			 $5,000,000,000 for fiscal year 2013.
							(2)Funds appropriated
			 under this subsection shall be available for obligation by community colleges
			 only during the period that ends 36 months after the date of enactment of this
			 Act.
							IVGeneral
			 provisions
					740.Definitions
						(a)ESEA
			 termsExcept as otherwise provided, in this subtitle, the terms
			 local educational agency, Secretary, and
			 State educational agency have the meanings given those terms in
			 section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7801).
						(b)Additional
			 definitionsThe following definitions apply to this title:
							(1)Community
			 collegeThe term community college means—
								(A)a junior or
			 community college, as that term is defined in section 312(f) of the Higher
			 Education Act of 1965 (20 U.S.C. 1058(f)); or
								(B)an institution of
			 higher education (as defined in section 101 of the Higher Education Act of 1965
			 (20 U.S.C. 1001)) that awards a significant number of degrees and certificates,
			 as determined by the Secretary, that are not—
									(i)bachelor’s degrees
			 (or an equivalent); or
									(ii)master’s,
			 professional, or other advanced degrees.
									(2)CHPS
			 criteriaThe term CHPS Criteria means the green
			 building rating program developed by the Collaborative for High Performance
			 Schools.
							(3)Energy
			 starThe term Energy Star means the Energy Star
			 program of the United States Department of Energy and the United States
			 Environmental Protection Agency.
							(4)Green
			 globesThe term Green Globes means the Green
			 Building Initiative environmental design and rating system referred to as Green
			 Globes.
							(5)Leed green
			 building rating systemThe term LEED Green Building Rating
			 System means the United States Green Building Council Leadership in
			 Energy and Environmental Design green building rating standard referred to as
			 the LEED Green Building Rating System.
							(6)Modernization,
			 renovation, and repairThe term modernization, renovation,
			 and repair means—
								(A)comprehensive
			 assessments of facilities, including indoor air-quality assessments, to
			 identify—
									(i)facility
			 conditions or deficiencies that could adversely affect student and staff
			 health, safety, performance, or productivity or energy, water, or materials
			 efficiency; and
									(ii)needed facility
			 improvements;
									(B)repairing,
			 replacing, or installing roofs (which may be extensive, intensive, or
			 semi-intensive green roofs); electrical wiring; water supply and
			 plumbing systems, sewage systems, storm water runoff systems, lighting systems
			 (or components of such systems); or building envelope, windows, ceilings,
			 flooring, or doors, including security doors;
								(C)repairing,
			 replacing, or installing heating, ventilation, or air conditioning systems, or
			 components of those systems (including insulation) to improve energy
			 efficiency;
								(D)compliance with
			 fire, health, seismic, and safety codes, including professional installation of
			 fire and life safety alarms, and modernizations, renovations, and repairs that
			 ensure that facilities are prepared for such emergencies as acts of terrorism,
			 campus violence, and natural disasters, such as improving building
			 infrastructure to accommodate security measures and installing or upgrading
			 technology to ensure that a school or incident is able to respond to such
			 emergencies;
								(E)making
			 modifications necessary to make educational facilities accessible in compliance
			 with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) and
			 section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794), except that such
			 modifications shall not be the primary use of a grant or subgrant;
								(F)abatement,
			 removal, or interim controls of asbestos, polychlorinated biphenyls, mold,
			 mildew, or lead-based hazards, including lead-based paint hazards;
								(G)retrofitting
			 necessary to increase energy efficiency;
								(H)measures, such as
			 selection and substitution of products and materials, and implementation of
			 improved maintenance and operational procedures, such as green
			 cleaning programs, to reduce or eliminate potential student or staff
			 exposure to—
									(i)volatile organic
			 compounds;
									(ii)particles such as
			 dust and pollens; or
									(iii)combustion
			 gases;
									(I)modernization,
			 renovation, or repair necessary to reduce the consumption of coal, electricity,
			 land, natural gas, oil, or water;
								(J)installation or
			 upgrading of educational technology infrastructure;
								(K)installation or
			 upgrading of renewable energy generation and heating systems, including solar,
			 photovoltaic, wind, biomass (including wood pellet and woody biomass),
			 waste-to-energy, solar-thermal, and geothermal systems, and energy
			 audits;
								(L)modernization,
			 renovation, or repair activities related to energy efficiency and renewable
			 energy, and improvements to building infrastructures to accommodate bicycle and
			 pedestrian access;
								(M)ground
			 improvements, storm water management, landscaping, and environmental clean-up
			 when necessary;
								(N)other
			 modernization, renovation, or repair to—
									(i)improve teachers’
			 ability to teach and students’ ability to learn;
									(ii)ensure the health
			 and safety of students and staff; or
									(iii)improve
			 classroom, laboratory, and vocational facilities in order to enhance the
			 quality of science, technology, engineering, and mathematics instruction;
			 and
									(O)required
			 environmental remediation related to facilities modernization, renovation, or
			 repair activities described in subparagraphs (A) through (N).
								(7)Outlying
			 areaThe term outlying area means the U.S. Virgin
			 Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana
			 Islands, and the Republic of Palau.
							(8)StateThe
			 term State means each of the 50 States of the United States, the
			 Commonwealth of Puerto Rico, and the District of Columbia.
							741.Buy
			 AmericanSection 1605 of
			 division A of the American Recovery and Reinvestment Act of 2009 (Public Law
			 111–5) applies to funds made available under this title.
					CTransportation
			 Infrastructure Investments
				IImmediate
			 transportation infrastructure investments
					751.Immediate
			 transportation infrastructure investments
						(a)Grants-In-Aid
			 for airports
							(1)In
			 generalThere is made available to the Secretary of
			 Transportation $6,000,000,000 to carry out airport improvement under subchapter
			 I of chapter 471 and subchapter I of chapter 475 of title 49, United States
			 Code.
							(2)Federal share;
			 limitation on obligationsThe Federal share payable of the costs
			 for which a grant is made under this subsection, shall be 100 percent. The
			 amount made available under this subsection shall not be subject to any
			 limitation on obligations for the Grants-In-Aid for Airports program set forth
			 in any Act or in title 49, United States Code.
							(3)Distribution of
			 fundsFunds provided to the Secretary under this subsection shall
			 not be subject to apportionment formulas, special apportionment categories, or
			 minimum percentages under chapter 471 of such title.
							(4)AvailabilityThe
			 amounts made available under this subsection shall be available for obligation
			 until the date that is two years after the date of the enactment of this Act.
			 The Secretary shall obligate amounts totaling not less than 50 percent of the
			 funds made available within one year of enactment and obligate remaining
			 amounts not later than two years after enactment.
							(5)Administrative
			 expensesOf the funds made available under this subsection, 0.3
			 percent shall be available to the Secretary for administrative expenses, shall
			 remain available for obligation until September 30, 2015, and may be used in
			 conjunction with funds otherwise provided for the administration of the
			 Grants-In-Aid for Airports program.
							(b)Next generation
			 air traffic control advancements
							(1)In
			 generalThere is made available to the Secretary of
			 Transportation $3,000,000,000 for necessary Federal Aviation Administration
			 capital, research, and operating costs to carry out Next Generation air traffic
			 control system advancements.
							(2)AvailabilityThe
			 amounts made available under this subsection shall be available for obligation
			 until the date that is two years after the date of the enactment of this
			 Act.
							(c)Highway
			 infrastructure investment
							(1)In
			 generalThere is made available to the Secretary of
			 Transportation $81,000,000,000 for restoration, repair, construction and other
			 activities eligible under section 133(b) of title 23, United States Code, and
			 for passenger and freight rail transportation and port infrastructure projects
			 eligible for assistance under section 601(a)(8) of title 23.
							(2)Federal share;
			 limitation on obligationsThe Federal share payable on account of
			 any project or activity carried out with funds made available under this
			 subsection shall be, at the option of the recipient, up to 100 percent of the
			 total cost thereof. The amount made available under this subsection shall not
			 be subject to any limitation on obligations for Federal-aid highways and
			 highway safety construction programs set forth in any Act or in title 23,
			 United States Code.
							(3)AvailabilityThe
			 amounts made available under this subsection shall be available for obligation
			 until the date that is two years after the date of the enactment of this Act.
			 The Secretary shall obligate amounts totaling not less than 50 percent of the
			 funds made available within one year of enactment and obligate remaining
			 amounts not later than two years after enactment.
							(4)Distribution of
			 fundsOf the funds provided in this subsection, after making the
			 set-asides required by paragraphs (9), (10), (11), (12), and (15), 50 percent
			 of the funds shall be apportioned to States using the formula set forth in
			 section 104(b)(3) of title 23, United States Code, and the remaining funds
			 shall be apportioned to States in the same ratio as the obligation limitation
			 for fiscal year 2010 was distributed among the States in accordance with the
			 formula specified in section 120(a)(6) of division A of Public Law
			 111–117.
							(5)ApportionmentApportionments
			 under paragraph (4) shall be made not later than 30 days after the date of the
			 enactment of this Act.
							(6)Redistribution
								(A)The Secretary
			 shall, 180 days following the date of apportionment, withdraw from each State
			 an amount equal to 50 percent of the funds apportioned under paragraph (4) to
			 that State (excluding funds suballocated within the State) less the amount of
			 funding obligated (excluding funds suballocated within the State), and the
			 Secretary shall redistribute such amounts to other States that have had no
			 funds withdrawn under this subparagraph in the manner described in section
			 120(c) of division A of Public Law 111–117.
								(B)One year following
			 the date of apportionment, the Secretary shall withdraw from each recipient of
			 funds apportioned under paragraph (4) any unobligated funds, and the Secretary
			 shall redistribute such amounts to States that have had no funds withdrawn
			 under this paragraph (excluding funds suballocated within the State) in the
			 manner described in section 120(c) of division A of Public Law 111–117.
								(C)At the request of
			 a State, the Secretary may provide an extension of the one-year period only to
			 the extent that the Secretary determines that the State has encountered extreme
			 conditions that create an unworkable bidding environment or other extenuating
			 circumstances. Before granting an extension, the Secretary shall notify in
			 writing the Committee on Transportation and Infrastructure and the Committee on
			 Environment and Public Works, providing a thorough justification for the
			 extension.
								(7)Puerto Rico and
			 territorial highway programsOf the funds provided under this
			 subsection, $315,000,000 shall be set aside for the Puerto Rico highway program
			 and $135,000,000 shall be for the territorial highway program authorized under
			 section 165 of title 23, United States Code.
							(8)Federal lands
			 and Indian reservationsOf the funds provided under this
			 subsection, $1,650,000,000 shall be set aside for investments in transportation
			 at Indian reservations and Federal lands in accordance with the
			 following:.
								(A)Of the funds set
			 aside by this paragraph, $930,000,000 shall be for the Indian Reservation Roads
			 program, $510,000,000 shall be for the Park Roads and Parkways program,
			 $180,000,000 shall be for the Forest Highway Program, and $30,000,000 shall be
			 for the Refuge Roads program.
								(B)For investments at
			 Indian reservations and Federal lands, priority shall be given to capital
			 investments, and to projects and activities that can be completed within 2
			 years of enactment of this Act.
								(C)One year following
			 the enactment of this Act, to ensure the prompt use of the funding provided for
			 investments at Indian reservations and Federal lands, the Secretary shall have
			 the authority to redistribute unobligated funds within the respective program
			 for which the funds were appropriated.
								(D)Up to four percent
			 of the funding provided for Indian Reservation Roads may be used by the
			 Secretary of the Interior for program management and oversight and
			 project-related administrative expenses.
								(9)Job
			 trainingOf the funds provided under this subsection,
			 $150,000,000 shall be set aside for the development and administration of
			 transportation training programs under section 140(b) title 23, United States
			 Code.
								(A)Funds set aside
			 under this subsection shall be competitively awarded and used for the purpose
			 of providing training, apprenticeship (including Registered Apprenticeship),
			 skill development, and skill improvement programs, as well as summer
			 transportation institutes and may be transferred to, or administered in
			 partnership with, the Secretary of Labor and shall demonstrate to the Secretary
			 of Transportation program outcomes, including—
									(i)impact on areas
			 with transportation workforce shortages;
									(ii)diversity of
			 training participants;
									(iii)number of
			 participants obtaining certifications or credentials required for specific
			 types of employment;
									(iv)employment
			 outcome metrics, such as job placement and job retention rates, established in
			 consultation with the Secretary of Labor and consistent with metrics used by
			 programs under the Workforce Investment Act;
									(v)to the extent
			 practical, evidence that the program did not preclude workers that participate
			 in training or apprenticeship activities under the program from being referred
			 to, or hired on, projects funded under this chapter; and
									(vi)identification of
			 areas of collaboration with the Department of Labor programs, including
			 co-enrollment.
									(B)To be eligible to
			 receive a competitively awarded grant under this subsection, a State must
			 certify that at least 0.1 percent of the amounts apportioned under the Surface
			 Transportation Program and Bridge Program will be obligated in the first fiscal
			 year after enactment of this act for job training activities consistent with
			 section 140(b) of title 23, United States Code.
								(10)Disadvantaged
			 business enterprisesOf the funds provided under this subsection,
			 $30,000,000 shall be set aside for training programs and assistance programs
			 under section 140(c) of title 23, United States Code. Funds set aside under
			 this paragraph should be allocated to businesses that have proven success in
			 adding staff while effectively completing projects.
							(11)State planning
			 and oversight expensesOf amounts apportioned under paragraph (4)
			 of this subsection, a State may use up to 0.5 percent for activities related to
			 projects funded under this subsection, including activities eligible under
			 sections 134 and 135 of title 23, United States Code, State administration of
			 subgrants, and State oversight of subrecipients.
							(12)Conditions
								(A)Funds made
			 available under this subsection shall be administered as if apportioned under
			 chapter 1 of title 23, United States Code, except for funds made available for
			 investments in transportation at Indian reservations and Federal lands, and for
			 the territorial highway program, which shall be administered in accordance with
			 chapter 2 of title 23, United States Code, and except for funds made available
			 for disadvantaged business enterprises bonding assistance, which shall be
			 administered in accordance with chapter 3 of title 49, United States
			 Code.
								(B)Funds made
			 available under this subsection shall not be obligated for the purposes
			 authorized under section 115(b) of title 23, United States Code.
								(C)Funding provided
			 under this subsection shall be in addition to any and all funds provided for
			 fiscal years 2011 and 2012 in any other Act for Federal-aid
			 Highways and shall not affect the distribution of funds provided for
			 Federal-aid Highways in any other Act.
								(D)Section 1101(b) of
			 Public Law 109–59 shall apply to funds apportioned under this
			 subsection.
								(13)OversightThe
			 Administrator of the Federal Highway Administration may set aside up to 0.15
			 percent of the funds provided under this subsection to fund the oversight by
			 the Administrator of projects and activities carried out with funds made
			 available to the Federal Highway Administration in this Act, and such funds
			 shall be available through September 30, 2015.
							(d)Capital
			 assistance for high speed rail corridors and intercity passenger rail
			 service
							(1)In
			 generalThere is made available to the Secretary of
			 Transportation $12,000,000,000 for grants for high-speed rail projects as
			 authorized under sections 26104 and 26106 of title 49, United States Code,
			 capital investment grants to support intercity passenger rail service as
			 authorized under section 24406 of title 49, United States Code, and congestion
			 grants as authorized under section 24105 of title 49, United States Code, and
			 to enter into cooperative agreements for these purposes as authorized, except
			 that the Administrator of the Federal Railroad Administration may retain up to
			 one percent of the funds provided under this heading to fund the award and
			 oversight by the Administrator of grants made under this subsection, which
			 retained amount shall remain available for obligation until September 30,
			 2015.
							(2)AvailabilityThe
			 amounts made available under this subsection shall be available for obligation
			 until the date that is two years after the date of the enactment of this Act.
			 The Secretary shall obligate amounts totaling not less than 50 percent of the
			 funds made available within one year of enactment and obligate remaining
			 amounts not later than two years after enactment.
							(3)Federal
			 shareThe Federal share payable of the costs for which a grant or
			 cooperative agreements is made under this subsection shall be, at the option of
			 the recipient, up to 100 percent.
							(4)Interim
			 guidanceThe Secretary shall issue interim guidance to applicants
			 covering application procedures and administer the grants provided under this
			 subsection pursuant to that guidance until final regulations are issued.
							(5)Intercity
			 passenger rail corridorsNot less than 85 percent of the funds
			 provided under this subsection shall be for cooperative agreements that lead to
			 the development of entire segments or phases of intercity or high-speed rail
			 corridors.
							(6)Conditions
								(A)In addition to the
			 provisions of title 49, United States Code, that apply to each of the
			 individual programs funded under this subsection, subsections 24402(a)(2),
			 24402(i), and 24403(a) and (c) of title 49, United States Code, shall also
			 apply to the provision of funds provided under this subsection.
								(B)A project need not
			 be in a State rail plan developed under chapter 227 of title 49, United States
			 Code, to be eligible for assistance under this subsection.
								(C)Recipients of
			 grants under this paragraph shall conduct all procurement transactions using
			 such grant funds in a manner that provides full and open competition, as
			 determined by the Secretary, in compliance with existing labor
			 agreements.
								(e)Capital grants
			 to the national railroad passenger corporation
							(1)In
			 generalThere is made available $6,000,000,000 to enable the
			 Secretary of Transportation to make capital grants to the National Railroad
			 Passenger Corporation (Amtrak), as authorized by section 101(c) of the
			 Passenger Rail Investment and Improvement Act of 2008 (Public Law
			 110–432).
							(2)AvailabilityThe
			 amounts made available under this subsection shall be available for obligation
			 until the date that is two years after the date of the enactment of this Act.
			 The Secretary shall obligate amounts totaling not less than 50 percent of the
			 funds made available within one year of enactment and obligate remaining
			 amounts not later than two years after enactment.
							(3)Project
			 priorityThe priority for the use of funds shall be given to
			 projects for the repair, rehabilitation, or upgrade of railroad assets or
			 infrastructure, and for capital projects that expand passenger rail capacity
			 including the rehabilitation of rolling stock.
							(4)Conditions
								(A)None of the funds
			 under this subsection shall be used to subsidize the operating losses of
			 Amtrak.
								(B)The funds provided
			 under this subsection shall be awarded not later than 90 days after the date of
			 enactment of this Act.
								(C)The Secretary
			 shall take measures to ensure that projects funded under this subsection shall
			 be completed within 2 years of enactment of this Act, and shall serve to
			 supplement and not supplant planned expenditures for such activities from other
			 Federal, State, local and corporate sources. The Secretary shall certify to the
			 House and Senate Committees on Appropriations in writing compliance with the
			 preceding sentence.
								(5)OversightThe
			 Administrator of the Federal Railroad Administration may set aside 0.5 percent
			 of the funds provided under this subsection to fund the oversight by the
			 Administrator of projects and activities carried out with funds made available
			 in this subsection, and such funds shall be available through September 30,
			 2015.
							(f)Transit capital
			 assistance
							(1)In
			 generalThere is made available to the Secretary of
			 Transportation $9,000,000,000 for grants for transit capital assistance grants
			 as defined by section 5302(a)(3) of title 49, United States Code.
			 Notwithstanding any provision of chapter 53 of title 49, however, a recipient
			 of funding under this subsection may use up to 10 percent of the amount
			 provided for the operating costs of equipment and facilities for use in public
			 transportation or for other eligible activities.
							(2)Federal share;
			 limitation on obligationsThe
			 applicable requirements of chapter 53 of title 49, United States Code, shall
			 apply to funding provided under this subsection, except that the Federal share
			 of the costs for which any grant is made under this subsection shall be, at the
			 option of the recipient, up to 100 percent. The amount made available under
			 this subsection shall not be subject to any limitation on obligations for
			 transit programs set forth in any Act or chapter 53 of title 49.
							(3)AvailabilityThe
			 amounts made available under this subsection shall be available for obligation
			 until the date that is two years after the date of the enactment of this Act.
			 The Secretary shall obligate amounts totaling not less than 50 percent of the
			 funds made available within one year of enactment and obligate remaining
			 amounts not later than two years after enactment.
							(4)Distribution of
			 fundsThe Secretary of Transportation shall—
								(A)provide 80 percent
			 of the funds appropriated under this subsection for grants under section 5307
			 of title 49, United States Code, and apportion such funds in accordance with
			 section 5336 of such title;
								(B)provide 10 percent
			 of the funds appropriated under this subsection in accordance with section 5340
			 of such title; and
								(C)provide 10 percent
			 of the funds appropriated under this subsection for grants under section 5311
			 of title 49, United States Code, and apportion such funds in accordance with
			 such section.
								(5)ApportionmentThe
			 funds apportioned under this subsection shall be apportioned not later than 21
			 days after the date of the enactment of this Act.
							(6)Redistribution
								(A)The Secretary
			 shall, 180 days following the date of apportionment, withdraw from each
			 urbanized area or State an amount equal to 50 percent of the funds apportioned
			 to such urbanized areas or States less the amount of funding obligated, and the
			 Secretary shall redistribute such amounts to other urbanized areas or States
			 that have had no funds withdrawn under this proviso utilizing whatever method
			 he deems appropriate to ensure that all funds redistributed under this proviso
			 shall be utilized promptly.
								(B)One year following
			 the date of apportionment, the Secretary shall withdraw from each urbanized
			 area or State any unobligated funds, and the Secretary shall redistribute such
			 amounts to other urbanized areas or States that have had no funds withdrawn
			 under this proviso utilizing whatever method the Secretary deems appropriate to
			 ensure that all funds redistributed under this proviso shall be utilized
			 promptly.
								(C)At the request of
			 an urbanized area or State, the Secretary of Transportation may provide an
			 extension of such 1-year period if the Secretary determines that the urbanized
			 area or State has encountered an unworkable bidding environment or other
			 extenuating circumstances. Before granting an extension, the Secretary shall
			 notify in writing the Committee on Transportation and Infrastructure and the
			 Committee on Banking, Housing and Urban Affairs, providing a thorough
			 justification for the extension.
								(7)Conditions
								(A)Of the funds
			 provided for section 5311 of title 49, United States Code, 2.5 percent shall be
			 made available for section 5311(c)(1).
								(B)Section 1101(b) of
			 Public Law 109–59 shall apply to funds appropriated under this
			 subsection.
								(C)The funds
			 appropriated under this subsection shall not be comingled with any prior year
			 funds.
								(8)OversightNotwithstanding
			 any other provision of law, 0.3 percent of the funds provided for grants under
			 section 5307 and section 5340, and 0.3 percent of the funds provided for grants
			 under section 5311, shall be available for administrative expenses and program
			 management oversight, and such funds shall be available through September 30,
			 2015.
							(g)State of good
			 repair
							(1)In
			 generalThere is made available to the Secretary of
			 Transportation $18,000,000,000 for capital expenditures as authorized by
			 section 5309(b)(5) of title 49, United States Code.
							(2)Federal
			 shareThe applicable requirements of chapter 53 of title 49,
			 United States Code, shall apply, except that the Federal share of the costs for
			 which a grant is made under this subsection shall be, at the option of the
			 recipient, up to 100 percent.
							(3)AvailabilityThe
			 amounts made available under this subsection shall be available for obligation
			 until the date that is two years after the date of the enactment of this Act.
			 The Secretary shall obligate amounts totaling not less than 50 percent of the
			 funds made available within one year of enactment and obligate remaining
			 amounts not later than two years after enactment.
							(4)Distribution of
			 funds
								(A)The Secretary of
			 Transportation shall apportion not less than 75 percent of the funds under this
			 subsection for the modernization of fixed guideway systems, pursuant to the
			 formula set forth in section 5336(b) title 49, United States Code, other than
			 subsection (b)(2)(A)(ii).
								(B)Of the funds
			 appropriated under this subsection, not less than 25 percent shall be available
			 for the restoration or replacement of existing public transportation assets
			 related to bus systems, pursuant to the formula set forth in section 5336 other
			 than subsection (b).
								(5)ApportionmentThe
			 funds made available under this subsection shall be apportioned not later than
			 30 days after the date of the enactment of this Act.
							(6)Redistribution
								(A)The Secretary
			 shall, 180 days following the date of apportionment, withdraw from each
			 urbanized area an amount equal to 50 percent of the funds apportioned to such
			 urbanized area less the amount of funding obligated, and the Secretary shall
			 redistribute such amounts to other urbanized areas that have had no funds
			 withdrawn under this paragraph utilizing whatever method the Secretary deems
			 appropriate to ensure that all funds redistributed under this paragraph shall
			 be utilized promptly.
								(B)One year following
			 the date of apportionment, the Secretary shall withdraw from each urbanized
			 area any unobligated funds, and the Secretary shall redistribute such amounts
			 to other urbanized areas that have had no funds withdrawn under this paragraph,
			 utilizing whatever method the Secretary deems appropriate to ensure that all
			 funds redistributed under this paragraph shall be utilized promptly.
								(C)At the request of
			 an urbanized area, the Secretary may provide an extension of the 1-year period
			 if the Secretary finds that the urbanized area has encountered an unworkable
			 bidding environment or other extenuating circumstances. Before granting an
			 extension, the Secretary shall notify the Committee on Transportation and
			 Infrastructure and the Committee on Banking, Housing, and Urban Affairs,
			 providing a thorough justification for the extension.
								(7)Conditions
								(A)The provisions of
			 section 1101(b) of Public Law 109–59 shall apply to funds made available under
			 this subsection.
								(B)The funds
			 appropriated under this subsection shall not be commingled with any prior year
			 funds.
								(8)OversightNotwithstanding
			 any other provision of law, 0.3 percent of the funds under this subsection
			 shall be available for administrative expenses and program management oversight
			 and shall remain available for obligation until September 30, 2015.
							(h)Transportation
			 infrastructure grants and financing
							(1)In
			 generalThere is made available to the Secretary of
			 Transportation $15,000,000,000 for capital investments in surface
			 transportation infrastructure. The Secretary shall distribute funds provided
			 under this subsection as discretionary grants to be awarded to State and local
			 governments or transit agencies on a competitive basis for projects that will
			 have a significant impact on the Nation, a metropolitan area, or a
			 region.
							(2)Federal share;
			 limitation on obligationsThe Federal share payable of the costs
			 for which a grant is made under this subsection, shall be 100 percent.
							(3)AvailabilityThe
			 amounts made available under this subsection shall be available for obligation
			 until the date that is two years after the date of the enactment of this Act.
			 The Secretary shall obligate amounts totaling not less than 50 percent of the
			 funds made available within one year of enactment and obligate remaining
			 amounts not later than two years after enactment.
							(4)Project
			 eligibilityProjects eligible for funding provided under this
			 subsection include—
								(A)highway or bridge
			 projects eligible under title 23, United States Code, including interstate
			 rehabilitation, improvements to the rural collector road system, the
			 reconstruction of overpasses and interchanges, bridge replacements, seismic
			 retrofit projects for bridges, and road realignments;
								(B)public
			 transportation projects eligible under chapter 53 of title 49, United States
			 Code, including investments in projects participating in the New Starts or
			 Small Starts programs that will expedite the completion of those projects and
			 their entry into revenue service;
								(C)passenger and
			 freight rail transportation projects; and
								(D)port
			 infrastructure investments, including projects that connect ports to other
			 modes of transportation and improve the efficiency of freight movement.
								(5)TIFIA
			 programThe Secretary may
			 transfer to the Federal Highway Administration funds made available under this
			 subsection for the purpose of paying the subsidy and administrative costs of
			 projects eligible for Federal credit assistance under chapter 6 of title 23,
			 United States Code, if the Secretary finds that such use of the funds would
			 advance the purposes of this subsection.
							(6)Project
			 priorityThe Secretary shall give priority to projects that are
			 expected to be completed within 3 years of the date of the enactment of this
			 Act.
							(7)Deadline for
			 issuance of competition criteriaThe Secretary shall publish
			 criteria on which to base the competition for any grants awarded under this
			 subsection not later than 90 days after enactment of this Act. The Secretary
			 shall require applications for funding provided under this subsection to be
			 submitted not later than 180 days after the publication of the criteria, and
			 announce all projects selected to be funded from such funds not later than 1
			 year after the date of the enactment of the Act.
							(8)Applicability of
			 title 40Each project conducted using funds provided under this
			 subsection shall comply with the requirements of subchapter IV of chapter 31 of
			 title 40, United States Code.
							(9)Administrative
			 expensesThe Secretary may retain up to one half of one percent
			 of the funds provided under this subsection, and may transfer portions of those
			 funds to the Administrators of the Federal Highway Administration, the Federal
			 Transit Administration, the Federal Railroad Administration and the Maritime
			 Administration, to fund the award and oversight of grants made under this
			 subsection. Funds retained shall remain available for obligation until
			 September 30, 2015.
							(i)Local
			 hiring
							(1)In
			 generalIn the case of the funding made available under
			 subsections (a) through (h) of this section, the Secretary of Transportation
			 may establish standards under which a contract for construction may be
			 advertised that contains requirements for the employment of individuals
			 residing in or adjacent to any of the areas in which the work is to be
			 performed to perform construction work required under the contract, provided
			 that—
								(A)all or part of the
			 construction work performed under the contract occurs in an area designated by
			 the Secretary as an area of high unemployment, using data reported by the
			 United States Department of Labor, Bureau of Labor Statistics;
								(B)the estimated cost
			 of the project of which the contract is a part is greater than $10,000,000,
			 except that the estimated cost of the project in the case of construction
			 funded under subsection (c) shall be greater than $50,000,000; and
								(C)the recipient may
			 not require the hiring of individuals who do not have the necessary skills to
			 perform work in any craft or trade; provided that the recipient may require the
			 hiring of such individuals if the recipient establishes reasonable provisions
			 to train such individuals to perform any such work under the contract
			 effectively.
								(2)Project
			 standardsAny standards
			 established by the Secretary under this section shall ensure that any
			 requirements specified under subsection (c)(9)—
								(A)do not compromise
			 the quality of the project;
								(B)are reasonable in
			 scope and application;
								(C)do not
			 unreasonably delay the completion of the project; and
								(D)do not
			 unreasonably increase the cost of the project.
								(3)Implementing
			 regulationsThe Secretary shall promulgate final regulations to
			 implement the authority of this subsection.
							(j)Administrative
			 provisions
							(1)Applicability of
			 title 40Each project conducted using funds provided under this
			 subtitle shall comply with the requirements of subchapter IV of chapter 31 of
			 title 40, United States Code.
							(2)Buy
			 AmericanSection 1605 of division A of the American Recovery and
			 Reinvestment Act of 2009 (Public Law 111–5) applies to each project conducted
			 using funds provided under this subtitle.
							IIBuilding and
			 upgrading infrastructure for long-Term development
					AImmediate
			 transportation infrastructure investments
						761.Short
			 titleThis part may be cited
			 as the Building and Upgrading Infrastructure for Long-Term Development
			 Act.
						762.Findings and
			 purpose
							(a)FindingsCongress
			 finds that—
								(1)infrastructure has
			 always been a vital element of the economic strength of the United States and a
			 key indicator of the international leadership of the United States;
								(2)the Erie Canal,
			 the Hoover Dam, the railroads, and the interstate highway system are all
			 testaments to American ingenuity and have helped propel and maintain the United
			 States as the world’s largest economy;
								(3)according to the
			 World Economic Forum’s Global Competitiveness Report, the United States fell to
			 second place in 2009, and dropped to fourth place overall in 2010, however, in
			 the Quality of overall infrastructure category of the same
			 report, the United States ranked twenty-third in the world;
								(4)according to the
			 World Bank’s 2010 Logistic Performance Index, the capacity of countries to
			 efficiently move goods and connect manufacturers and consumers with
			 international markets is improving around the world, and the United States now
			 ranks seventh in the world in logistics-related infrastructure behind countries
			 from both Europe and Asia;
								(5)according to a
			 January 2009 report from the University of Massachusetts/Alliance for American
			 Manufacturing entitled Employment, Productivity and Growth,
			 infrastructure investment is a highly effective engine of job
			 creation;
								(6)according to the
			 American Society of Civil Engineers, the current condition of the
			 infrastructure in the United States earns a grade point average of D, and an
			 estimated $2,200,000,000,000 investment is needed over the next 5 years to
			 bring American infrastructure up to adequate condition;
								(7)according to the
			 National Surface Transportation Policy and Revenue Study Commission,
			 $225,000,000,000 is needed annually from all sources for the next 50 years to
			 upgrade the United States surface transportation system to a state of good
			 repair and create a more advanced system;
								(8)the current
			 infrastructure financing mechanisms of the United States, both on the Federal
			 and State level, will fail to meet current and foreseeable demands and will
			 create large funding gaps;
								(9)published reports
			 state that there may not be enough demand for municipal bonds to maintain the
			 same level of borrowing at the same rates, resulting in significantly decreased
			 infrastructure investment at the State and local level;
								(10)current funding
			 mechanisms are not readily scalable and do not—
									(A)serve large
			 in-State or cross jurisdiction infrastructure projects, projects of regional or
			 national significance, or projects that cross sector silos;
									(B)sufficiently
			 catalyze private sector investment; or
									(C)ensure the optimal
			 return on public resources;
									(11)although grant
			 programs of the United States Government must continue to play a central role
			 in financing the transportation, environment, and energy infrastructure needs
			 of the United States, current and foreseeable demands on existing Federal,
			 State, and local funding for infrastructure expansion clearly exceed the
			 resources to support these programs by margins wide enough to prompt serious
			 concerns about the United States ability to sustain long-term economic
			 development, productivity, and international competitiveness;
								(12)the capital
			 markets, including pension funds, private equity funds, mutual funds, sovereign
			 wealth funds, and other investors, have a growing interest in infrastructure
			 investment and represent hundreds of billions of dollars of potential
			 investment; and
								(13)the establishment
			 of a United States Government-owned, independent, professionally managed
			 institution that could provide credit support to qualified infrastructure
			 projects of regional and national significance, making transparent merit-based
			 investment decisions based on the commercial viability of infrastructure
			 projects, would catalyze the participation of significant private investment
			 capital.
								(b)PurposeThe
			 purpose of this part is to facilitate investment in, and long-term financing
			 of, economically viable infrastructure projects of regional or national
			 significance in a manner that both complements existing Federal, State, local,
			 and private funding sources for these projects and introduces a merit-based
			 system for financing such projects, in order to mobilize significant private
			 sector investment, create jobs, and ensure United States competitiveness
			 through an institution that limits the need for ongoing Federal funding.
							763.DefinitionsFor purposes of this part, the following
			 definitions shall apply:
							(1)AIFAThe
			 term AIFA means the American Infrastructure Financing Authority
			 established under this part.
							(2)Blind
			 trustThe term blind trust means a trust in which
			 the beneficiary has no knowledge of the specific holdings and no rights over
			 how those holdings are managed by the fiduciary of the trust prior to the
			 dissolution of the trust.
							(3)Board of
			 directorsThe term Board of Directors means Board of
			 Directors of AIFA.
							(4)ChairpersonThe
			 term Chairperson means the Chairperson of the Board of Directors
			 of AIFA.
							(5)Chief executive
			 officerThe term chief executive officer means the
			 chief executive officer of AIFA, appointed under section 767.
							(6)CostThe
			 term cost has the same meaning as in section 502 of the Federal
			 Credit Reform Act of 1990 (2 U.S.C. 661a).
							(7)Direct
			 loanThe term direct loan has the same meaning as in
			 section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a).
							(8)Eligible
			 entityThe term eligible entity means an individual,
			 corporation, partnership (including a public-private partnership), joint
			 venture, trust, State, or other non-Federal governmental entity, including a
			 political subdivision or any other instrumentality of a State, or a revolving
			 fund.
							(9)Infrastructure
			 project
								(A)In
			 generalThe term eligible infrastructure project
			 means any non-Federal transportation, water, or energy infrastructure project,
			 or an aggregation of such infrastructure projects, as provided in this
			 part.
								(B)Transportation
			 infrastructure projectThe term transportation
			 infrastructure project means the construction, alteration, or repair,
			 including the facilitation of intermodal transit, of the following
			 subsectors:
									(i)Highway or
			 road.
									(ii)Bridge.
									(iii)Mass
			 transit.
									(iv)Inland
			 waterways.
									(v)Commercial
			 ports.
									(vi)Airports.
									(vii)Air traffic
			 control systems.
									(viii)Passenger rail,
			 including high-speed rail.
									(ix)Freight rail
			 systems.
									(C)Water
			 infrastructure projectThe term water infrastructure
			 project means the construction, consolidation, alteration, or repair of
			 the following subsectors:
									(i)Waterwaste
			 treatment facility.
									(ii)Storm water
			 management system.
									(iii)Dam.
									(iv)Solid waste
			 disposal facility.
									(v)Drinking water
			 treatment facility.
									(vi)Levee.
									(vii)Open space
			 management system.
									(D)Energy
			 infrastructure projectThe term energy infrastructure
			 project means the construction, alteration, or repair of the following
			 subsectors:
									(i)Pollution reduced
			 energy generation.
									(ii)Transmission and
			 distribution.
									(iii)Storage.
									(iv)Energy efficiency
			 enhancements for buildings, including public and commercial buildings.
									(E)Board authority
			 to modify subsectorsThe Board of Directors may make
			 modifications, at the discretion of the Board, to the subsectors described in
			 this paragraph by a vote of not fewer than 5 of the voting members of the Board
			 of Directors.
								(10)Investment
			 prospectus
								(A)The term
			 investment prospectus means the processes and publications
			 described below that will guide the priorities and strategic focus for the
			 Bank’s investments. The investment prospectus shall follow rulemaking
			 procedures under section 553 of title 5, United States Code.
								(B)The Bank shall
			 publish a detailed description of its strategy in an Investment Prospectus
			 within one year of the enactment of this subchapter. The Investment Prospectus
			 shall—
									(i)specify what the
			 Bank shall consider significant to the economic competitiveness of the United
			 States or a region thereof in a manner consistent with the primary
			 objective;
									(ii)specify the
			 priorities and strategic focus of the Bank in forwarding its strategic
			 objectives and carrying out the Bank strategy;
									(iii)specify the
			 priorities and strategic focus of the Bank in promoting greater efficiency in
			 the movement of freight;
									(iv)specify the
			 priorities and strategic focus of the Bank in promoting the use of innovation
			 and best practices in the planning, design, development and delivery of
			 projects;
									(v)describe in detail
			 the framework and methodology for calculating application qualification scores
			 and associated ranges as specified in this subchapter, along with the data to
			 be requested from applicants and the mechanics of calculations to be applied to
			 that data to determine qualification scores and ranges;
									(vi)describe how
			 selection criteria will be applied by the Chief Executive Officer in
			 determining the competitiveness of an application and its qualification score
			 and range relative to other current applications and previously funded
			 applications; and
									(vii)describe how the
			 qualification score and range methodology and project selection framework are
			 consistent with maximizing the Bank goals in both urban and rural areas.
									(C)The Investment
			 Prospectus and any subsequent updates thereto shall be approved by a majority
			 vote of the Board of Directors prior to publication.
								(D)The Bank shall
			 update the Investment Prospectus on every biennial anniversary of its original
			 publication.
								(11)Investment-grade
			 ratingThe term investment-grade rating means a
			 rating of BBB minus, Baa3, or higher assigned to an infrastructure project by a
			 ratings agency.
							(12)Loan
			 guaranteeThe term loan guarantee has the same
			 meaning as in section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C.
			 661a).
							(13)Public-private
			 partnershipThe term public-private partnership
			 means any eligible entity—
								(A)(i)which is undertaking the
			 development of all or part of an infrastructure project that will have a public
			 benefit, pursuant to requirements established in one or more contracts between
			 the entity and a State or an instrumentality of a State; or
									(ii)the activities of which, with
			 respect to such an infrastructure project, are subject to regulation by a State
			 or any instrumentality of a State;
									(B)which owns,
			 leases, or operates or will own, lease, or operate, the project in whole or in
			 part; and
								(C)the participants
			 in which include not fewer than 1 nongovernmental entity with significant
			 investment and some control over the project or project vehicle.
								(14)Rural
			 infrastructure projectThe term rural infrastructure
			 project means an infrastructure project in a rural area, as that term is
			 defined in section 343(a)(13)(A) of the Consolidated Farm and Rural Development
			 Act (7 U.S.C. 1991(a)(13)(A)).
							(15)SecretaryUnless
			 the context otherwise requires, the term Secretary means the
			 Secretary of the Treasury or the designee thereof.
							(16)Senior
			 managementThe term senior management means the
			 chief financial officer, chief risk officer, chief compliance officer, general
			 counsel, chief lending officer, and chief operations officer of AIFA
			 established under section 769, and such other officers as the Board of
			 Directors may, by majority vote, add to senior management.
							(17)StateThe
			 term State includes the District of Columbia, Puerto Rico, Guam,
			 American Samoa, the Virgin Islands, the Commonwealth of Northern Mariana
			 Islands, and any other territory of the United States.
							BAmerican
			 Infrastructure Financing Authority
						765.Establishment
			 and general authority of AIFA
							(a)Establishment of
			 AIFAThe American Infrastructure Financing Authority is
			 established as a wholly owned Government corporation.
							(b)General
			 authority of AIFAAIFA shall provide direct loans and loan
			 guarantees to facilitate infrastructure projects that are both economically
			 viable and of regional or national significance, and shall have such other
			 authority, as provided in this part.
							(c)Incorporation
								(1)In
			 generalThe Board of Directors first appointed shall be deemed
			 the incorporator of AIFA, and the incorporation shall be held to have been
			 effected from the date of the first meeting of the Board of Directors.
								(2)Corporate
			 officeAIFA shall—
									(A)maintain an office
			 in Washington, DC; and
									(B)for purposes of
			 venue in civil actions, be considered to be a resident of Washington,
			 DC.
									(d)Responsibility
			 of the secretaryThe Secretary shall take such action as may be
			 necessary to assist in implementing AIFA, and in carrying out the purpose of
			 this part.
							(e)Rule of
			 constructionChapter 91 of title 31, United States Code, does not
			 apply to AIFA, unless otherwise specifically provided in this part.
							766.Voting members
			 of the Board of Directors
							(a)Voting
			 membership of the board of directors
								(1)In
			 generalAIFA shall have a Board of Directors consisting of 7
			 voting members appointed by the President, by and with the advice and consent
			 of the Senate, not more than 4 of whom shall be from the same political
			 party.
								(2)ChairpersonOne
			 of the voting members of the Board of Directors shall be designated by the
			 President to serve as Chairperson thereof.
								(3)Congressional
			 recommendationsNot later than 30 days after the date of
			 enactment of this Act, the majority leader of the Senate, the minority leader
			 of the Senate, the Speaker of the House of Representatives, and the minority
			 leader of the House of Representatives shall each submit a recommendation to
			 the President for appointment of a member of the Board of Directors, after
			 consultation with the appropriate committees of Congress.
								(b)Voting
			 rightsEach voting member of the Board of Directors shall have an
			 equal vote in all decisions of the Board of Directors.
							(c)Qualifications
			 of voting membersEach voting member of the Board of Directors
			 shall—
								(1)be a citizen of
			 the United States; and
								(2)have significant
			 demonstrated expertise in—
									(A)the management and
			 administration of a financial institution relevant to the operation of AIFA; or
			 a public financial agency or authority;
									(B)the financing,
			 development, or operation of infrastructure projects; or
									(C)analyzing the
			 economic benefits of infrastructure investment.
									(d)Terms
								(1)In
			 generalExcept as otherwise provided in this part, each voting
			 member of the Board of Directors shall be appointed for a term of 4
			 years.
								(2)Initial
			 staggered termsOf the voting members first appointed to the
			 Board of Directors—
									(A)the initial
			 Chairperson and 3 of the other voting members shall each be appointed for a
			 term of 4 years; and
									(B)the remaining 3
			 voting members shall each be appointed for a term of 2 years.
									(3)Date of initial
			 nominationsThe initial nominations for the appointment of all
			 voting members of the Board of Directors shall be made not later than 60 days
			 after the date of enactment of this Act.
								(4)Beginning of
			 termThe term of each of the initial voting members appointed
			 under this section shall commence immediately upon the date of appointment,
			 except that, for purposes of calculating the term limits specified in this
			 subsection, the initial terms shall each be construed as beginning on January
			 22 of the year following the date of the initial appointment.
								(5)VacanciesA
			 vacancy in the position of a voting member of the Board of Directors shall be
			 filled by the President, and a member appointed to fill a vacancy on the Board
			 of Directors occurring before the expiration of the term for which the
			 predecessor was appointed shall be appointed only for the remainder of that
			 term.
								(e)Meetings
								(1)Open to the
			 public; noticeExcept as provided in paragraph (3), all meetings
			 of the Board of Directors shall be—
									(A)open to the
			 public; and
									(B)preceded by
			 reasonable public notice.
									(2)FrequencyThe
			 Board of Directors shall meet not later than 60 days after the date on which
			 all members of the Board of Directors are first appointed, at least quarterly
			 thereafter, and otherwise at the call of either the Chairperson or 5 voting
			 members of the Board of Directors.
								(3)Exception for
			 closed meetingsThe voting members of the Board of Directors may,
			 by majority vote, close a meeting to the public if, during the meeting to be
			 closed, there is likely to be disclosed proprietary or sensitive information
			 regarding an infrastructure project under consideration for assistance under
			 this part. The Board of Directors shall prepare minutes of any meeting that is
			 closed to the public, and shall make such minutes available as soon as
			 practicable, not later than 1 year after the date of the closed meeting, with
			 any necessary redactions to protect any proprietary or sensitive
			 information.
								(4)QuorumFor
			 purposes of meetings of the Board of Directors, 5 voting members of the Board
			 of Directors shall constitute a quorum.
								(f)Compensation of
			 membersEach voting member of the Board of Directors shall be
			 compensated at a rate equal to the daily equivalent of the annual rate of basic
			 pay prescribed for level III of the Executive Schedule under section 5314 of
			 title 5, United States Code, for each day (including travel time) during which
			 the member is engaged in the performance of the duties of the Board of
			 Directors.
							(g)Conflicts of
			 interestA voting member of the Board of Directors may not
			 participate in any review or decision affecting an infrastructure project under
			 consideration for assistance under this part, if the member has or is
			 affiliated with an entity who has a financial interest in such project.
							767.Chief executive
			 officer of AIFA
							(a)In
			 generalThe chief executive officer of AIFA shall be a nonvoting
			 member of the Board of Directors, who shall be responsible for all activities
			 of AIFA, and shall support the Board of Directors as set forth in this part and
			 as the Board of Directors deems necessary or appropriate.
							(b)Appointment and
			 tenure of the chief executive officer
								(1)In
			 generalThe President shall appoint the chief executive officer,
			 by and with the advice and consent of the Senate.
								(2)TermThe
			 chief executive officer shall be appointed for a term of 6 years.
								(3)VacanciesAny
			 vacancy in the office of the chief executive officer shall be filled by the
			 President, and the person appointed to fill a vacancy in that position
			 occurring before the expiration of the term for which the predecessor was
			 appointed shall be appointed only for the remainder of that term.
								(c)QualificationsThe
			 chief executive officer—
								(1)shall have
			 significant expertise in management and administration of a financial
			 institution, or significant expertise in the financing and development of
			 infrastructure projects, or significant expertise in analyzing the economic
			 benefits of infrastructure investment; and
								(2)may not—
									(A)hold any other
			 public office;
									(B)have any financial
			 interest in an infrastructure project then being considered by the Board of
			 Directors, unless that interest is placed in a blind trust; or
									(C)have any financial
			 interest in an investment institution or its affiliates or any other entity
			 seeking or likely to seek financial assistance for any infrastructure project
			 from AIFA, unless any such interest is placed in a blind trust for the tenure
			 of the service of the chief executive officer plus 2 additional years.
									(d)ResponsibilitiesThe
			 chief executive officer shall have such executive functions, powers, and duties
			 as may be prescribed by this part, the bylaws of AIFA, or the Board of
			 Directors, including—
								(1)responsibility for
			 the development and implementation of the strategy of AIFA, including—
									(A)the development
			 and submission to the Board of Directors of the investment prospectus, the
			 annual business plans and budget;
									(B)the development
			 and submission to the Board of Directors of a long-term strategic plan;
			 and
									(C)the development,
			 revision, and submission to the Board of Directors of internal policies;
			 and
									(2)responsibility for
			 the management and oversight of the daily activities, decisions, operations,
			 and personnel of AIFA, including—
									(A)the appointment of
			 senior management, subject to approval by the voting members of the Board of
			 Directors, and the hiring and termination of all other AIFA personnel;
									(B)requesting the
			 detail, on a reimbursable basis, of personnel from any Federal agency having
			 specific expertise not available from within AIFA, following which request the
			 head of the Federal agency may detail, on a reimbursable basis, any personnel
			 of such agency reasonably requested by the chief executive officer;
									(C)assessing and
			 recommending in the first instance, for ultimate approval or disapproval by the
			 Board of Directors, compensation and adjustments to compensation of senior
			 management and other personnel of AIFA as may be necessary for carrying out the
			 functions of AIFA;
									(D)ensuring, in
			 conjunction with the general counsel of AIFA, that all activities of AIFA are
			 carried out in compliance with applicable law;
									(E)overseeing the
			 involvement of AIFA in all projects, including—
										(i)developing
			 eligible projects for AIFA financial assistance;
										(ii)determining the
			 terms and conditions of all financial assistance packages;
										(iii)monitoring all
			 infrastructure projects assisted by AIFA, including responsibility for ensuring
			 that the proceeds of any loan made, guaranteed, or participated in are used
			 only for the purposes for which the loan or guarantee was made;
										(iv)preparing and
			 submitting for approval by the Board of Directors the documents required under
			 paragraph (1); and
										(v)ensuring the
			 implementation of decisions of the Board of Directors; and
										(F)such other
			 activities as may be necessary or appropriate in carrying out this part.
									(e)Compensation
								(1)In
			 generalAny compensation assessment or recommendation by the
			 chief executive officer under this section shall be without regard to the
			 provisions of chapter 51 or subchapter III of chapter 53 of title 5, United
			 States Code.
								(2)ConsiderationsThe
			 compensation assessment or recommendation required under this subsection shall
			 take into account merit principles, where applicable, as well as the education,
			 experience, level of responsibility, geographic differences, and retention and
			 recruitment needs in determining compensation of personnel.
								768.Powers and
			 duties of the Board of DirectorsThe Board of Directors shall—
							(1)as soon as is
			 practicable after the date on which all members are appointed, approve or
			 disapprove senior management appointed by the chief executive officer;
							(2)not later than 180
			 days after the date on which all members are appointed—
								(A)develop and
			 approve the bylaws of AIFA, including bylaws for the regulation of the affairs
			 and conduct of the business of AIFA, consistent with the purpose, goals,
			 objectives, and policies set forth in this part;
								(B)establish
			 subcommittees, including an audit committee that is composed solely of members
			 of the Board of Directors who are independent of the senior management of
			 AIFA;
								(C)develop and
			 approve, in consultation with senior management, a conflict-of-interest policy
			 for the Board of Directors and for senior management;
								(D)approve or
			 disapprove internal policies that the chief executive officer shall submit to
			 the Board of Directors, including—
									(i)policies regarding
			 the loan application and approval process, including—
										(I)disclosure and
			 application procedures to be followed by entities in the course of nominating
			 infrastructure projects for assistance under this part;
										(II)guidelines for
			 the selection and approval of projects;
										(III)specific
			 criteria for determining eligibility for project selection, consistent with
			 title II; and
										(IV)standardized
			 terms and conditions, fee schedules, or legal requirements of a contract or
			 program, so as to carry out this part; and
										(ii)operational
			 guidelines; and
									(E)approve or
			 disapprove a multi-year or 1-year business plan and budget for AIFA;
								(3)ensure that AIFA
			 is at all times operated in a manner that is consistent with this part,
			 by—
								(A)monitoring and
			 assessing the effectiveness of AIFA in achieving its strategic goals;
								(B)periodically
			 reviewing internal policies;
								(C)reviewing and
			 approving annual business plans, annual budgets, and long-term strategies
			 submitted by the chief executive officer;
								(D)reviewing and
			 approving annual reports submitted by the chief executive officer;
								(E)engaging one or
			 more external auditors, as set forth in this part; and
								(F)reviewing and
			 approving all changes to the organization of senior management;
								(4)appoint and fix,
			 by a vote of 5 of the 7 voting members of the Board of Directors, and without
			 regard to the provisions of chapter 51 or subchapter III of chapter 53 of title
			 5, United States Code, the compensation and adjustments to compensation of all
			 AIFA personnel, provided that in appointing and fixing any compensation or
			 adjustments to compensation under this paragraph, the Board shall—
								(A)consult with, and
			 seek to maintain comparability with, other comparable Federal personnel;
								(B)consult with the
			 Office of Personnel Management; and
								(C)carry out such
			 duties consistent with merit principles, where applicable, as well as the
			 education, experience, level of responsibility, geographic differences, and
			 retention and recruitment needs in determining compensation of
			 personnel;
								(5)establish such
			 other criteria, requirements, or procedures as the Board of Directors may
			 consider to be appropriate in carrying out this part;
							(6)serve as the
			 primary liaison for AIFA in interactions with Congress, the Executive Branch,
			 and State and local governments, and to represent the interests of AIFA in such
			 interactions and others;
							(7)approve by a vote
			 of 5 of the 7 voting members of the Board of Directors any changes to the
			 bylaws or internal policies of AIFA;
							(8)have the authority
			 and responsibility—
								(A)to oversee
			 entering into and carry out such contracts, leases, cooperative agreements, or
			 other transactions as are necessary to carry out this part with—
									(i)any
			 Federal department or agency;
									(ii)any
			 State, territory, or possession (or any political subdivision thereof,
			 including State infrastructure banks) of the United States; and
									(iii)any individual,
			 public-private partnership, firm, association, or corporation;
									(B)to approve of the
			 acquisition, lease, pledge, exchange, and disposal of real and personal
			 property by AIFA and otherwise approve the exercise by AIFA of all of the usual
			 incidents of ownership of property, to the extent that the exercise of such
			 powers is appropriate to and consistent with the purposes of AIFA;
								(C)to determine the
			 character of, and the necessity for, the obligations and expenditures of AIFA,
			 and the manner in which the obligations and expenditures will be incurred,
			 allowed, and paid, subject to this part and other Federal law specifically
			 applicable to wholly owned Federal corporations;
								(D)to execute, in
			 accordance with applicable bylaws and regulations, appropriate
			 instruments;
								(E)to approve other
			 forms of credit enhancement that AIFA may provide to eligible projects, as long
			 as the forms of credit enhancements are consistent with the purposes of this
			 part and terms set forth in title II;
								(F)to exercise all
			 other lawful powers which are necessary or appropriate to carry out, and are
			 consistent with, the purposes of AIFA;
								(G)to sue or be sued
			 in the corporate capacity of AIFA in any court of competent
			 jurisdiction;
								(H)to indemnify the
			 members of the Board of Directors and officers of AIFA for any liabilities
			 arising out of the actions of the members and officers in such capacity, in
			 accordance with, and subject to the limitations contained in this part;
								(I)to review all
			 financial assistance packages to all eligible infrastructure projects, as
			 submitted by the chief executive officer and to approve, postpone, or deny the
			 same by majority vote;
								(J)to review all
			 restructuring proposals submitted by the chief executive officer, including
			 assignation, pledging, or disposal of the interest of AIFA in a project,
			 including payment or income from any interest owned or held by AIFA, and to
			 approve, postpone, or deny the same by majority vote; and
								(K)to enter into
			 binding commitments, as specified in approved financial assistance
			 packages;
								(9)delegate to the
			 chief executive officer those duties that the Board of Directors deems
			 appropriate, to better carry out the powers and purposes of the Board of
			 Directors under this section; and
							(10)to approve a
			 maximum aggregate amount of outstanding obligations of AIFA at any given time,
			 taking into consideration funding, and the size of AIFA’s addressable market
			 for infrastructure projects.
							769.Senior
			 management
							(a)In
			 generalSenior management shall support the chief executive
			 officer in the discharge of the responsibilities of the chief executive
			 officer.
							(b)Appointment of
			 senior managementThe chief executive officer shall appoint such
			 senior managers as are necessary to carry out the purpose of AIFA, as approved
			 by a majority vote of the voting members of the Board of Directors.
							(c)TermEach
			 member of senior management shall serve at the pleasure of the chief executive
			 officer and the Board of Directors.
							(d)Removal of
			 senior managementAny member of senior management may be removed,
			 either by a majority of the voting members of the Board of Directors upon
			 request by the chief executive officer, or otherwise by vote of not fewer than
			 5 voting members of the Board of Directors.
							(e)Senior
			 management
								(1)In
			 generalEach member of senior management shall report directly to
			 the chief executive officer, other than the Chief Risk Officer, who shall
			 report directly to the Board of Directors.
								(2)Duties and
			 responsibilities
									(A)Chief financial
			 officerThe Chief Financial Officer shall be responsible for all
			 financial functions of AIFA, provided that, at the discretion of the Board of
			 Directors, specific functions of the Chief Financial Officer may be delegated
			 externally.
									(B)Chief risk
			 officerThe Chief Risk Officer shall be responsible for all
			 functions of AIFA relating to—
										(i)the
			 creation of financial, credit, and operational risk management guidelines and
			 policies;
										(ii)credit analysis
			 for infrastructure projects;
										(iii)the creation of
			 conforming standards for infrastructure finance agreements;
										(iv)the
			 monitoring of the financial, credit, and operational exposure of AIFA;
			 and
										(v)risk
			 management and mitigation actions, including by reporting such actions, or
			 recommendations of such actions to be taken, directly to the Board of
			 Directors.
										(C)Chief compliance
			 officerThe Chief Compliance Officer shall be responsible for all
			 functions of AIFA relating to internal audits, accounting safeguards, and the
			 enforcement of such safeguards and other applicable requirements.
									(D)General
			 counselThe General Counsel shall be responsible for all
			 functions of AIFA relating to legal matters and, in consultation with the chief
			 executive officer, shall be responsible for ensuring that AIFA complies with
			 all applicable law.
									(E)Chief operations
			 officerThe Chief Operations Officer shall be responsible for all
			 operational functions of AIFA, including those relating to the continuing
			 operations and performance of all infrastructure projects in which AIFA retains
			 an interest and for all AIFA functions related to human resources.
									(F)Chief lending
			 officerThe Chief Lending Officer shall be responsible
			 for—
										(i)all
			 functions of AIFA relating to the development of project pipeline, financial
			 structuring of projects, selection of infrastructure projects to be reviewed by
			 the Board of Directors, preparation of infrastructure projects to be presented
			 to the Board of Directors, and set aside for rural infrastructure
			 projects;
										(ii)the
			 creation and management of—
											(I)a
			 Center for Excellence to provide technical assistance to public sector
			 borrowers in the development and financing of infrastructure projects;
			 and
											(II)an Office of
			 Rural Assistance to provide technical assistance in the development and
			 financing of rural infrastructure projects; and
											(iii)the
			 establishment of guidelines to ensure diversification of lending activities by
			 region, infrastructure project type, and project size.
										(f)Changes to
			 senior managementThe Board of Directors, in consultation with
			 the chief executive officer, may alter the structure of the senior management
			 of AIFA at any time to better accomplish the goals, objectives, and purposes of
			 AIFA, provided that the functions of the Chief Financial Officer set forth in
			 subsection (e) remain separate from the functions of the Chief Risk Officer set
			 forth in subsection (e).
							(g)Conflicts of
			 interestNo individual appointed to senior management may—
								(1)hold any other
			 public office;
								(2)have any financial
			 interest in an infrastructure project then being considered by the Board of
			 Directors, unless that interest is placed in a blind trust; or
								(3)have any financial
			 interest in an investment institution or its affiliates, AIFA or its
			 affiliates, or other entity then seeking or likely to seek financial assistance
			 for any infrastructure project from AIFA, unless any such interest is placed in
			 a blind trust during the term of service of that individual in a senior
			 management position, and for a period of 2 years thereafter.
								770.Special
			 Inspector General for AIFA
							(a)In
			 generalDuring the first 5 operating years of AIFA, the Office of
			 the Inspector General of the Department of the Treasury shall have
			 responsibility for AIFA.
							(b)Office of the
			 special inspector generalEffective 5 years after the date of
			 enactment of the commencement of the operations of AIFA, there is established
			 the Office of the Special Inspector General for AIFA.
							(c)Appointment of
			 Inspector General; Removal
								(1)Head of
			 officeThe head of the Office of the Special Inspector General
			 for AIFA shall be the Special Inspector General for AIFA (in this part referred
			 to as the Special Inspector General), who shall be appointed by
			 the President, by and with the advice and consent of the Senate.
								(2)Basis of
			 appointmentThe appointment of the Special Inspector General
			 shall be made on the basis of integrity and demonstrated ability in accounting,
			 auditing, financial analysis, law, management analysis, public administration,
			 or investigations.
								(3)Timing of
			 nominationThe nomination of an individual as Special Inspector
			 General shall be made as soon as is practicable after the effective date under
			 subsection (b).
								(4)RemovalThe
			 Special Inspector General shall be removable from office in accordance with the
			 provisions of section 3(b) of the Inspector General Act of 1978 (5 U.S.C.
			 App.).
								(5)Rule of
			 constructionFor purposes of section 7324 of title 5, United
			 States Code, the Special Inspector General shall not be considered an employee
			 who determines policies to be pursued by the United States in the nationwide
			 administration of Federal law.
								(6)Rate of
			 payThe annual rate of basic pay of the Special Inspector General
			 shall be the annual rate of basic pay for an Inspector General under section
			 3(e) of the Inspector General Act of 1978 (5 U.S.C. App.).
								(d)Duties
								(1)In
			 generalIt shall be the duty of the Special Inspector General to
			 conduct, supervise, and coordinate audits and investigations of the business
			 activities of AIFA.
								(2)Other systems,
			 procedures, and controlsThe Special Inspector General shall
			 establish, maintain, and oversee such systems, procedures, and controls as the
			 Special Inspector General considers appropriate to discharge the duty under
			 paragraph (1).
								(3)Additional
			 dutiesIn addition to the duties specified in paragraphs (1) and
			 (2), the Inspector General shall also have the duties and responsibilities of
			 inspectors general under the Inspector General Act of 1978.
								(e)Powers and
			 authorities
								(1)In
			 generalIn carrying out the duties specified in subsection (c),
			 the Special Inspector General shall have the authorities provided in section 6
			 of the Inspector General Act of 1978.
								(2)Additional
			 authorityThe Special Inspector General shall carry out the
			 duties specified in subsection (c)(1) in accordance with section 4(b)(1) of the
			 Inspector General Act of 1978.
								(f)Personnel,
			 facilities, and other resources
								(1)Additional
			 officers
									(A)The Special
			 Inspector General may select, appoint, and employ such officers and employees
			 as may be necessary for carrying out the duties of the Special Inspector
			 General, subject to the provisions of title 5, United States Code, governing
			 appointments in the competitive service, and the provisions of chapter 51 and
			 subchapter III of chapter 53 of such title, relating to classification and
			 General Schedule pay rates.
									(B)The Special
			 Inspector General may exercise the authorities of subsections (b) through (i)
			 of section 3161 of title 5, United States Code (without regard to subsection
			 (a) of that section).
									(2)Retention of
			 servicesThe Special Inspector General may obtain services as
			 authorized by section 3109 of title 5, United States Code, at daily rates not
			 to exceed the equivalent rate prescribed for grade GS–15 of the General
			 Schedule by section 5332 of such title.
								(3)Ability to
			 contract for audits, studies, and other servicesThe Special
			 Inspector General may enter into contracts and other arrangements for audits,
			 studies, analyses, and other services with public agencies and with private
			 persons, and make such payments as may be necessary to carry out the duties of
			 the Special Inspector General.
								(4)Request for
			 information
									(A)In
			 generalUpon request of the Special Inspector General for
			 information or assistance from any department, agency, or other entity of the
			 Federal Government, the head of such entity shall, insofar as is practicable
			 and not in contravention of any existing law, furnish such information or
			 assistance to the Special Inspector General, or an authorized designee.
									(B)Refusal to
			 complyWhenever information or assistance requested by the
			 Special Inspector General is, in the judgment of the Special Inspector General,
			 unreasonably refused or not provided, the Special Inspector General shall
			 report the circumstances to the Secretary of the Treasury, without
			 delay.
									(g)Reports
								(1)Annual
			 reportNot later than 1 year after the confirmation of the
			 Special Inspector General, and every calendar year thereafter, the Special
			 Inspector General shall submit to the President a report summarizing the
			 activities of the Special Inspector General during the previous 1-year period
			 ending on the date of such report.
								(2)Public
			 disclosuresNothing in this subsection shall be construed to
			 authorize the public disclosure of information that is—
									(A)specifically
			 prohibited from disclosure by any other provision of law;
									(B)specifically
			 required by Executive order to be protected from disclosure in the interest of
			 national defense or national security or in the conduct of foreign affairs;
			 or
									(C)a part of an
			 ongoing criminal investigation.
									771.Other
			 personnelExcept as otherwise
			 provided in the bylaws of AIFA, the chief executive officer, in consultation
			 with the Board of Directors, shall appoint, remove, and define the duties of
			 such qualified personnel as are necessary to carry out the powers, duties, and
			 purpose of AIFA, other than senior management, who shall be appointed in
			 accordance with section 769.
						772.ComplianceThe provision of assistance by the Board of
			 Directors pursuant to this part shall not be construed as superseding any
			 provision of State law or regulation otherwise applicable to an infrastructure
			 project.
						CTerms and
			 limitations on direct loans and loan guarantees 
						773.Eligibility
			 criteria for assistance from AIFA and terms and limitations of loans
							(a)In
			 generalAny project whose use or purpose is private and for which
			 no public benefit is created shall not be eligible for financial assistance
			 from AIFA under this part. Financial assistance under this part shall only be
			 made available if the applicant for such assistance has demonstrated to the
			 satisfaction of the Board of Directors that the infrastructure project for
			 which such assistance is being sought—
								(1)is not for the
			 refinancing of an existing infrastructure project; and
								(2)meets—
									(A)any pertinent
			 requirements set forth in this part;
									(B)any criteria
			 established by the Board of Directors or chief executive officer in accordance
			 with this part; and
									(C)the definition of
			 a transportation infrastructure project, water infrastructure project, or
			 energy infrastructure project.
									(b)ConsiderationsThe
			 criteria established by the Board of Directors pursuant to this part shall
			 provide adequate consideration of—
								(1)the economic,
			 financial, technical, environmental, and public benefits and costs of each
			 infrastructure project under consideration for financial assistance under this
			 part, prioritizing infrastructure projects that—
									(A)contribute to
			 regional or national economic growth;
									(B)offer value for
			 money to taxpayers;
									(C)demonstrate a
			 clear and significant public benefit;
									(D)lead to job
			 creation; and
									(E)mitigate
			 environmental concerns;
									(2)the means by which
			 development of the infrastructure project under consideration is being
			 financed, including—
									(A)the terms,
			 conditions, and structure of the proposed financing;
									(B)the credit
			 worthiness and standing of the project sponsors, providers of equity, and
			 cofinanciers;
									(C)the financial
			 assumptions and projections on which the infrastructure project is based;
			 and
									(D)whether there is
			 sufficient State or municipal political support for the successful completion
			 of the infrastructure project;
									(3)the likelihood
			 that the provision of assistance by AIFA will cause such development to proceed
			 more promptly and with lower costs than would be the case without such
			 assistance;
								(4)the extent to
			 which the provision of assistance by AIFA maximizes the level of private
			 investment in the infrastructure project or supports a public-private
			 partnership, while providing a significant public benefit;
								(5)the extent to
			 which the provision of assistance by AIFA can mobilize the participation of
			 other financing partners in the infrastructure project;
								(6)the technical and
			 operational viability of the infrastructure project;
								(7)the proportion of
			 financial assistance from AIFA;
								(8)the geographic
			 location of the project in an effort to have geographic diversity of projects
			 funded by AIFA;
								(9)the size of the
			 project and its impact on the resources of AIFA;
								(10)the
			 infrastructure sector of the project, in an effort to have projects from more
			 than one sector funded by AIFA; and
								(11)encourages use of
			 innovative procurement, asset management, or financing to minimize the
			 all-in-life-cycle cost, and improve the cost-effectiveness of a project.
								(c)Application
								(1)In
			 generalAny eligible entity seeking assistance from AIFA under
			 this part for an eligible infrastructure project shall submit an application to
			 AIFA at such time, in such manner, and containing such information as the Board
			 of Directors or the chief executive officer may require.
								(2)Review of
			 applicationsAIFA shall review applications for assistance under
			 this part on an ongoing basis. The chief executive officer, working with the
			 senior management, shall prepare eligible infrastructure projects for review
			 and approval by the Board of Directors.
								(3)Dedicated
			 revenue sourcesThe Federal credit instrument shall be repayable,
			 in whole or in part, from tolls, user fees, or other dedicated revenue sources
			 that also secure the infrastructure project obligations.
								(d)Eligible
			 infrastructure project costs
								(1)In
			 generalExcept as provided in paragraph (2), to be eligible for
			 assistance under this part, an infrastructure project shall have project costs
			 that are reasonably anticipated to equal or exceed $100,000,000.
								(2)Rural
			 infrastructure projectsTo be eligible for assistance under this
			 part a rural infrastructure project shall have project costs that are
			 reasonably anticipated to equal or exceed $25,000,000.
								(e)Loan eligibility
			 and maximum amounts
								(1)In
			 generalThe amount of a direct loan or loan guarantee under this
			 part shall not exceed the lesser of 50 percent of the reasonably anticipated
			 eligible infrastructure project costs or, if the direct loan or loan guarantee
			 does not receive an investment grade rating, the amount of the senior project
			 obligations.
								(2)Maximum annual
			 loan and loan guarantee volumeThe aggregate amount of direct
			 loans and loan guarantees made by AIFA in any single fiscal year may not
			 exceed—
									(A)during the first 2
			 fiscal years of the operations of AIFA, $10,000,000,000;
									(B)during fiscal
			 years 3 through 9 of the operations of AIFA, $20,000,000,000; or
									(C)during any fiscal
			 year thereafter, $50,000,000,000.
									(f)State and local
			 permits requiredThe provision of assistance by the Board of
			 Directors pursuant to this part shall not be deemed to relieve any recipient of
			 such assistance, or the related infrastructure project, of any obligation to
			 obtain required State and local permits and approvals.
							774.Loan terms and
			 repayment
							(a)In
			 generalA direct loan or loan guarantee under this part with
			 respect to an eligible infrastructure project shall be on such terms, subject
			 to such conditions, and contain such covenants, representations, warranties,
			 and requirements (including requirements for audits) as the chief executive
			 officer determines appropriate.
							(b)TermsA
			 direct loan or loan guarantee under this part—
								(1)shall—
									(A)be payable, in
			 whole or in part, from tolls, user fees, or other dedicated revenue sources
			 that also secure the senior project obligations (such as availability payments
			 and dedicated State or local revenues); and
									(B)include a rate
			 covenant, coverage requirement, or similar security feature supporting the
			 project obligations; and
									(2)may have a lien on
			 revenues described in paragraph (1), subject to any lien securing project
			 obligations.
								(c)Base interest
			 rateThe base interest rate on a direct loan under this part
			 shall be not less than the yield on United States Treasury obligations of a
			 similar maturity to the maturity of the direct loan.
							(d)Risk
			 assessmentBefore entering into an agreement for assistance under
			 this part, the chief executive officer, in consultation with the Director of
			 the Office of Management and Budget and considering rating agency preliminary
			 or final rating opinion letters of the project under this section, shall
			 estimate an appropriate Federal credit subsidy amount for each direct loan and
			 loan guarantee, taking into account such letter, as well as any comparable
			 market rates available for such a loan or loan guarantee, should any exist. The
			 final credit subsidy cost for each loan and loan guarantee shall be determined
			 consistent with the Federal Credit Reform Act, 2 U.S.C. 661a et seq.
							(e)Credit
			 feeWith respect to each agreement for assistance under this
			 part, the chief executive officer may charge a credit fee to the recipient of
			 such assistance to pay for, over time, all or a portion of the Federal credit
			 subsidy determined under subsection (d), with the remainder paid by the account
			 established for AIFA; provided, that the source of fees paid under this section
			 shall not be a loan or debt obligation guaranteed by the Federal Government. In
			 the case of a direct loan, such credit fee shall be in addition to the base
			 interest rate established under subsection (c).
							(f)Maturity
			 dateThe final maturity date of a direct loan or loan guaranteed
			 by AIFA under this part shall be not later than 35 years after the date of
			 substantial completion of the infrastructure project, as determined by the
			 chief executive officer.
							(g)Rating opinion
			 letter
								(1)In
			 generalThe chief executive officer shall require each applicant
			 for assistance under this part to provide a rating opinion letter from at least
			 1 ratings agency, indicating that the senior obligations of the infrastructure
			 project, which may be the Federal credit instrument, have the potential to
			 achieve an investment-grade rating.
								(2)Rural
			 infrastructure projectsWith respect to a rural infrastructure
			 project, a rating agency opinion letter described in paragraph (1) shall not be
			 required, except that the loan or loan guarantee shall receive an internal
			 rating score, using methods similar to the ratings agencies generated by AIFA,
			 measuring the proposed direct loan or loan guarantee against comparable direct
			 loans or loan guarantees of similar credit quality in a similar sector.
								(h)Investment-Grade
			 rating requirement
								(1)Loans and loan
			 guaranteesThe execution of a direct loan or loan guarantee under
			 this part shall be contingent on the senior obligations of the infrastructure
			 project receiving an investment-grade rating.
								(2)Rating of aifa
			 overall portfolioThe average rating of the overall portfolio of
			 AIFA shall be not less than investment grade after 5 years of operation.
								(i)Terms and
			 repayment of direct loans
								(1)ScheduleThe
			 chief executive officer shall establish a repayment schedule for each direct
			 loan under this part, based on the projected cash flow from infrastructure
			 project revenues and other repayment sources.
								(2)CommencementScheduled
			 loan repayments of principal or interest on a direct loan under this part shall
			 commence not later than 5 years after the date of substantial completion of the
			 infrastructure project, as determined by the chief executive officer of
			 AIFA.
								(3)Deferred
			 payments of direct loans
									(A)AuthorizationIf,
			 at any time after the date of substantial completion of an infrastructure
			 project assisted under this part, the infrastructure project is unable to
			 generate sufficient revenues to pay the scheduled loan repayments of principal
			 and interest on the direct loan under this part, the chief executive officer
			 may allow the obligor to add unpaid principal and interest to the outstanding
			 balance of the direct loan, if the result would benefit the taxpayer.
									(B)InterestAny
			 payment deferred under subparagraph (A) shall—
										(i)continue to accrue
			 interest, in accordance with the terms of the obligation, until fully repaid;
			 and
										(ii)be
			 scheduled to be amortized over the remaining term of the loan.
										(C)Criteria
										(i)In
			 generalAny payment deferral under subparagraph (A) shall be
			 contingent on the infrastructure project meeting criteria established by the
			 Board of Directors.
										(ii)Repayment
			 standardsThe criteria established under clause (i) shall include
			 standards for reasonable assurance of repayment.
										(4)Prepayment of
			 direct loans
									(A)Use of excess
			 revenuesAny excess revenues that remain after satisfying
			 scheduled debt service requirements on the infrastructure project obligations
			 and direct loan and all deposit requirements under the terms of any trust
			 agreement, bond resolution, or similar agreement securing project obligations
			 under this part may be applied annually to prepay the direct loan, without
			 penalty.
									(B)Use of proceeds
			 of refinancingA direct loan under this part may be prepaid at
			 any time, without penalty, from the proceeds of refinancing from non-Federal
			 funding sources.
									(5)Sale of direct
			 loans
									(A)In
			 generalAs soon as is practicable after substantial completion of
			 an infrastructure project assisted under this part, and after notifying the
			 obligor, the chief executive officer may sell to another entity, or reoffer
			 into the capital markets, a direct loan for the infrastructure project, if the
			 chief executive officer determines that the sale or reoffering can be made on
			 favorable terms for the taxpayer.
									(B)Consent of
			 obligorIn making a sale or reoffering under subparagraph (A),
			 the chief executive officer may not change the original terms and conditions of
			 the direct loan, without the written consent of the obligor.
									(j)Loan
			 guarantees
								(1)TermsThe
			 terms of a loan guaranteed by AIFA under this part shall be consistent with the
			 terms set forth in this section for a direct loan, except that the rate on the
			 guaranteed loan and any payment, pre-payment, or refinancing features shall be
			 negotiated between the obligor and the lender, with the consent of the chief
			 executive officer.
								(2)Guaranteed
			 lenderA guaranteed lender shall be limited to those lenders
			 meeting the definition of that term in section 601(a) of title 23, United
			 States Code.
								(k)Compliance with
			 FCRA; in generalDirect loans and loan guarantees authorized by
			 this part shall be subject to the provisions of the Federal Credit Reform Act
			 of 1990 (2 U.S.C. 661 et seq.), as amended.
							775.Compliance and
			 enforcement
							(a)Credit
			 agreementNotwithstanding any other provision of law, each
			 eligible entity that receives assistance under this part from AIFA shall enter
			 into a credit agreement that requires such entity to comply with all applicable
			 policies and procedures of AIFA, in addition to all other provisions of the
			 loan agreement.
							(b)AIFA authority
			 on noncomplianceIn any case in which a recipient of assistance
			 under this part is materially out of compliance with the loan agreement, or any
			 applicable policy or procedure of AIFA, the Board of Directors may take action
			 to cancel unutilized loan amounts, or to accelerate the repayment terms of any
			 outstanding obligation.
							(c)Nothing in this
			 part is intended to affect existing provisions of law applicable to the
			 planning, development, construction, or operation of projects funded under the
			 Act.
							776.Audits; reports
			 to the President and Congress
							(a)AccountingThe
			 books of account of AIFA shall be maintained in accordance with generally
			 accepted accounting principles, and shall be subject to an annual audit by
			 independent public accountants of nationally recognized standing appointed by
			 the Board of Directors.
							(b)Reports
								(1)Board of
			 directorsNot later than 90 days after the last day of each
			 fiscal year, the Board of Directors shall submit to the President and Congress
			 a complete and detailed report with respect to the preceding fiscal year,
			 setting forth—
									(A)a summary of the
			 operations of AIFA, for such fiscal year;
									(B)a schedule of the
			 obligations of AIFA and capital securities outstanding at the end of such
			 fiscal year, with a statement of the amounts issued and redeemed or paid during
			 such fiscal year;
									(C)the status of
			 infrastructure projects receiving funding or other assistance pursuant to this
			 part during such fiscal year, including all nonperforming loans, and including
			 disclosure of all entities with a development, ownership, or operational
			 interest in such infrastructure projects;
									(D)a description of
			 the successes and challenges encountered in lending to rural communities,
			 including the role of the Center for Excellence and the Office of Rural
			 Assistance established under this part; and
									(E)an assessment of
			 the risks of the portfolio of AIFA, prepared by an independent source.
									(2)GAONot
			 later than 5 years after the date of enactment of this part, the Comptroller
			 General of the United States shall conduct an evaluation of, and shall submit
			 to Congress a report on, activities of AIFA for the fiscal years covered by the
			 report that includes an assessment of the impact and benefits of each funded
			 infrastructure project, including a review of how effectively each such
			 infrastructure project accomplished the goals prioritized by the infrastructure
			 project criteria of AIFA.
								(c)Books and
			 records
								(1)In
			 generalAIFA shall maintain adequate books and records to support
			 the financial transactions of AIFA, with a description of financial
			 transactions and infrastructure projects receiving funding, and the amount of
			 funding for each such project maintained on a publically accessible
			 database.
								(2)Audits by the
			 Secretary and GAOThe books and records of AIFA shall at all
			 times be open to inspection by the Secretary of the Treasury, the Special
			 Inspector General, and the Comptroller General of the United States.
								DFunding of
			 AIFA
						777.Administrative
			 fees
							(a)In
			 generalIn addition to fees that may be collected under section
			 774(e), the chief executive officer shall establish and collect fees from
			 eligible funding recipients with respect to loans and loan guarantees under
			 this part that—
								(1)are sufficient to
			 cover all or a portion of the administrative costs to the Federal Government
			 for the operations of AIFA, including the costs of expert firms, including
			 counsel in the field of municipal and project finance, and financial advisors
			 to assist with underwriting, credit analysis, or other independent reviews, as
			 appropriate;
								(2)may be in the form
			 of an application or transaction fee, or other form established by the CEO;
			 and
								(3)may be based on
			 the risk premium associated with the loan or loan guarantee, taking into
			 consideration—
									(A)the price of
			 United States Treasury obligations of a similar maturity;
									(B)prevailing market
			 conditions;
									(C)the ability of the
			 infrastructure project to support the loan or loan guarantee; and
									(D)the total amount
			 of the loan or loan guarantee.
									(b)Availability of
			 amountsAmounts collected under subsections (a)(1), (a)(2), and
			 (a)(3) shall be available without further action; provided further, that the
			 source of fees paid under this section shall not be a loan or debt obligation
			 guaranteed by the Federal Government.
							778.Efficiency of
			 AIFAThe chief executive
			 officer shall, to the extent possible, take actions consistent with this part
			 to minimize the risk and cost to the taxpayer of AIFA activities. Fees and
			 premiums for loan guarantee or insurance coverage will be set at levels that
			 minimize administrative and Federal credit subsidy costs to the Government, as
			 defined in Section 502 of the Federal Credit Reform Act of 1990, as amended, of
			 such coverage, while supporting achievement of the program’s objectives,
			 consistent with policies as set forth in the Business Plan.
						779.FundingThere is hereby appropriated to AIFA to
			 carry out this part, for the cost of direct loans and loan guarantees subject
			 to the limitations under section 773, and for administrative costs,
			 $10,000,000,000, to remain available until expended; provided, that such costs,
			 including the costs of modifying such loans, shall be as defined in section 502
			 of the Federal Credit Reform Act of 1990, as amended; provided further, that of
			 this amount, not more than $25,000,000 for each of fiscal years 2013 through
			 2014, and not more than $50,000,000 for fiscal year 2015 may be used for
			 administrative costs of AIFA; provided further, that not more than 5 percent of
			 such amount shall be used to offset subsidy costs associated with rural
			 projects. Amounts authorized shall be available without further action.
						EExtension of
			 exemption from alternative minimum tax treatment for certain tax-Exempt
			 bonds
						780.Extension of
			 exemption from alternative minimum tax treatment for certain tax-exempt
			 bonds
							(a)In
			 generalClause (vi) of section 57(a)(5)(C) of the Internal
			 Revenue Code of 1986 is amended—
								(1)by striking
			 January 1, 2011 in subclause (I) and inserting January 1,
			 2014; and
								(2)by striking
			 and
			 2010 in the heading and inserting
			 , 2010, 2011, 2012 and
			 2013.
								(b)Adjusted current
			 earningsClause (iv) of section 56(g)(4)(B) of the Internal
			 Revenue Code of 1986 is amended—
								(1)by striking
			 January 1, 2011 in subclause (I) and inserting January 1,
			 2014; and
								(2)by striking
			 AND
			 2010 in the heading and inserting
			 , 2010, 2011, 2012 and
			 2013.
								(c)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after December 31, 2010.
							
